Exhibit 10.1

RECEIVABLES FINANCING AGREEMENT
Dated as of December 21, 2018
by and among
INTEGRA RECEIVABLES LLC,
as Borrower,
THE PERSONS FROM TIME TO TIME PARTY HERETO,
as Lenders and as Group Agents,
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
INTEGRA LIFESCIENCES SALES LLC,
as initial Servicer,


and
PNC CAPITAL MARKETS LLC,
as Structuring Agent




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page



ARTICLE I DEFINITIONS


 
SECTION 1.01.
Certain Defined Terms
1
SECTION 1.02.
Other Interpretative Matters
34


ARTICLE II TERMS OF THE LOANS


 
SECTION 2.01.
Loan Facility
35
SECTION 2.02.
Making Loans; Repayment of Loans
35
SECTION 2.03.
Interest and Fees
37
SECTION 2.04.
Records of Loans
38
SECTION 2.05.
Selection of Interest Rates and Tranche Periods
38
SECTION 2.06.
Defaulting Lenders
39
SECTION 2.07.
Successor LMIR or Adjusted LIBOR Index
39


ARTICLE III SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS


 
SECTION 3.01.
Settlement Procedures
40
SECTION 3.02.
Payments and Computations, Etc
43

ARTICLE IV INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY
INTEREST


 
SECTION 4.01.
Increased Costs
44
SECTION 4.02.
Funding Losses
45
SECTION 4.03.
Taxes
45
SECTION 4.04.
Inability to Determine Adjusted LIBOR or LMIR; Change in Legality
50
SECTION 4.05.
Security Interest
50

ARTICLE V CONDITIONS to Effectiveness and CREDIT EXTENSIONS


 
SECTION 5.01.
Conditions Precedent to Effectiveness and the Initial Credit Extension
51
SECTION 5.02.
Conditions Precedent to All Credit Extensions
52
SECTION 5.03.
Conditions Precedent to All Releases
52

ARTICLE VI REPRESENTATIONS AND WARRANTIES


 
SECTION 6.01.
Representations and Warranties of the Borrower
53
SECTION 6.02.
Representations and Warranties of the Servicer
59

ARTICLE VII COVENANTS


 



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page


SECTION 7.01.
Covenants of the Borrower
63
SECTION 7.02.
Covenants of the Servicer
72
SECTION 7.03.
Separate Existence of the Borrower
77
SECTION 7.04.
Financial Covenant
81


ARTICLE VIII ADMINISTRATION AND COLLECTION OF RECEIVABLES


 
SECTION 8.01.
Appointment of the Servicer
82
SECTION 8.02.
Duties of the Servicer
83
SECTION 8.03.
Collection Account Arrangements
84
SECTION 8.04.
Enforcement Rights
85
SECTION 8.05.
Responsibilities of the Borrower
86
SECTION 8.06.
Servicing Fee
86

ARTICLE IX EVENTS OF DEFAULT


 
SECTION 9.01.
Events of Default
87

ARTICLE X THE ADMINISTRATIVE AGENT


 
SECTION 10.01.
Authorization and Action
90
SECTION 10.02.
Administrative Agent’s Reliance, Etc
91
SECTION 10.03.
Administrative Agent and Affiliates
91
SECTION 10.04.
Indemnification of Administrative Agent
91
SECTION 10.05.
Delegation of Duties
92
SECTION 10.06.
Action or Inaction by Administrative Agent
92
SECTION 10.07.
Notice of Events of Default; Action by Administrative Agent
92
SECTION 10.08.
Non-Reliance on Administrative Agent and Other Parties
92
SECTION 10.09.
Successor Administrative Agent
93
SECTION 10.10.
Structuring Agent
93


ARTICLE XI THE GROUP AGENTS


 
SECTION 11.01.
Authorization and Action
94
SECTION 11.02.
Group Agent’s Reliance, Etc
94
SECTION 11.03.
Group Agent and Affiliates
94
SECTION 11.04.
Indemnification of Group Agents
95
SECTION 11.05.
Delegation of Duties
95





ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page


SECTION 11.06.
Notice of Events of Default
95
SECTION 11.07.
Non-Reliance on Group Agent and Other Parties
95
SECTION 11.08.
Successor Group Agent
96
SECTION 11.09.
Reliance on Group Agent
96


ARTICLE XII INDEMNIFICATION


 
SECTION 12.01.
Indemnities by the Borrower
96
SECTION 12.02.
Indemnification by the Servicer
99


ARTICLE XIII MISCELLANEOUS


 
SECTION 13.01.
Amendments, Etc
100
SECTION 13.02.
Notices, Etc
101
SECTION 13.03.
Assignability; Addition of Lenders; Removal of Lenders
102
SECTION 13.04.
Costs and Expenses
106
SECTION 13.05.
No Proceedings; Limitation on Payments
106
SECTION 13.06.
Confidentiality
107
SECTION 13.07.
GOVERNING LAW
108
SECTION 13.08.
Execution in Counterparts
108
SECTION 13.09.
Integration; Binding Effect; Survival of Termination
109
SECTION 13.10.
CONSENT TO JURISDICTION
109
SECTION 13.11.
WAIVER OF JURY TRIAL
110
SECTION 13.12.
Ratable Payments
110
SECTION 13.13.
Limitation of Liability
110
SECTION 13.14.
Intent of the Parties
110
SECTION 13.15.
USA Patriot Act
111
SECTION 13.16.
Right of Setoff
111
SECTION 13.17.
Severability
111
SECTION 13.18.
Mutual Negotiations
111
SECTION 13.19.
Captions and Cross References
112





iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page
EXHIBITS


   
EXHIBIT A
–
Form of Loan Request
EXHIBIT B
–
Form of Reduction Notice
EXHIBIT C
 
Form of Assignment and Acceptance Agreement
EXHIBIT D
–
Form of Assumption Agreement
EXHIBIT E
–
Credit and Collection Procedures
EXHIBIT F
–
Form of Information Package
EXHIBIT G
–
Form of Compliance Certificate
EXHIBIT H
–
Closing Memorandum
EXHIBIT I
 
Form of Interim Report


SCHEDULES


   
SCHEDULE I
–
Commitments
SCHEDULE II
–
Lock-Boxes, Collection Accounts and Collection Account Banks
SCHEDULE III
–
Notice Addresses
SCHEDULE IV
–
Excluded Obligors and Originators



iv

--------------------------------------------------------------------------------

This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
December 21, 2018 by and among the following parties:
(i)            INTEGRA RECEIVABLES LLC, a Delaware limited liability company, as
Borrower (together with its successors and assigns, the “Borrower”);
(ii)            the Persons from time to time party hereto as Lenders and as
Group Agents;
(iii)                          PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
Administrative Agent;
(iv)                          INTEGRA LIFESCIENCES SALES LLC, a Delaware limited
liability company, in its individual capacity (“Integra Sales”) and as initial
servicer (in such capacity, together with its successors and assigns in such
capacity, the “Servicer”); and
(v)            PNC CAPITAL MARKETS LLC, a Pennsylvania limited liability
company, as Structuring- Agent.
PRELIMINARY STATEMENTS
The Borrower has acquired, and will acquire from time to time, Receivables from
the Originator(s) pursuant to the Purchase and Sale Agreement.  The Borrower has
requested that the Lenders make Loans from time to time to the Borrower, on the
terms, and subject to the conditions set forth herein, secured by, among other
things, the Receivables.
In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01.      Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“Account Control Agreement” means each agreement, in form and substance
satisfactory to the Administrative Agent, among the Borrower, the Servicer (if
applicable), the Administrative Agent and a Collection Account Bank, governing
the terms of the related Collection Accounts that (i) provides the
Administrative Agent with control within the meaning of the UCC over the deposit
accounts subject to such agreement and (ii) by its terms, may not be terminated
or canceled by the related Collection Account Bank without the written consent
of the Administrative Agent or upon no less than sixty (60) calendar days’ prior
written notice to the Administrative Agent, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Adjusted LIBOR” means with respect to any Tranche Period, the interest rate per
annum determined by the applicable Group Agent by dividing (the resulting
quotient rounded upwards, if

--------------------------------------------------------------------------------



necessary, to the nearest 1/100th of 1% per annum) (i) the rate of interest
determined by such Group Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the rate per
annum for deposits in Dollars as reported on the Reuters Screen LIBOR01 Page or
any other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
Dollars for such Tranche Period (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by such Group Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at or about 11:00 a.m. (London time) on the Business Day which
is two (2) Business Days prior to the first day of such Tranche Period for an
amount comparable to the Portion of Capital to be funded at Adjusted LIBOR
during such Tranche Period, by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage; provided, however, that with respect to the initial Tranche
Period for a Loan that is not advanced on a Monthly Settlement Date, Adjusted
LIBOR shall be the interest rate per annum equal to LMIR for each day during
such initial Tranche Period from the date that such Loan is made pursuant to
Section 2.01 until the next-occurring Monthly Settlement Date.  The calculation
of Adjusted LIBOR may also be expressed by the following formula:
Composite of London interbank offered rates shown on
Reuters Screen LIBOR01 Page
or appropriate successor
Adjusted LIBOR                            
______________________________________________________________________________________                                                                     

1.00 - Euro-Rate Reserve Percentage
Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date.  The applicable Group
Agent shall give prompt notice to the Borrower of Adjusted LIBOR as determined
or adjusted in accordance herewith (which determination shall be conclusive
absent manifest error).  Notwithstanding the foregoing, if Adjusted LIBOR as
determined herein would be less than zero percent (0.00%), such rate shall be
deemed to be zero percent (0.00%) for purposes of this Agreement.
“Adjusted Net Receivables Pool Balance” means an amount equal to (a) the Net
Receivables Pool Balance minus (b) the greater of (i) the Specifically Reserved
Dilution Amount and (ii) zero.
“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article X or Section 13.03(g).
“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing); it being understood
that any of the foregoing in favor of, or assigned to, the Administrative Agent
(for the benefit of the Secured Parties) shall not constitute an Adverse Claim.
2

--------------------------------------------------------------------------------



“Advisors” has the meaning set forth in Section 13.06(c).
“Affected Person” means each Credit Party, each Program Support Provider, each
Liquidity Agent and each of their respective Affiliates.
“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or (b) who is a director or officer:  (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Lender, Affiliate shall mean the holder(s) of its Capital Stock or membership
interests, as the case may be.  For purposes of this definition, control of a
Person shall mean the power, direct or indirect, whether or not exercised:  (x)
to vote 25% or more of the securities having ordinary voting power for the
election of directors or managers of such Person or (y) to direct or cause the
direction of the management and policies of such Person, in either case whether
by ownership of securities, contract, proxy or otherwise.
“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders at such time.
“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Alternative Currency” means each of Euro and GBP.
“Anti-Terrorism Laws” means any Applicable Law relating to terrorism financing,
trade sanctions programs and embargoes, import/export licensing, money
laundering or bribery, and any regulation, order, or directive promulgated,
issued or enforced pursuant to such Applicable Laws, all as amended,
supplemented or replaced from time to time.
“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound.  For the avoidance
of doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Agreement.
“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Committed Lender, an Eligible Assignee, such
Committed Lender’s Group Agent and the Administrative Agent, and, if required,
the Borrower, pursuant to which such Eligible Assignee may become a party to
this Agreement, in substantially the form of Exhibit C hereto.
“Assumption Agreement” has the meaning set forth in Section 13.03(i).
“Attorney Costs” means and includes all fees, costs, expenses and disbursements
of any law firm or other external counsel and all disbursements of internal
counsel.
3

--------------------------------------------------------------------------------



“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the greater of:
(a)            the rate of interest in effect for such day as publicly announced
from time to time by the applicable Group Agent or its Affiliate as its
“reference rate” or “prime rate”, as applicable.  Such “reference rate” or
“prime rate” is set by the applicable Group Agent or its Affiliate based upon
various factors, including such Person’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate,
and is not necessarily the lowest rate charged to any customer; and
(b)            a half percent (0.50%) per annum above the latest Federal Funds
Rate.
“Borrower” has the meaning specified in the preamble to this Agreement.
“Borrower Indemnified Amounts” has the meaning set forth in Section 12.01(a).
“Borrower Indemnified Party” has the meaning set forth in Section 12.01(a).
“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, all Fees and all other amounts due or to become due under the Transaction
Documents (whether in respect of fees, costs, expenses, indemnifications or
otherwise), including, without limitation, interest, fees and other obligations
that accrue after the commencement of any Insolvency Proceeding with respect to
the Borrower (in each case whether or not allowed as a claim in such
proceeding).
“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the Outstanding Balance of all Pool Receivables at such time, minus (ii) the
sum of (A) the Aggregate Capital at such time, plus (B) the Aggregate Interest
at such time, plus (C) the aggregate accrued and unpaid Fees at such time, plus
(D) the aggregate outstanding principal balance of all Subordinated Notes at
such time, plus (E) the aggregate accrued and unpaid interest on all
Subordinated Notes at such time, plus (F) without duplication, the aggregate
accrued and unpaid other Borrower Obligations at such time.
“Borrowing Base” means, at any time of determination, the amount equal to the
lesser of (a) the Facility Limit and (b) an amount equal to (i) the Adjusted Net
Receivables Pool Balance at such time, minus (ii) the Total Reserves at such
time.
“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds (b) the Borrowing
Base at such time, or, in each case, if such day is not a Business Day, then the
immediately preceding Business Day.
4

--------------------------------------------------------------------------------



“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to the CP Rate, LMIR, or Adjusted LIBOR and a reduction of Capital
is made for any reason on any day other than a Settlement Date or (ii) to the
extent that the Borrower shall for any reason, fail to borrow on the date
specified by the Borrower in connection with any request for funding pursuant to
Article II of this Agreement, the amount, if any, by which (A) the additional
Interest (calculated without taking into account any Breakage Fee or any
shortened duration of such Interest Period pursuant to the definition thereof)
which would have accrued during such Interest Period (or, in the case of clause
(i) above, until the maturity of the underlying Note) on the reductions of
Capital relating to such Interest Period had such reductions not been made (or,
in the case of clause (ii) above, the amounts so failed to be borrowed or
accepted in connection with any such request for funding by the Borrower),
exceeds (B) the income, if any, received by the applicable Lender from the
investment of the proceeds of such reductions of Capital (or such amounts failed
to be borrowed by the Borrower).  A certificate as to the amount of any Breakage
Fee (including the computation of such amount) shall be submitted by the
affected Lender (or applicable Group Agent on its behalf) to the Borrower and
shall be conclusive and binding for all purposes, absent manifest error.
“Business Day” means any day (other than a Saturday or Sunday) on which:  (a)
banks are not authorized or required to close in Pittsburgh, Pennsylvania, or
New York City, New York and (b) if this definition of “Business Day” is utilized
in connection with Adjusted LIBOR or LMIR, dealings are carried out in the
London interbank market.
“Capital” means, with respect to any Lender, without duplication, the aggregate
amounts paid to, or on behalf of, the Borrower in connection with all Loans made
by such Lender pursuant to Article II, as reduced from time to time by
Collections distributed and applied on account of such Capital pursuant to
Section 3.01; provided, that if such Capital shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Capital shall be increased by
the amount of such rescinded or returned distribution as though it had not been
made.
“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.
“Change in Control” means the occurrence of any of the following:
(a)            Integra LifeSciences Corporation ceases to own, directly, 100% of
the issued and outstanding Capital Stock and all other equity interests of the
Borrower free and clear of all Adverse Claims;
(b)            the Parent ceases to own, directly or indirectly, 100% of the
issued and outstanding Capital Stock, membership interests or other equity
interests of any Originator free and clear of all Adverse Claims;
5

--------------------------------------------------------------------------------



(c)            any Subordinated Note shall at any time cease to be owned by an
Originator, free and clear of all Adverse Claims; or
(d)            with respect to the Parent:
(i)            any Person (or two or more Persons acting in concert) shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of control over Voting Securities of the Borrower on a fully-diluted
basis assuming the conversion and/or exercise of all outstanding Equity
Interests of the Parent owned by such Person or Persons representing thirty
percent (30%) or more of the combined voting power of all Voting Securities of
the Parent; or
(ii)            during any period of twenty four (24) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Parent cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Change in Law” means the occurrence, after the Closing Date (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender), of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (w) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to the agreements reached by the Basel
Committee on Banking Supervision in “Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems” (as amended, supplemented or
otherwise modified or replaced from time to time), shall in each case be deemed
to be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Closing Date” means December 21, 2018.
6

--------------------------------------------------------------------------------



“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral” has the meaning set forth in Section 4.05(a).
“Collection Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Collection Account in accordance with the terms
hereof), in each case, in the name of the Borrower and maintained at a bank or
other financial institution acting as a Collection Account Bank pursuant to an
Account Control Agreement for the purpose of receiving Collections.
“Collection Account Bank” means any of the banks or other financial institutions
holding one or more Collection Accounts.
“Collections” means, with respect to any Pool Receivable:  (a) all funds that
are received by any Integra Party or any other Person on their behalf in payment
of any amounts owed in respect of such Pool Receivable (including purchase
price, finance charges, interest and all other charges), or applied to amounts
owed in respect of such Pool Receivable (including insurance payments and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable and available to be
applied thereon), (b) all Deemed Collections, (c) all proceeds of all Related
Security with respect to such Pool Receivable and (d) all other proceeds of such
Pool Receivable.
“Commitment” means, with respect to any Committed Lender (including a Related
Committed Lender), the maximum aggregate amount which such Person is obligated
to lend or pay hereunder on account of all Loans, on a combined basis, as set
forth on Schedule I or in the Assumption Agreement or other agreement pursuant
to which it became a Lender, as such amount may be modified in connection with
any subsequent assignment pursuant to Section 13.03 or in connection with a
reduction in the Facility Limit pursuant to Section 2.02(e).  If the context so
requires, “Commitment” also refers to a Committed Lender’s obligation to make
Loans hereunder in accordance with this Agreement.
“Committed Lenders” means PNC and each other Person that is or becomes a party
to this Agreement in the capacity of a “Committed Lender”.
“Concentration Percentage” means (a) for any Group A Obligor, twenty percent
(20.00%), (b) for any Group B Obligor, fifteen percent (15.00%), (c) for any
Group C Obligor, ten percent (10.00%) and (d) for any Group D Obligor, five
percent (5.00%).
“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the four (4) largest Obligor Percentages of the Group
D Obligors, (b) the sum of the two (2) largest Obligor Percentages of the Group
C Obligors and (c) the largest Obligor Percentage of the Group B Obligors.
“Conduit Lender” means each commercial paper conduit that is or becomes a party
to this Agreement in the capacity of a “Conduit Lender”.
7

--------------------------------------------------------------------------------



“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Total Leverage Ratio” shall have the same meaning attributed to
such term in the Credit Agreement.
“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
“Covered Entity” means (a) each Integra Party, the Parent and each of Parent’s
Subsidiaries and (b) each Person that, directly or indirectly, is in control of
a Person described in clause (a) above.  For purposes of this definition,
control of a Person shall mean the direct or indirect (x) ownership of, or power
to vote, 25% or more of the issued and outstanding equity interests having
ordinary voting power for the election of directors of such Person or other
Persons performing similar functions for such Person, or (y) power to direct or
cause the direction of the management and policies of such Person whether by
ownership of equity interests, contract or otherwise.
“CP Rate” means, for any Conduit Lender and for any Interest Period for any
Portion of Capital (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Group Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Lender, other borrowings by
such Conduit Lender (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Conduit
Lender to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such Conduit Lender);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Portion of Capital for such Interest Period,
the applicable Group Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum;
provided, further, that notwithstanding anything in this Agreement or the other
Transaction Documents to the contrary, the Borrower agrees that any amounts
payable to Conduit Lenders in respect of Interest for any Interest Period with
respect to any Portion of Capital funded by such Conduit Lenders at the CP Rate
shall include an amount equal to the portion of the face amount of the
outstanding Notes issued to fund or maintain such Portion of Capital that
corresponds to the portion of the proceeds of such Notes that was used to pay
the interest component of maturing Notes issued to fund or maintain such Portion
of Capital, to the extent that such Conduit Lenders had not received payments of
interest in respect of such interest component prior to the maturity date of
such maturing Notes (for purposes of the foregoing, the “interest component” of
Notes equals the excess of the face amount thereof over the net proceeds
received
8

--------------------------------------------------------------------------------



by such Conduit Lender from the issuance of Notes, except that if such Notes are
issued on an interest-bearing basis its “interest component” will equal the
amount of interest accruing on such Notes through maturity) or (b) any other
rate designated as the “CP Rate” for such Conduit Lender in the Assumption
Agreement or other document pursuant to which such Person becomes a party as a
Conduit Lender to this Agreement, or any other writing or agreement provided by
such Conduit Lender to the Borrower, the Servicer and the applicable Agent from
time to time.  The “CP Rate” for any Conduit Lender for any day while an Event
of Default has occurred and is continuing shall be an interest rate equal to the
greater of (i) 2.50% per annum above the Base Rate and (ii) 2.50% per annum
above the “CP Rate” calculated without giving effect to such Event of Default.
“Credit Agreement” means that certain Fifth Amended and Restated Credit
Agreement, dated as of May 3, 2018, by and among the Parent, as the borrower
thereunder, each lender and issuing bank from time to time party thereto, Bank
of America, N.A., as administrative agent, swing line lender and L/C issue
thereunder, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A., as
co-syndication agents thereunder, and the various other co-documentation agents,
joint lead arrangers and joint book managers party thereto.
“Credit and Collection Procedures” means, as the context may require, those
receivables credit and collection policies and historical practices of the
Originators and/or Servicer in effect on the Closing Date and described in
Exhibit E, as modified in compliance with this Agreement.
“Credit Extension” means the making of any Loan.
“Credit Party” means each Lender, the Administrative Agent and each Group Agent.
 “Currency Reserve Amount” means, at any time of determination, the sum of (a)
the Euro Volatility Reserve, plus (b) the GBP Volatility Reserve, plus (c) the
excess (if any) of (i) the U.S. Dollar Equivalent of the aggregate Outstanding
Balance of all Pool Receivables denominated in an Alternative Currency, over
(ii) the product of (x) two and a half percent (2.5%), multiplied by (y) the
U.S. Dollar Equivalent of the aggregate Outstanding Balance of all Pool
Receivables.
“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to:  (a) the average of the Outstanding
Balance of all Pool Receivables as of the last day of each of the three (3) most
recent Fiscal Months ended on the last day of such Fiscal Month, divided by (b)
(i) the aggregate initial Outstanding Balance of all Pool Receivables generated
by the Originators during the three (3) most recent Fiscal Months ended on the
last day of such Fiscal Month, divided by (ii) ninety (90).
“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of:  (i) borrowed money, (ii)
amounts raised under or liabilities in respect of any bonds, debentures, notes,
note purchase, acceptance or credit facility, or other similar instruments or
facilities, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, (iv) any other transaction (including production payments
(excluding royalties), installment purchase agreements, forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
9

--------------------------------------------------------------------------------



commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including accounts payable
incurred in the ordinary course of such Person’s business payable on terms
customary in the trade), (v) all net obligations of such Person in respect of
interest rate on currency hedges or (vi) any Guaranty of any such Debt.
“Deemed Collections” has the meaning set forth in Section 3.01(d).
“Defaulting Lender” means any Lender that (a) has failed, within one (1)
Business Day of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of an Insolvency
Proceeding.
“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing:  (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such Fiscal Month,
by (b) the aggregate initial Outstanding Balance of all Pool Receivables
generated by the Originators during the month that is six (6) Fiscal Months
before such Fiscal Month.
“Defaulted Receivable” means a Receivable:
(a)            as to which any payment, or part thereof, remains unpaid for one
hundred fifty one (151) calendar days or more from the original due date for
such payment;
(b)            without duplication, as to which any payment, or part thereof,
remains unpaid for less than or equal to one hundred fifty one (151) calendar
days from the original due date for such payment and, consistent with the Credit
and Collection Procedures, is or should be written off the applicable
Originator’s or the Borrower’s books as uncollectible; or
(c)            without duplication, as to which an Insolvency Proceeding shall
have occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto;
10

--------------------------------------------------------------------------------



provided, however, that in each case above such amount shall be calculated
without giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.
“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing:  (a) the sum of (I) the aggregate
Outstanding Balance of all Pool Receivables that were Delinquent Receivables on
such day, plus (II) the aggregate amount of Deemed Collections as of such date
with respect to such Delinquent Receivables, by (b) the aggregate Outstanding
Balance of all Pool Receivables on such day.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for ninety one (91) calendar days or more from the
original due date for such payment; provided, however, that such amount shall be
calculated without giving effect to any netting of credits that have not been
matched to a particular Receivable for the purposes of aged trial balance
reporting.
“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing:  (a) the
sum of (i) the aggregate initial Outstanding Balance of all Pool Receivables
(other than Unbilled Receivables) generated by the Originators during such
Fiscal Month, plus (ii) fifty percent (50%) of the aggregate initial Outstanding
Balance of all Pool Receivables generated by the Originators during the
preceding Fiscal Month, by (b) the Net Receivables Pool Balance as of the last
day of such Fiscal Month.  Within thirty (30) calendar days of the completion
and the receipt by the Administrative Agent of the results of any annual audit
or field exam of the Receivables and the servicing and origination practices of
the Servicer and the Originators, the numerator of the Dilution Horizon Ratio
may be adjusted by the Administrative Agent upon not less than five (5) Business
Days’ notice to the Borrower to reflect such number of Fiscal Months as the
Administrative Agent and the Borrower agree best reflects the business practices
of the Servicer and the Originators and the actual amount of dilution and Deemed
Collections that occur with respect to Pool Receivables based on the weighted
average dilution lag calculation completed as part of such audit or field exam.
“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each Fiscal Month by dividing:  (a) the aggregate amount of Deemed
Collections during such Fiscal Month (other than amounts related to the
Specifically Reserved Dilution Amount), by (b) the aggregate initial Outstanding
Balance of all Pool Receivables generated by the Originators during the prior
Fiscal Month.
“Dilution Reserve Percentage” means, on any day, the product of (a) the Dilution
Horizon Ratio multiplied by (b) the sum of (i) 2.00 times the average of the
Dilution Ratios for the twelve (12) most recent Fiscal Months and (ii) the
Dilution Volatility Component.
“Dilution Volatility Component” means, for any Fiscal Month, the product
(expressed as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th
of 1% rounded upward) of (a) the positive difference, if any, between:  (i) the
highest Dilution Ratio for any Fiscal Month during
11

--------------------------------------------------------------------------------



the twelve (12) most recent Fiscal Months and (ii) the arithmetic average of the
Dilution Ratios for such twelve (12) Fiscal Months times (b) the quotient of (i)
the highest Dilution Ratio for any Fiscal Month during the twelve (12) most
recent consecutive Fiscal Months divided by (ii) the arithmetic average of the
Dilution Ratios for such twelve (12) consecutive Fiscal Months.
“Dollars” and “$” each mean the lawful currency of the United States of America.
“Earned Milestone Receivable” means a Receivable earned, notwithstanding the
fact that the Originator thereof has not recognized the related revenue on its
financial books and records under GAAP, paid in accordance with the milestones
set forth in the Contract giving rise to such Receivable, and is not subject to
the performance of additional services by the Originator thereof.
“Eligible Assignee” means (a) any Committed Lender or any of its Affiliates, (b)
any Person managed by a Committed Lender or any of its Affiliates and (c) any
other financial or other institution.
“Eligible Foreign Currency Receivable” means, at any time, any Foreign Currency
Receivable that is denominated and payable in an Alternative Currency.
“Eligible Foreign Obligor” an Obligor that is a corporation or other business
organization that is organized in or that has a head office (domicile),
registered office, and chief executive office located in a country other than
(a) the United States or (b) a Sanctioned Country.
“Eligible In-Transit Receivable” means, at any time, any In-Transit Receivable
if (a) the related goods have been shipped not more than thirty (30) calendar
days prior to such date, (b) the related Originator has not pledged inventory as
collateral for any Debt and (c) no inventory of such Originator is encumbered in
any way.
“Eligible Receivable” means, at any time of determination, a Pool Receivable:
(a)            the Obligor of which is: (i) either a U.S. Obligor or an Eligible
Foreign Obligor; (ii) not a Sanctioned Person; (iii) not subject to any
Insolvency Proceeding; (iv) not an Affiliate of an Integra Party or the Parent;
(v) not the Obligor with respect to any Receivables (as to which any payment, or
part thereof, remains unpaid for one hundred twenty one (121) calendar days or
more from the original due date for such payment) with an aggregate Outstanding
Balance exceeding fifty percent (50%) of the aggregate Outstanding Balance of
all such Obligor’s Pool Receivables; (vi) not a natural person; and (vii) not a
material supplier to any Originator or an Affiliate of a material supplier;
(b)            for which an Insolvency Proceeding shall not have occurred with
respect to the Obligor thereof or any other Person obligated thereon or owning
any Related Security with respect thereto;
(c)            that is denominated and payable only in Dollars in the United
States of America or an Alternative Currency payable in the United States of
America, and the Obligor with respect to which has been instructed to remit
Collections in respect thereof directly to a Lock-Box or Collection Account in
the United States of America;
12

--------------------------------------------------------------------------------



(d)            that does not have a due date which is more than one hundred
eighty (180) calendar days after the original invoice date of such Receivable;
(e)            that arises under a Contract for the sale of goods or services on
an arm’s-length basis in the ordinary course of the applicable Originator’s
business;
(f)            that arises under a duly authorized Contract that is in full
force and effect and that is a legal, valid and binding obligation of the
related Obligor, enforceable against such Obligor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;
(g)            that has been transferred by an Originator to the Borrower
pursuant to the Purchase and Sale Agreement with respect to which transfer all
conditions precedent under the Purchase and Sale Agreement have been met;
(h)            that, together with the Contract related thereto, conforms in all
material respects with all Applicable Laws (including any Applicable Laws
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy);
(i)            with respect to which all consents, licenses, approvals or
authorizations of, or registrations or declarations with or notices to, any
Governmental Authority or other Person required to be obtained, effected or
given by an Originator in connection with the creation of such Receivable, the
execution, delivery and performance by such Originator of the related Contract
or the assignment thereof under the Purchase and Sale Agreement have been duly
obtained, effected or given and are in full force and effect;
(j)            that is not subject to any existing dispute, litigation, right of
rescission, set-off (including, customer deposits, advance payments (including
payments related to unearned revenues, but at any time prior to the occurrence
of a Specific Reporting Event not including Earned Milestone Receivables),
etc.), counterclaim, hold back defense, any other defense against the applicable
Originator (or any assignee of such Originator) or Adverse Claim, and the
Obligor of which holds no right as against the applicable Originator to cause
such Originator to repurchase the goods or merchandise, the sale of which shall
have given rise to such Receivable;
(k)            that satisfies all applicable requirements of the Credit and
Collection Procedures;
(l)            that, together with the Contract related thereto, has not been
modified, waived or restructured since its creation, except as permitted
pursuant to Section 8.02(a) of this Agreement;
(m)          in which the Borrower owns good and marketable title, free and
clear of any Adverse Claims, and that is freely assignable (including without
any consent of the related Obligor or any Governmental Authority);
13

--------------------------------------------------------------------------------



(n)       for which the Administrative Agent (on behalf of the Secured Parties)
shall have a valid and enforceable first priority perfected security interest
therein and in the Related Security and Collections with respect thereto, in
each case free and clear of any Adverse Claim;
(o)        that (i) constitutes an “account” or “payment intangible” (as defined
in the UCC), (ii) is not evidenced by instruments or chattel paper and (iii)
does not constitute, or arise from the sale of, as extracted collateral (as
defined in the UCC);
(p)            that is neither a Defaulted Receivable nor a Delinquent
Receivable;
(q)            for which no Integra Party has established any offset or netting
arrangements with the related Obligor in connection with the ordinary course of
payment of such Receivable;
(r)            that, other than for Eligible In-Transit Receivables, represents
amounts earned and payable by the Obligor that are not subject to the
performance of additional services by the Originator thereof or by the Borrower
and the related goods or merchandise shall have been shipped and/or services
performed; provided, that if such Receivable is subject to the performance of
additional services, only the portion of such Receivables attributable to such
additional services shall be excluded;
(s)            which (i) does not arise from a sale of accounts made as part of
a sale of a business or constitute an assignment for the purpose of collection
only, (ii) is not a transfer of a single account made in whole or partial
satisfaction of a preexisting indebtedness or an assignment of a right to
payment under a contract to an assignee that is also obligated to perform under
the contract and (iii) is not a transfer of an interest in or an assignment of a
claim under a policy of insurance;
(t)            which does not relate to the sale of any consigned goods or
finished goods which have incorporated any consigned goods into such finished
goods;
(u)            that represents amounts earned by the Originator thereof and
payable by the related Obligor in accordance with the Contract related thereto
that are not subject to the performance of any additional services by the
Originator thereof or by the Borrower, other than, (i) the billing or invoicing
of such Receivable in the case of an Eligible Unbilled Receivable and (ii) the
obligation of the applicable Originator with respect to standard warranties and
indemnities related to the goods or services sold that gave rise to such
Receivable; provided, that if such Receivable is subject to the performance of
additional services, only the portion of such Receivable attributable to such
additional services shall be ineligible;
(v)            that, if such Receivable is an In-Transit Receivable, is an
Eligible In-Transit Receivable; and
(w)         that, if such Receivable is a Foreign Currency Receivable, is an
Eligible Foreign Currency Receivable.
14

--------------------------------------------------------------------------------



“Eligible Unbilled Receivable” means, at any time, any Unbilled Receivable if
(a) the related Originator has recognized the related revenue on its financial
books and records under GAAP, and (b) not more than thirty (30) calendar days
have expired since the date such Unbilled Receivable arose.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interest in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
not including debt securities convertible into or exchangeable for capital
stock.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c), (m) of the Code or
Section 4001(b) of ERISA.
“Euro” and “€” each mean the single currency of participating member states of
the European Monetary Union.
“Euro-Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal, and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
“Euro VaR Percentage” means six percent (6.00%), or such other percentage
designated as such by the Administrative Agent from time to time upon ten (10)
Business Days’ written notice to the Borrower.
“Euro Volatility Reserve” means, at any time of determination, the product of
(a) the U.S. Dollar Equivalent of the aggregate Outstanding Balance of all Pool
Receivables denominated in Euro at such time, times (b) the Euro VaR Percentage
at such time.
“Event of Default” has the meaning specified in Section 9.01.  For the avoidance
of doubt, any Event of Default that occurs shall be deemed to be continuing at
all times thereafter unless and until waived in accordance with Section 13.01.
“Excess Concentration” means the sum of the following amounts, without
duplication:
15

--------------------------------------------------------------------------------



(a)            the sum of the amounts calculated for each of the Obligors equal
to the excess (if any) of (i) the aggregate Outstanding Balance of the Eligible
Receivables of such Obligor, over (ii) the product of (x) such Obligor’s
Concentration Percentage, multiplied by (y) the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool; plus
(b)            the excess (if any) of (i) the aggregate Outstanding Balance of
all Eligible Receivables, the Obligors of which are Eligible Foreign Obligors,
over (ii) the product of (x) fifteen percent (15.00%), multiplied by (y) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool; provided, however, that the aggregate Outstanding Balance of
all Eligible Receivables, the Obligors of which are Eligible Foreign Obligors
organized in, and whose principal place of business is in, a country that has a
long-term sovereign foreign-currency rating of less than “BBB-” by S&P or “Baa3”
by Moody’s, shall not exceed five percent (5.00%) of the aggregate Outstanding
Balance of all Eligible Receivables; plus
(c)            the excess (if any) of (i) the aggregate Outstanding Balance of
all Eligible Receivables as to which any payment, or part thereof, remain unpaid
for sixty one (61) to ninety (90) calendar days from the original due date for
such payment, over (ii) the product of (x) five percent (5.00%), multiplied by
(y) the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool; plus
(d)            the excess (if any) of (i) the aggregate Outstanding Balance of
all Eligible Receivables that have a due date which is between ninety one (91)
to one hundred twenty (120) calendar days after the original invoice date of
such Receivable, over (ii) the product of (x) ten percent (10.00%), multiplied
by (y) the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool; plus
(e)            the excess (if any) of (i) the aggregate Outstanding Balance of
all Eligible Receivables that have a due date which is between one hundred
twenty one (121) to one hundred eighty (180) calendar days after the original
invoice date of such Receivable, over (ii) the product of (x) five percent
(5.00%), multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool; plus
(f)            the excess (if any) of (i) the aggregate Outstanding Balance of
all Eligible In-Transit Receivables, over (ii) the product of (x) two and a half
percent (2.50%), multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus
(g)            the excess (if any) of (i) the aggregate Outstanding Balance of
all Eligible Receivables, the Obligors of which are the federal government of
the United States of America or any political subdivision, department,
affiliate, agency or other entity thereof (which, for the avoidance of doubt,
does not include any state or local government body or any political
subdivision, department, affiliate, agency or other entity thereof), over (ii)
the product of (x) one percent (1.00%), multiplied by (y) the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool.
16

--------------------------------------------------------------------------------



 “Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.
“Excluded Obligor” means each Obligor listed on Schedule IV, which schedule may
be amended, modified, restated, supplemented or replaced from time to time with
the consent of the Administrative Agent, the Majority Group Agents and the
Borrower.
“Excluded Originator” means each Originator (or sub-division or business unit or
other similar entity thereof) listed on Schedule IV, which schedule may be
amended, modified, restated, supplemented or replaced from time to time with the
consent of the Administrative Agent, the Majority Group Agents and the Borrower.
“Excluded Receivable” means any Receivable, (a) the Obligor of which is an
Excluded Obligor or (b) the Originator of which is an Excluded Originator.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Person being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Loans
or Commitment pursuant to a law in effect on the date on which (i) such Lender
makes a Loan or its Commitment or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.03, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Affected Person’s
failure to comply with Section 4.03(f) and Section 4.03(g) and (d) any
withholding Taxes imposed pursuant to FATCA.
“Facility Limit” means one hundred fifty million dollars ($150,000,000) as
reduced or increased from time to time pursuant to Section 2.02(e).  References
to the unused portion of the Facility Limit shall mean, at any time of
determination, an amount equal to (x) the Facility Limit at such time, minus (y)
the Aggregate Capital.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption
17

--------------------------------------------------------------------------------



“Federal Funds (Effective).”  If on any relevant day such rate is not yet
published in H. 15(519), the rate for such day will be the rate set forth in the
daily statistical release designated as the Composite 3:30 p.m. Quotations for
U.S. Government Securities, or any successor publication, published by the
Federal Reserve Bank of New York (including any such successor, the “Composite
3:30 p.m. Quotations”) for such day under the caption “Federal Funds Effective
Rate.”  If on any relevant day the appropriate rate is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day
will be the arithmetic mean as determined by the Administrative Agent of the
rates for the last transaction in overnight Federal funds arranged before 9:00
a.m. (New York time) on that day by each of three leading brokers of Federal
funds transactions in New York City selected by the Administrative Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letter” has the meaning specified in Section 2.03(a).
“Fees” has the meaning specified in Section 2.03(a).
“Final Maturity Date” means the date that (i) is thirty (30) calendar days
following the Scheduled Termination Date or (ii) such earlier date on which the
Loans become due and payable pursuant to Section 9.01.
“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) all
Borrower Obligations shall have been paid in full, (iii) all other amounts owing
to the Credit Parties and any other Borrower Indemnified Party or Affected
Person hereunder and under the other Transaction Documents have been paid in
full and (iv) all accrued Servicing Fees have been paid in full.
“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.
“Fiscal Month” means each calendar month.
“Fitch” means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.
“Foreign Currency Receivable” means, at any time, any Receivable that is
denominated and payable in a lawful currency of a country other than the United
States of America.
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.
“GBP”, “Pounds Sterling” and “£” each mean the lawful currency of the United
Kingdom.
“GBP VaR Percentage” means seven percent (7.00%), or such other percentage
designated as such by the Administrative Agent from time to time upon ten (10)
Business Days’ written notice to the Borrower.
18

--------------------------------------------------------------------------------



“GBP Volatility Reserve” means, at any time of determination, the product of (a)
the U.S. Dollar Equivalent of the aggregate Outstanding Balance of all Pool
Receivables denominated in GBP at such time, times (b) the GBP VaR Percentage at
such time.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Group” means, (i) for any Conduit Lender, such Conduit Lender, together with
such Conduit Lender’s Related Committed Lenders and related Group Agent, (ii)
for PNC, PNC as a Committed Lender and as a Group Agent, (iii) for any other
Lender that does not have a Related Conduit Lender, such Lender, together with
such Lender’s related Group Agent and each other Lender for which such Group
Agent acts as a Group Agent hereunder.
“Group A Obligor” means any Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) with a short-term rating of at least: 
(a) “A-1” by S&P, or if such Obligor does not have a short-term rating from S&P,
a rating of “A+” or better by S&P on such Obligor’s, its parent’s, or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, or (b) “P 1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Al” or better by Moody’s on
such Obligor’s, its parent’s or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities; provided, that if an
Obligor (or its parent or majority owner, as applicable, if such Obligor is not
rated) receives a split rating from S&P and Moody’s, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to have the higher
rating, and such deemed rating shall be used for the purposes of whether such
rating satisfies clauses (a) or (b) above.  Notwithstanding the foregoing, any
Obligor that is a Subsidiary of an Obligor that satisfies the definition of
“Group A Obligor” shall be deemed to be a Group A Obligor and shall be
aggregated with the Obligor that satisfies such definition for the purposes of
determining the “Concentration Reserve Percentage”, the “Concentration Reserve”
and clause (i) of the definition of “Excess Concentration” for such Obligors,
unless such deemed Obligor separately satisfies the definition of “Group A
Obligor”, “Group B Obligor”, or “Group C Obligor”, in which case such Obligor
shall be separately treated as a Group A Obligor, a Group B Obligor or a Group C
Obligor, as the case may be, and shall be aggregated and combined for such
purposes with any of its Subsidiaries that are Obligors.
“Group Agent” means each Person acting as agent on behalf of a Group and
designated as the Group Agent for such Group on the signature pages to this
Agreement or any other Person who becomes a party to this Agreement as a Group
Agent for any Group pursuant to an Assumption Agreement, an Assignment and
Acceptance Agreement or otherwise in accordance with this Agreement.
“Group Agent’s Account” means, with respect to any Group, the account(s) from
time to time designated in writing by the applicable Group Agent to the Borrower
and the Servicer for purposes of receiving payments to or for the account of the
members of such Group hereunder.
19

--------------------------------------------------------------------------------



“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor, with a
short-term rating of at least:  (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of “BBB+” to “A” by S&P on such
Obligor’s, its parent’s or its majority owner’s (as applicable) long-term senior
unsecured and uncredit-enhanced debt securities, or (b) “P 2” by Moody’s, or if
such Obligor does not have a short-term rating from Moody’s, “Baal” to “A2” by
Moody’s on such Obligor’s, its parent’s or its majority owner’s (as applicable)
long-term senior unsecured and uncredit-enhanced debt securities; provided, that
if an Obligor (or its parent or majority owner, as applicable, if such Obligor
is not rated) receives a split rating from S&P and Moody’s, then such Obligor
(or its parent or majority owner, as applicable) shall be deemed to have the
higher rating, and such deemed rating shall be used for the purposes of whether
such rating satisfies clauses (a) or (b) above.  Notwithstanding the foregoing,
any Obligor that is a Subsidiary of an Obligor that satisfies the definition of
“Group B Obligor” shall be deemed to be a Group B Obligor and shall be
aggregated with the Obligor that satisfies such definition for the purposes of
determining the “Concentration Reserve Percentage”, the “Concentration Reserve”
and clause (i) of the definition of “Excess Concentration” for such Obligors,
unless such deemed Obligor separately satisfies the definition of “Group A
Obligor”, “Group B Obligor”, or “Group C Obligor”, in which case such Obligor
shall be separately treated as a Group A Obligor, a Group B Obligor or a Group C
Obligor, as the case may be, and shall be aggregated and combined for such
purposes with any of its Subsidiaries that are Obligors.
“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor or a
Group B Obligor, with a short-term rating of at least:  (a) “A-3” by S&P, or if
such Obligor does not have a short-term rating from S&P, a rating of “BBB-” to
“BBB” by S&P on such Obligor’s, its parent’s or its majority owner’s (as
applicable) long-term senior unsecured and uncredit-enhanced debt securities, or
(b) “P 3” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, “Baa3” to “Baa2” by Moody’s on such Obligor’s, its parent’s or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities; provided, that if an Obligor (or its parent
or majority owner, as applicable, if such Obligor is not rated) receives a split
rating from S&P and Moody’s, then such Obligor (or its parent or majority owner,
as applicable) shall be deemed to have the higher rating, and such deemed rating
shall be used for the purposes of whether such rating satisfies clauses (a) or
(b) above.  Notwithstanding the foregoing, any Obligor that is a Subsidiary of
an Obligor that satisfies the definition of “Group C Obligor” shall be deemed to
be a Group C Obligor and shall be aggregated with the Obligor that satisfies
such definition for the purposes of determining the “Concentration Reserve
Percentage”, the “Concentration Reserve” and clause (i) of the definition of
“Excess Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.
“Group Commitment” means, with respect to any Group, at any time of
determination, the aggregate Commitments of all Committed Lenders within such
Group.
20

--------------------------------------------------------------------------------



“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor (or its parent or
majority owner, as applicable, if such Obligor is unrated) that is not rated by
both Moody’s and S&P shall be a Group D Obligor.
“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any Debt, liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other surety ship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a) above, Other Taxes.
“Independent Director” has the meaning set forth in Section 7.03(c).
“Information Package” means a report, in substantially the form of Exhibit F.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of clauses (a) and (b) undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.
“Integra Party” means, the Borrower, the Servicer, each Originator and the
Performance Guarantor, either individually or collectively as the context may
require.
“Integra Sales” has the meaning set forth in the preamble to this Agreement.
“Intended Tax Treatment” has the meaning set forth in Section 13.14.
“Interest” means, for each Loan for any day during any Interest Period (or
portion thereof), the amount of interest accrued on the Capital of such Loan
during such Interest Period (or portion thereof) in accordance with Section
2.03(b).
“Interest Period” means, with respect to each Loan, (a) before the Termination
Date:  (i) initially, the period commencing on the date such Loan is made
pursuant to Section 2.01 (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Monthly Settlement Date and (ii) thereafter, each period commencing on such
Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date and (b) on and after the Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrative Agent (with the consent or at the direction of the Majority Group
Agents) or, in the absence of any such selection, each period of thirty (30)
calendar days from the last day of the preceding Interest Period.
21

--------------------------------------------------------------------------------



“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof):
(a)            if such Loan (or such portion of Capital thereof) is being funded
by a Conduit Lender on such day through the issuance of Notes, the applicable CP
Rate; or
(b)            if such Loan (or such portion of Capital thereof) is being funded
by any Lender on such day other than through the issuance of Notes (including,
without limitation, if a Conduit Lender is then funding such Loan (or such
portion of Capital thereof) under a Program Support Agreement, or if a Committed
Lender is then funding such Loan (or such portion of Capital thereof)), then
LMIR or Adjusted LIBOR, as determined pursuant to Section 2.05, provided,
however, that the Interest Rate applicable to any LIBOR Loan that is not
advanced on a Monthly Settlement Date shall be LMIR for each day during the
initial Interest Period applicable to such Loan from the date such Loan is made
pursuant to Section 2.01 until the next occurring Monthly Settlement Date.
provided, however, that the “Interest Rate” for each Loan and any day while an
Event of Default has occurred and is continuing shall be an interest rate per
annum equal the sum of two and a half percent (2.50)% per annum plus the greater
of (i) the interest rate per annum determined for such Loan and such day
pursuant to clause (a) or (b) above, as applicable, and (ii) the Base Rate in
effect on such day; provided, further, that no provision of this Agreement shall
require the payment or permit the collection of Interest in excess of the
maximum permitted by Applicable Law; provided, further, however, that Interest
for any Loan shall not be considered paid by any distribution to the extent that
at any time all or a portion of such distribution is rescinded or must otherwise
be returned for any reason.
“Interim Report” means a report, in substantially the form of Exhibit I.
“In-Transit Receivable” means, at any time, any Receivable arising in connection
with the sale of any goods or merchandise that as of such time, have been
shipped but not delivered to the related Obligor.
“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.
“Lenders” means the Conduit Lenders and the Committed Lenders.
“LIBOR Loan” means a Loan accruing Interest at Adjusted LIBOR.
“LIBOR Termination Date” has the meaning set forth in Section 2.07(a).
“Linked Account” means any deposit account which is or could be linked to a
Collection Account by a controlled balance arrangement.
“Liquidity Amount” means, on any date of determination, the sum of (a) the
amount of borrowing availability under the Credit Agreement, plus (b)
unrestricted cash balances and liquid investments held by the Parent and its
Affiliates.
22

--------------------------------------------------------------------------------



“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.
“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Lender in order to provide
liquidity for such Conduit Lender’s Loans.
“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Lender pursuant to the terms of a
Liquidity Agreement.
“LMIR” means for any day during any Interest Period, the interest rate per annum
determined by the applicable Group Agent (which determination shall be
conclusive absent manifest error) by dividing (i) the one-month Eurodollar rate
for Dollar deposits as reported on the Reuters Screen LIBOR01 Page or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in Dollars, as of
11:00 a.m. (London time) on such day, or if such day is not a Business Day, then
the immediately preceding Business Day (or if not so reported, then as
determined by the Administrative Agent from another recognized source for
interbank quotation), in each case, changing when and as such rate changes, by
(ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage on such day. 
The calculation of LMIR may also be expressed by the following formula:
One-month Eurodollar rate for Dollars
shown on Reuters Screen LIBOR01 Page
LMIR                            
=                                                                              
1.00 - Euro-Rate Reserve Percentage
LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date.  Notwithstanding the foregoing, if
LMIR as determined herein would be less than zero (0.00), such rate shall be
deemed to be zero percent (0.00%) for purposes of this Agreement.
“Loan” means any loan made by a Lender pursuant to Section 2.01.
“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the Group
Agents pursuant to Section 2.02(a).
“Lock-Box” means each locked postal box with respect to which a Collection
Account Bank has executed an Account Control Agreement pursuant to which it has
been granted exclusive access for the purpose of retrieving and processing
payments made on the Receivables and which is listed on Schedule II (as such
schedule may be modified from time to time in connection with the addition or
removal of any Lock-Box in accordance with the terms hereof).
“Loss Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1% rounded
upward) computed, as of
23

--------------------------------------------------------------------------------



the last day of such Fiscal Month, by dividing: (a) the sum of (i) the aggregate
initial Outstanding Balance of all Pool Receivables (other than Unbilled
Receivables) generated by the Originators during the five (5) most recent Fiscal
Months, plus (ii) the product of (x) the sum of the Loss Horizon Terms
Component, plus five percent (5.00%), and (y) the aggregate initial Outstanding
Balance of all Pool Receivables originated by the Originators during the sixth
(6th) most recent Fiscal Month; by (b) the Net Receivables Pool Balance as of
such date.
“Loss Horizon Terms Component” means (a) the Weighted Average Remaining Credit
Terms of the most recent Fiscal Month minus thirty (30) divided by (b) thirty
(30).
“Loss Reserve Percentage” means, at any time of determination, the product of
(a) 2.00, times (b) the highest average of the Default Ratios for any three
consecutive Fiscal Months during the twelve (12) most recent Fiscal Months,
times (c) the Loss Horizon Ratio.
“Majority Group Agents” means one or more Group Agents which in its Group, or
their combined Groups, as the case may be, have Committed Lenders representing
more than fifty percent (50%) of the aggregate Commitments of all Committed
Lenders in all Groups (or, if the Commitments have been terminated, have Lenders
representing more than fifty percent (50%) of the aggregate outstanding Capital
held by all the Lenders in all Groups); provided, however, that in no event
shall the Majority Group Agents include fewer than two (2) Group Agents at any
time when there are two (2) or more Groups.
“Material Adverse Effect” means relative to any Person (provided that if no
particular Person is specified, “Material Adverse Effect” shall be deemed to be
relative to the Borrower, the Servicer, the Performance Guarantor and the
Originators, individually and in the aggregate) with respect to any event or
circumstance, a material adverse effect on any of the following:
(a)            the assets, operations, business or financial condition of such
Person;
(b)            the ability of such Person to perform its obligations under this
Agreement or any other Transaction Document to which it is a party;
(c)            the validity or enforceability of this Agreement or any other
Transaction Document, or the validity, enforceability, value or collectibility
of any material portion of the Pool Receivables;
(d)            the status, perfection, enforceability or priority of the
Administrative Agent’s security interest in the Collateral; or
(e)            the rights and remedies of any Credit Party under the Transaction
Documents or associated with its respective interest in the Collateral.
“Minimum Dilution Reserve Percentage” means, on any day, the product (expressed
as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1%
rounded upward) of (a) the average of the Dilution Ratios for the twelve (12)
most recent Fiscal Months, multiplied by (b) the Dilution Horizon Ratio.
24

--------------------------------------------------------------------------------



“Minimum Funding Threshold” means an amount equal to the lesser of (a) seventy
five percent (75%) of the Facility Limit and (b) the Borrowing Base.
“Minimum Liquidity Amount” means a Liquidity Amount that is equal to or greater
than three hundred million dollars ($300,000,000).
“Monthly Settlement Date” means the twenty-fifth (25th) calendar day of each
calendar month (or if such day is not a Business Day, the next occurring
Business Day).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower, the Servicer, any Originator, the Parent or any
of their respective ERISA Affiliates (other than one considered an ERISA
Affiliate only pursuant to subsection (m) or (o) of Section 414 of the Code) is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Net Receivables Pool Balance” means, at any time of determination:  (a) the
aggregate Outstanding Balance of Eligible Receivables then in the Receivables
Pool, minus (b) the Excess Concentration.
“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Lender to fund its investments in accounts receivable or other financial
assets.
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.
“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor less the amount
(if any) then included in the calculation of the Excess Concentration with
respect to such Obligor and (b) the denominator of which is the aggregate
Outstanding Balance of all Eligible Receivables at such time.
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.
“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrative Agent.
“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).
25

--------------------------------------------------------------------------------



“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies or fees arising
from any payment made hereunder or from the execution, delivery, filing,
recording or enforcement of, or otherwise in respect of, this Agreement, the
other Transaction Documents and the other documents or agreements to be
delivered hereunder or thereunder, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.
“Parent” means Integra LifeSciences Holdings Corporation, a Delaware
corporation.
“Parent Group” has the meaning set forth in Section 7.03(c).
“Participant” has the meaning set forth in Section 13.03(e).
“Participant Register” has the meaning set forth in Section 13.03(f).
“PATRIOT Act” has the meaning set forth in Section 13.15.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” means a pension plan (other than a Multiemployer Plan) as defined
in Section 3(2) of ERISA that is subject to Title IV of ERISA which any
Originator, the Borrower or any other member of the Controlled Group has an
obligation to contribute to or maintain or has made contributions within the
preceding five (5) years.
“Percentage” means, at any time of determination, with respect to any Committed
Lender, a fraction (expressed as a percentage), (a) the numerator of which is
(i) prior to the termination of all Commitments hereunder, its Commitment at
such time or (ii) if all Commitments hereunder have been terminated, the
aggregate outstanding Capital of all Loans being funded by the Lenders in such
Committed Lender’s Group at such time and (b) the denominator of which is (i)
prior to the termination of all Commitments hereunder, the aggregate Commitments
of all Committed Lenders at such time or (ii) if all Commitments hereunder have
been terminated, the aggregate outstanding Capital of all Loans at such time.
“Performance Guarantor” means Integra LifeSciences Holdings Corporation, a
Delaware corporation.
“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
26

--------------------------------------------------------------------------------



“PNC” has the meaning set forth in the preamble to this Agreement.
“Pool Receivable” means a Receivable in the Receivables Pool.
“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.
“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:  (a)
the issuance of one or more letters of credit for the account of any Conduit
Lender, (b) the issuance of one or more surety bonds for which any Conduit
Lender is obligated to reimburse the applicable Program Support Provider for any
drawings thereunder, (c) the sale by any Conduit Lender to any Program Support
Provider of any Loan (or portions thereof or participation interest therein)
maintained by such Conduit Lender and/or (d) the making of loans and/or other
extensions of credit to any Conduit Lender in connection with such Conduit
Lender’s receivables-securitization program contemplated in this Agreement,
together with any letter of credit, surety bond or other instrument issued
thereunder.
“Program Support Provider” means and includes, with respect to any Conduit
Lender, any Liquidity Provider and any other Person (other than any customer of
such Conduit Lender) now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, such Conduit
Lender pursuant to any Program Support Agreement.
“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Servicer, the Originators and the Borrower, as such
agreement may be amended, supplemented or otherwise modified from time to time.
“Purchase and Sale Termination Event” has the meaning set forth in the Purchase
and Sale Agreement.
“Rating Agency” mean each of S&P, Fitch and Moody’s (and/or each other rating
agency then rating the Notes of any Conduit Lender).
“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or the Borrower (as assignee of an
Originator), whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods that have been or are to be sold or for services rendered or
to be rendered, and includes, without limitation, the obligation to pay any
finance charges, fees and other charges with respect thereto.  Any such right to
payment arising from any one transaction, including, without limitation, any
such right to payment represented by an individual invoice or agreement, shall
constitute a Receivable separate from a Receivable consisting of any such right
to payment arising from any other transaction.  Notwithstanding the foregoing,
“Receivable” shall not include any Excluded Receivables.
“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Purchase and Sale Agreement prior to the Termination
Date.
27

--------------------------------------------------------------------------------



“Register” has the meaning set forth in Section 13.03(c).
“Related Committed Lender” means with respect to any Conduit Lender, each
Committed Lender listed as such for each Conduit Lender as set forth on the
signature pages of this Agreement or in any Assumption Agreement.
“Related Conduit Lender” means, with respect to any Committed Lender, each
Conduit Lender which is, or pursuant to any Assignment and Acceptance Agreement
or Assumption Agreement or otherwise pursuant to this Agreement becomes,
included as a Conduit Lender in such Committed Lender’s Group, as designated on
its signature page hereto or in such Assignment and Acceptance Agreement,
Assumption Agreement or other agreement executed by such Committed Lender, as
the case may be.
“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.
“Related Security” means, with respect to any Receivable:
(a)            all of the Borrower’s and each Originator’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable;
(b)            all instruments and chattel paper that may evidence such
Receivable;
(c)            all other security interests or liens and property subject
thereto from time to time purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all UCC financing statements or similar filings relating thereto;
(d)            all of the Borrower’s and each Originator’s rights, interests and
claims under the related Contracts and all guaranties, indemnities, insurance
and other agreements (including the related Contract) or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise; and
(e)            all of the Borrower’s rights, interests and claims under the
Purchase and Sale Agreement and the other Transaction Documents.
“Release” has the meaning set forth in Section 3.01(a).
“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
28

--------------------------------------------------------------------------------



“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA for which the notice provision has not been waived under the applicable
regulations issued thereunder with respect to a Pension Plan (other than a
Pension Plan maintained by an ERISA Affiliate which is considered an ERISA
Affiliate only pursuant to subsection (m) or (o) of Section 414 of the Code).
“Representatives” has the meaning set forth in Section 13.06(c).
“Required Capital Amount” means, as of any date of determination, an amount
equal to the product of (a) the Loss Reserve Percentage at such time times,
multiplied by (b) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool.
“Restricted Payments” has the meaning set forth in Section 7.01(v).
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.
“Sanctioned Country” means a country or territory that is the subject or target
of a sanctions program maintained under any Anti-Terrorism Law, including any
such country identified on the list maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at: 
https://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) (i) an agency of the government
of a Sanctioned Country, (ii) an organization controlled by a Sanctioned Country
or (iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC, or (c) any individual person, group,
regime, entity or thing listed or otherwise recognized as a specially
designated, prohibited, sanctioned or debarred person, group, regime, entity or
thing, or subject to any limitations or prohibitions (including but not limited
to the blocking of property or rejection of transactions), under any
Anti-Terrorism Law.
“Scheduled Termination Date” means December 21, 2021.
“SEC” means the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.
“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.
“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.
“Servicer” has the meaning set forth in the preamble to this Agreement.
“Servicer Indemnified Amounts” has the meaning set forth in Section 12.02(a).
29

--------------------------------------------------------------------------------



“Servicer Indemnified Party” has the meaning set forth in Section 12.02(a).
“Servicing Fee” means the fee referred to in Section 8.06(a) of this Agreement.
“Servicing Fee Rate” means the rate referred to in Section 8.06(a) of this
Agreement.
“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Interest or Fees, (i) so long as no Event of Default has occurred
and is continuing and the Termination Date has not occurred, the Monthly
Settlement Date and (ii) on and after the Termination Date or if an Event of
Default has occurred and is continuing, each day selected from time to time by
the Administrative Agent (with the consent or at the direction of the Majority
Group Agents) (it being understood that the Administrative Agent (with the
consent or at the direction of the Majority Group Agents) may select such
Settlement Date to occur as frequently as daily), or, in the absence of such
selection, the Monthly Settlement Date.
“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair market value (or present fair saleable value) of the assets of
such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.
“Specifically Reserved Dilution Amount” means for any Fiscal Month, an amount
computed on the last day of such Fiscal Month, equal to the greater of:
(a)            the product of (i) the U.S. Dollar Equivalent of the aggregate
amount of dilution or similar adjustments arising out of volume rebates, terms
discounts, indirect rebates, direct rebates (net of any direct rebate recovery),
key promotional programs or similar arrangements which are customary for the
Originators and specified in the related Contract or applicable marketing
program related to the applicable Receivable and Obligor thereof that are
expected by the Servicer to be made or otherwise incurred with respect to the
then outstanding Pool Receivables as such expected dilution and similar
adjustments are reflected on the books and records of the Originators and their
Affiliates and reserved for by the Originator and their Affiliates (GL Account #
231230), as determined in consultation with the external accountants of the
Originators and in accordance with the customary procedures established by the
Originators and such accountants and (ii) one hundred percent (100.00%) (or such
lesser percentage specified by the Administrative Agent upon not less than five
(5) Business Days’ notice to the Borrower to reflect such percentage as the
Administrative Agent reasonably believes best reflects the reserve coverage
relative to Pool Receivables based on the observed historical information and/or
the results of any audit or field exam of the Originators; and
30

--------------------------------------------------------------------------------



(b)            the product of (i) the aggregate credit sales made by each
Originator, as applicable, during the most recent Fiscal Month and (ii) three
percent (3.00%) (or such other percentage specified by the Administrative Agent
upon not less than five (5) Business Days’ notice to the Borrower to reflect
such percentage as the Administrative Agent reasonably believes best reflects
the dilution activity described in section (a) herein based on the observed
historical information and/or the results of any audit or field exam of the
Originators.
“Specific Reporting Event” shall occur when the Minimum Liquidity Amount has not
been maintained for a period of five (5) consecutive Business Days; provided,
that such Specific Reporting Event shall cease to occur once the Minimum
Liquidity Amount has been maintained for a period of thirty (30) consecutive
calendar days.
“Spot Rate” means, on any day, (a) for the purpose of exchanging U.S. Dollars to
Alternative Currency or Alternative Currency to U.S. Dollars in connection with
applying funds to pay amounts owing hereunder or under the Transaction Documents
in accordance with this Agreement, the actual rate used by the Administrative
Agent’s principal foreign exchange trading office for the purchase by the
Administrative Agent of the applicable currency with the other currency through
its principal foreign exchange trading office, and (b) for the purpose of making
any calculation hereunder that does not require the actual exchange of U.S.
Dollars for Alternative Currency or Alternative Currency for U.S. Dollars to
make a payment of amounts owing hereunder or under the Transaction Documents,
(i) with respect to the determination of the U.S. Dollar Equivalent of any
amount denominated in Alternative Currency, the exchange rate at which such
Alternative Currency may be exchanged into U.S. Dollars as set forth at
approximately 11:00 a.m. New York City time, on such day as published on the
Bloomberg Key Cross-Currency Rates Page for such Alternative Currency or (ii)
with respect to the determination of the Alternative Currency equivalent of any
amount denominated in U.S. Dollars, the exchange rate at which U.S. Dollars may
be exchanged into Alternative Currency as set forth at approximately 11:00 a.m.
New York City time, on such day as published on the Bloomberg Key Cross-Currency
Rates Page for U.S. Dollars.  In the event that such rate does not appear on any
Bloomberg Key Cross Currency Rates Page, the Spot Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be selected by the Administrative Agent and is reasonably satisfactory to
the Servicer, or, in the absence of such an agreement, such Spot Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m. New York time, on such date for the purchase of U.S. Dollars with the
applicable Alternative Currency for delivery two (2) Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.
“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.
“Subordinated Note” has the meaning set forth in the Purchase and Sale
Agreement.
“Sub-Servicer” has the meaning set forth in Section 8.01(d).
31

--------------------------------------------------------------------------------



“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled:  (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority and all interest,
penalties, additions to tax and any similar liabilities with respect thereto.
“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 9.01 (c) the date selected by the Borrower on which all
Commitments have been reduced to zero pursuant to Section 2.02(e) and (d) the
date as determined pursuant to Section 7.01(z)(i).
“Total Reserves” means, at any time of determination, an amount equal to the sum
of (a) the product of (i) the sum of:  (A) the Yield Reserve Percentage, plus
(B) the greatest of (I) the sum of the Concentration Reserve Percentage plus the
Minimum Dilution Reserve Percentage, (II) the sum of the Loss Reserve Percentage
plus the Dilution Reserve Percentage and (III) ten percent (10.00%), multiplied
by (ii) the Adjusted Net Receivables Pool Balance at such time, plus (b) the
Currency Reserve Amount.
“Tranche Period” means, with respect to any LIBOR Loan, a period of one, two,
three or six months selected by the Borrower pursuant to Section 2.05.  Each
Tranche Period shall commence on a Monthly Settlement Date and end on (but not
including) the Monthly Settlement Date occurring one, two, three or six calendar
months thereafter, as selected by the Borrower pursuant to Section 2.05;
provided, however, that if the date any Loan made pursuant to Section 2.01 is
not a Monthly Settlement Date, the initial Tranche Period for such Loan shall
commence on the date such Loan is made pursuant to Section 2.01 and end on the
next Monthly Settlement Date occurring after the day in the applicable
succeeding calendar month which corresponds numerically to the beginning day of
such initial Tranche Period; provided, further, that if any Tranche Period would
end after the Termination Date, such Tranche Period (including a period of one
day) shall end on the Termination Date.
“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Account Control Agreement(s), the Fee Letter, each Subordinated Note, the
Performance Guaranty and all other certificates, instruments, UCC financing
statements, reports, notices, agreements and documents executed or delivered
under or in connection with this Agreement, in each case as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
this Agreement.
“Transaction Information” means any information provided to any Rating Agency,
in each case, to the extent related to such Rating Agency providing or proposing
to provide a rating of any
32

--------------------------------------------------------------------------------



Notes or monitoring such rating including, without limitation, information in
connection with the Borrower, the Originator, the Servicer or the Receivables.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“Unbilled Receivable” means, at any time, any Receivable as to which the invoice
or bill with respect thereto has not yet been sent to the Obligor thereof.
“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.
“Unmatured Purchase and Sale Termination Event” has the meaning set forth in the
Purchase and Sale Agreement.
“U.S. Dollar Equivalent” means, on any date on which a determination thereof is
to be made, with respect to (a) any amount denominated in U.S. Dollars, such
amount and (b) any amount denominated in an Alternative Currency, the U.S.
Dollar equivalent of such amount of such Alternative Currency determined by
reference to the Spot Rate determined as of such determination date.
“U.S. Obligor” means an Obligor that is (a) a corporation or other business
organization and is organized under the laws of the United States of America (or
of a United States of America territory, district, state, commonwealth, or
possession, including, without limitation, Puerto Rico and the U.S. Virgin
Islands) or any political subdivision thereof, (b) the federal government of the
United States of America or any political subdivision, department, affiliate,
agency or other entity thereof, and (c) any state or local government body in
the United States of America or any political subdivision, department,
affiliate, agency or other entity thereof.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
4.03(f)(ii)(B)(3).
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
“Voting Securities” means, with respect to any Person, securities or other
ownership interests having by the terms thereof ordinary voting power to elect
the board of directors or other persons performing similar functions of such
Person (irrespective of whether or not at such time securities or other
ownership interests of any other class or classes of such Person shall have or
might have voting power by reason of the happening of any contingency).
“Weighted Average Remaining Credit Terms” means, for any Fiscal Month, the
weighted average (weighted based on the Outstanding Balance of all Pool
Receivables) remaining payment period (computed in days and calculated based on
the difference between the date of determination and the stated due date for
payment) of invoices for all Pool Receivables (for which the related stated due
date for payment has not occurred as of such date of determination) as of the
last day of such Fiscal Month.
33

--------------------------------------------------------------------------------



“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Yield Reserve Percentage” means at any time of determination:
1.50 x DSO x (BR + SFR)
                                                               360
where:


BR             =             the Base Rate;


DSO   
=             the Days’ Sales Outstanding for the most recently ended Fiscal
Month; and


SFR     
=             the Servicing Fee Rate.

SECTION 1.02.      Other Interpretative Matters.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9.  Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement.  For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Section,
Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to
such agreement (or the certificate or other document in which the reference is
made), and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (d) the term “including” means
“including without limitation”; (e) references to any Applicable Law refer to
that Applicable Law as amended from time to time and include any successor
Applicable Law; (f) references to any agreement refer to that agreement as from
time to time amended, restated or supplemented or as the terms of such agreement
are waived or modified in accordance with its terms; (g) references to any
Person include that Person’s permitted successors and assigns; (h) headings are
for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (i) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (j) terms in one gender include the parallel terms in the neuter
and opposite gender; (k) references to any amount as on deposit or outstanding
on any particular date means such amount at the close of business on such day
and (l) the term “or” is not exclusive.
34

--------------------------------------------------------------------------------



ARTICLE II

TERMS OF THE LOANS
SECTION 2.01.      Loan Facility.  Upon a request by the Borrower pursuant to
Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, the Conduit Lenders, ratably, in accordance with the aggregate of the
Commitments of the Related Committed Lenders with respect to each such Conduit
Lender, severally and not jointly, may, in their sole discretion, make Loans to
the Borrower on a revolving basis, and if and to the extent any Conduit Lender
does not make any such requested Loan or if any Group does not include a Conduit
Lender, the Related Committed Lender(s) for such Conduit Lender or the Committed
Lender for such Group, as the case may be, shall, ratably in accordance with
their respective Commitments, severally and not jointly, make such Loans to the
Borrower, in either case, from time to time during the period from the Closing
Date to the Termination Date.  Under no circumstances shall any Lender be
obligated to make any such Loan if, after giving effect to such Loan:
(a)                the Aggregate Capital would exceed the Facility Limit at such
time;
(b)                the sum of (A) the Capital of such Lender, plus (B) the
aggregate outstanding Capital of each other Lender in its Group, would exceed
the Group Commitment of such Lender’s Group;
(c)                if such Lender is a Committed Lender, the aggregate
outstanding Capital of such Committed Lender would exceed its Commitment; or
(d)                the Aggregate Capital would exceed the Borrowing Base at such
time.
SECTION 2.02.      Making Loans; Repayment of Loans.
(a)                Each Loan hereunder shall be made on at least one (1)
Business Day’s prior written request from the Borrower to the Administrative
Agent and each Group Agent in the form of a Loan Request attached hereto as
Exhibit A.  Each such request for a Loan shall be made no later than 1:00 p.m.
(New York City time) on a Business Day (it being understood that any such
request made after such time shall be deemed to have been made on the following
Business Day) and shall specify (i) the amount of the Loan(s) requested (which
shall not be less than one million dollars ($1,000,000) and shall be an integral
multiple of one hundred thousand dollars ($100,000)), (ii) the allocation of
such amount among the Groups (which shall be ratable based on the Group
Commitments), (iii) the account to which the proceeds of such Loan shall be
distributed and (iv) the date such requested Loan is to be made (which shall be
a Business Day).
(b)                On the date of each Loan specified in the applicable Loan
Request, the Lenders shall, upon satisfaction of the applicable conditions set
forth in Article V and pursuant to the other conditions set forth in this
Article II, make available to the Borrower in same day funds an aggregate amount
equal to the amount of such Loans requested, at the account set forth in the
related Loan Request.
(c)                Each Committed Lender’s obligation shall be several, such
that the failure of any Committed Lender to make available to the Borrower any
funds in connection with
35

--------------------------------------------------------------------------------



any Loan shall not relieve any other Committed Lender of its obligation, if any,
hereunder to make funds available on the date such Loans are requested
(it being understood, that no Committed Lender shall be responsible for the
failure of any other Committed Lender (other than a Committed Lender in its
Group) to make funds available to the Borrower in connection with any Loan
hereunder).
(d)                The Borrower shall repay in full the outstanding Capital of
each Lender on the Final Maturity Date.  Prior thereto, the Borrower shall, on
each Settlement Date, make a prepayment of the outstanding Capital of the
Lenders to the extent required under Section 3.01 and otherwise in accordance
therewith.  Notwithstanding the foregoing, the Borrower, in its discretion,
shall have the right to make a prepayment, in whole or in part, of the
outstanding Capital of the Lenders on any Business Day upon one (1) Business
Day’s prior written notice thereof to the Administrative Agent and each Group
Agent in the form of a Reduction Notice attached hereto as Exhibit B; provided,
however, that (i) each such prepayment shall be in a minimum aggregate amount of
one hundred thousand dollars ($100,000) and shall be an integral multiple of one
hundred thousand dollars ($100,000); provided, however, that notwithstanding the
foregoing, a prepayment may be in an amount necessary to reduce any Borrowing
Base Deficit existing at such time or the outstanding Capital of the Lenders to
zero ($0), and (ii) any accrued Interest and Fees in respect of such prepaid
Capital shall be paid on the immediately following Settlement Date; provided,
further, that the Borrower shall not provide any Reduction Notice, and no such
Reduction Notice shall be effective, if after giving effect thereto, the
Aggregate Capital at such time would be less than the Minimum Funding Threshold.
(e)                Decreases or Increases in Commitments.
(i)            The Borrower may, at any time upon at least thirty (30) calendar
days’ prior written notice to the Administrative Agent and each Group Agent,
terminate the Facility Limit in whole or ratably reduce the Facility Limit in
part.  Each partial reduction in the Facility Limit shall be in a minimum
aggregate amount of five million dollars ($5,000,000) or integral multiples of
one million dollars ($1,000,000) in excess thereof, and no such partial
reduction shall reduce the Facility Limit to an amount less than one hundred
million dollars ($100,000,000).  In connection with any partial reduction in the
Facility Limit, the Commitment of each Committed Lender shall be ratably
reduced.
(ii)            So long as no Event of Default or Unmatured Event of Default has
occurred and is continuing, the Borrower may, with the prior written consent of
the Majority Group Agents (in their sole discretion), upon thirty (30) calendar
days’ prior written notice to the Administrative Agent and the Majority Group
Agents, from time to time, request an increase in the Commitment with respect to
one or more Lenders (and a related increase in the Facility Limit) or cause
additional Persons to become parties to this Agreement, as lenders, at any time
following the Closing Date and prior to the Termination Date; it being
understood and agreed that the Administrative Agent, any Majority Group Agent or
any Lender increasing its Commitment pursuant to this Section 2.02(e)(ii) may
request any of (A) resolutions of the Board of Managers of the Borrower
approving or consenting to such Commitment increase and authorizing the
execution, delivery and performance of any amendment to this Agreement, (B) a
corporate and enforceability opinion of counsel of the Borrower and (C) such
other documents, agreements and opinions
36

--------------------------------------------------------------------------------



reasonably requested by the Administrative Agent, such Majority Group Agent or
such Lender.  For the avoidance of doubt, Any such Person not responding within
such time period shall be deemed to have declined to consent to an increase in
such Lender’s Commitment.
(f)                In connection with any reduction of the Commitments, the
Borrower shall remit to the Administrative Agent (i) instructions regarding such
reduction and (ii) for payment to the Lenders, cash in an amount sufficient to
pay (A) Capital of Lenders in each Group in excess of the Group Commitment of
such Group and (B) all other outstanding Borrower Obligations with respect to
such reduction (determined based on the ratio of the reduction of the
Commitments being effected to the amount of the Commitments prior to such
reduction or, if the Administrative Agent reasonably determines that any portion
of the outstanding Borrower Obligations is allocable solely to that portion of
the Commitments being reduced or has arisen solely as a result of such
reduction, all of such portion) including, without duplication, any associated
Breakage Fees.  Upon receipt of any such amounts, the Administrative Agent shall
apply such amounts first to the reduction of the outstanding Capital, and second
to the payment of the remaining outstanding Borrower Obligations with respect to
such reduction, including any Breakage Fees, by paying such amounts to the
Lenders.
(g)                The Borrower hereby covenants and agrees from time to time to
request Loans pursuant to Section 2.02(a) in amounts and at such times such that
the Aggregate Capital at all times is no less than the Minimum Funding Threshold
at such time; it being understood and agreed that each Credit Extension pursuant
to this Agreement is subject to the applicable conditions set forth in Article V
and the other conditions set forth in this Article II.
SECTION 2.03.      Interest and Fees.
(a)                On each Settlement Date, the Borrower shall, in accordance
with the terms and priorities for payment set forth in Section 3.01, pay to each
Group Agent, each Lender, the Administrative Agent and the Structuring Agent
certain fees (collectively, the “Fees”) in the amounts set forth in the fee
letter agreements from time to time entered into, among the Borrower, the
members of the applicable Group (or their Group Agent on their behalf) and/or
the Administrative Agent (each such fee letter agreement, as amended, restated,
supplemented or otherwise modified from time to time, collectively being
referred to herein as the “Fee Letter”).  Undrawn Fees (as defined in the Fee
Letter) shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender as provided in Section 2.06.
(b)                Each Loan of each Lender and the Capital thereof shall accrue
interest on each day when such Capital remains outstanding at the then
applicable Interest Rate for such Loan.  The Borrower shall pay all Interest
(including, for the avoidance of doubt, all Interest accrued on LIBOR Loans
during an Interest Period regardless of whether the applicable Tranche Period
has ended), Fees and Breakage Fees accrued during each Interest Period on each
Settlement Date in accordance with the terms and priorities for payment set
forth in Section 3.01.
SECTION 2.04.      Records of Loans.  Each Group Agent shall record in its
records, the date and amount of each Loan made by the Lenders in its Group
hereunder, the interest rate with respect thereto, the Interest accrued thereon
and each repayment and payment thereof.  Subject to
37

--------------------------------------------------------------------------------



Section 13.03(c), such records shall be conclusive and binding absent manifest
error.  The failure to so record any such information or any error in so
recording any such information shall not, however, limit or otherwise affect the
obligations of the Borrower hereunder or under the other Transaction Documents
to repay the Capital of each Lender, together with all Interest accruing thereon
and all other Borrower Obligations.
SECTION 2.05.      Selection of Interest Rates and Tranche Periods.
(a)                Subject to the following sentence, each Loan shall bear
interest initially at LMIR.  Thereafter, so long as no Event of Default has
occurred and is continuing, the Borrower may from time to time elect to change
or continue the type of Interest Rate and/or Tranche Period borne by each
Loan or, subject to the minimum amount requirement for each outstanding Loan set
forth in Section 2.02, a portion thereof by notice to the Administrative Agent
not later than 11:00 a.m. (New York City time), one (1) Business Day prior to
the expiration of any Tranche Period or Interest Period, as
applicable; provided, that there shall not be more than three (3) LIBOR Loans
outstanding hereunder at any one time; provided, further that for the avoidance
of doubt, any change from LMIR to Adjusted LIBOR and/or any change to a Tranche
Period applicable to a Loan shall not be effective until the Monthly Settlement
Date occurring after the date of such request.  Any such notices requesting the
continuation or conversion of a Loan to the Administrative Agent may be given by
telephone, telecopy, or other telecommunication device acceptable to the
Administrative Agent (which notice shall be irrevocable once given and, if by
telephone, shall be promptly confirmed in writing in a manner acceptable to the
Administrative Agent).
(b)                If, by the time required in Section 2.05(a), the Borrower
fails to select a Tranche Period or Interest Rate for any Loan, such Loan shall
automatically accrue Interest at LMIR for the next occurring Interest Period.
SECTION 2.06.      Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)                Undrawn Fees (as defined in the Fee Letter) shall cease to
accrue on the unfunded portion of the Commitment of such Defaulting Lender.
(b)                The Commitment and Capital of such Defaulting Lender shall
not be included in determining whether the Majority Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 13.01); provided, that, except as
otherwise provided in Section 13.01, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby
(if such Lender is directly affected thereby).
(c)                In the event that the Administrative Agent, the Borrower and
the Servicer each agrees in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then on
such date such Lender shall purchase at par such of the Loans of the other
Lenders as the Administrative Agent shall determine may be necessary
38

--------------------------------------------------------------------------------



in order for such Lender to hold such Loans in accordance with its Pro Rata
Percentage; provided, that no adjustments shall be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender, and provided, further, that except to the
extent otherwise agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender that is not a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.
SECTION 2.07.      Successor LMIR or Adjusted LIBOR Index.
(a)                If the Administrative Agent determines (which determination
shall be final and conclusive, absent manifest error) that either (i) (A) the
circumstances set forth in Section 4.04 have arisen and are unlikely to be
temporary, or (B) the circumstances set forth in Section 4.04 have not arisen
but the applicable supervisor or administrator (if any) of LMIR or Adjusted
LIBOR or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying the specific date after which LMIR
or Adjusted LIBOR shall no longer be used for determining interest rates for
loans (either such date, a “LIBOR Termination Date”), or (ii) a rate other than
LMIR or Adjusted LIBOR has become a widely recognized benchmark rate for newly
originated loans in Dollars in the U.S. market, then the Administrative Agent
may (in consultation with the Borrower) choose a replacement index for LMIR or
Adjusted LIBOR and make adjustments to applicable margins and related amendments
to this Agreement as referred to below such that, to the extent practicable, the
all-in interest rate based on the replacement index will be substantially
equivalent to the all-in LMIR- or Adjusted LIBOR-based interest rate in effect
prior to its replacement.
(b)                The Administrative Agent and the Borrower shall enter into an
amendment to this Agreement to reflect the replacement index, the adjusted
margins and such other related amendments as may be appropriate, in the
discretion of the Administrative Agent, for the implementation and
administration of the replacement index-based rate.  Notwithstanding anything to
the contrary in this Agreement or the other Transaction Documents (including,
without limitation, Section 13.01), such amendment shall become effective
without any further action or consent of any other party to this Agreement at
5:00 p.m. New York City time on the tenth (10th) Business Day after the date a
draft of the amendment is provided to the Lenders, unless the Administrative
Agent receives, on or before such tenth (10th) Business Day, a written notice
from the Majority Group Agents stating that the Majority Group Agents object to
such amendment).
(c)                Selection of the replacement index, adjustments to the
applicable margins, and amendments to this Agreement (i) will be determined with
due consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LMIR- or Adjusted LIBOR-based rate to a replacement
index-based rate, and (ii) may also reflect adjustments to account for (A) the
effects of the transition from LMIR or Adjusted LIBOR to the replacement index
and (B) yield- or risk-based differences between LMIR or Adjusted LIBOR and the
replacement index.
(d)                Until an amendment reflecting a new replacement index in
accordance with this Section 2.07 is effective, each advance, conversion and
renewal of a Loan under LMIR or Adjusted LIBOR will continue to bear interest
with reference to LMIR or Adjusted LIBOR; provided, however, that if the
Administrative Agent determines (which determination shall be final
39

--------------------------------------------------------------------------------



and conclusive, absent manifest error) that a LIBOR Termination Date has
occurred, then following the LIBOR Termination Date, all Loans as to which LMIR
or Adjusted LIBOR would otherwise apply shall automatically be converted to the
Base Rate until such time as an amendment reflecting a replacement index and
related matters as described above is implemented.
(e)                Notwithstanding anything to the contrary contained herein, if
at any time the replacement index is less than zero, at such times, such index
shall be deemed to be zero for purposes of this Agreement.
ARTICLE III

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS
SECTION 3.01.      Settlement Procedures.
(a)            The Servicer shall set aside and hold in trust for the benefit of
the Secured Parties (or, upon the occurrence and during the continuation of a
Specific Reporting Event or at any time Days’ Sales Outstanding exceeds
fifty-five (55) calendar days, if so requested by the Administrative Agent,
promptly upon (but in no event later than one (1) Business Day after) receipt of
such request, segregate in a separate account approved by the Administrative
Agent, which shall be an account maintained and controlled by the Administrative
Agent unless the Administrative Agent otherwise instructs in its sole
discretion, for application in accordance with the priority of payments set
forth below, all Collections on Pool Receivables that are received by the
Servicer or the Borrower or received in any Lock-Box or Collection Account;
provided, however, that so long as each of the conditions precedent set forth in
Section 5.03 are satisfied on such date, the Servicer may release to the
Borrower from such Collections the amount (if any) necessary to pay (i) the
purchase price for Receivables purchased by the Borrower on such date in
accordance with the terms of the Purchase and Sale Agreement or (ii) amounts
owing by the Borrower to the Originators under the Subordinated Notes (each such
release, a “Release”).  On each Settlement Date, the Servicer (or, following its
assumption of control of the Collection Accounts, the Administrative Agent)
shall, distribute such Collections in the following order of priority:
(i)            first, to the Servicer for the payment of the accrued Servicing
Fees payable for the immediately preceding Interest Period (plus, if applicable,
the amount of Servicing Fees payable for any prior Interest Period to the extent
such amount has not been distributed to the Servicer);
(ii)            second, to each Lender and other Credit Party (ratably, based on
the amount then due and owing), all accrued and unpaid Interest, Fees and
Breakage Fees due to such Lender and other Credit Party for the immediately
preceding Interest Period (including any additional amounts or indemnified
amounts payable under Sections 4.03 and 12.01 in respect of such payments),
plus, if applicable, the amount of any such Interest, Fees and Breakage Fees
(including any additional amounts or indemnified amounts payable under Sections
4.03 and 12.01 in respect of such payments) payable for any prior Interest
Period to the extent such amount has not been distributed to such Lender or
Credit Party;
40

--------------------------------------------------------------------------------



(iii)                          third, as set forth in clause (A), (B) or (C)
below, as applicable:
(A)            prior to the occurrence of the Termination Date, to the extent
that a Borrowing Base Deficit exists on such date or the Aggregate Capital on
such date exceeds the Facility Limit, to the Lenders (ratably, based on the
aggregate outstanding Capital of each Lender at such time) for the payment of a
portion of the outstanding Aggregate Capital at such time, in an aggregate
amount equal to the amount necessary to reduce the Borrowing Base Deficit to
zero ($0) or the amount necessary to reduce the Aggregate Capital to an amount
equal to or less than the Facility Limit, as applicable;
(B)            on and after the occurrence of the Termination Date, to each
Lender (ratably, based on the aggregate outstanding Capital of each Lender at
such time) for the payment in full of the aggregate outstanding Capital of such
Lender at such time; or
(C)            prior to the occurrence of the Termination Date, at the election
of the Borrower from time to time and in accordance with Section 2.02(d), to the
payment of all or any portion of the outstanding Capital of the Lenders at such
time (ratably, based on the aggregate outstanding Capital of each Lender at such
time);
(iv)        fourth, to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties (ratably, based on the amount due and owing at such time),
for the payment of all other Borrower Obligations then due and owing by the
Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and
(v)            fifth, the balance, if any, to be paid to the Borrower for its
own account.
(b)                All payments or distributions to be made by the Servicer, the
Borrower and any other Person to the Lenders (or their respective related
Affected Persons and the Borrower Indemnified Parties) shall be paid or
distributed to the related Group Agent at its Group Agent’s Account.  Each Group
Agent, upon its receipt in the applicable Group Agent’s Account of any such
payments or distributions, shall distribute such amounts to the applicable
Lenders, Affected Persons and the Borrower Indemnified Parties within its Group
ratably; provided that if such Group Agent shall have received insufficient
funds to pay all of the above amounts in full on any such date, such Group Agent
shall pay such amounts to the applicable Lenders, Affected Persons and the
Borrower Indemnified Parties within its Group in accordance with the priority of
payments set forth above, and with respect to any such category above for which
there are insufficient funds to pay all amounts owing on such date, ratably
(based on the amounts in such categories owing to each such Person in such
Group) among all such Persons in such Group entitled to payment thereof.
(c)                If and to the extent the Administrative Agent, any Credit
Party, any Affected Person or any Borrower Indemnified Party shall be required,
for any reason relating to any act or omission of any Integra Party or any
Insolvency Event relating to any Integra Party, to
41

--------------------------------------------------------------------------------



pay over to any Person any amount received on its behalf hereunder, such amount
shall be deemed not to have been so received but rather to have been retained by
the Borrower and, accordingly, the Administrative Agent, such Credit Party, such
Affected Person or such Borrower Indemnified Party, as the case may be, shall
have a claim against the Borrower for such amount.
(d)                For the purposes of this Section 3.01:
(i)            If, on any day, the Outstanding Balance of any Pool Receivable is
reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any revision, cancellation,
allowance, rebate, credit memo, discount or other adjustment made by the
Borrower, any Originator, the Servicer or any Affiliate of the Servicer, or any
setoff, counterclaim or dispute between the Borrower or any Affiliate of the
Borrower, an Originator or any Affiliate of an Originator, or the Servicer or
any Affiliate of the Servicer, and an Obligor, the Borrower shall be deemed to
have received on such day a Collection of such Pool Receivable in the amount of
such reduction or adjustment and shall immediately pay any and all such amounts
in respect thereof to a Collection Account (or as otherwise directed by the
Administrative Agent at such time) for the benefit of the Credit Parties for
application pursuant to Section 3.01(a);
(ii)            if on any day any of the representations or warranties in
Section 6.01(o) or Section 6.01(w) is not true with respect to any Pool
Receivable, the Borrower shall be deemed to have received on such day a
Collection of such Pool Receivable in full and shall immediately pay the amount
of such deemed Collection to a Collection Account (or as otherwise directed by
the Administrative Agent at such time) for the benefit of the Credit Parties for
application pursuant to Section 3.01(a) (Collections deemed to have been
received pursuant this Section 3.01(d) are hereinafter sometimes referred to as
“Deemed Collections”);
(iii)                          except as provided in clauses (i) or (ii) above
or otherwise required by Applicable Law or the relevant Contract, all
Collections received from an Obligor of any Receivable shall be applied to the
Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates in
writing its payment for application to specific Receivables; and
(iv)                          if and to the extent the Administrative Agent, any
Credit Party, any Affected Person or any Borrower Indemnified Party shall be
required for any reason to pay over to an Obligor (or any trustee, receiver,
custodian or similar official in any Insolvency Proceeding) any amount received
by it hereunder, such amount shall be deemed not to have been so received by
such Person but rather to have been retained by the Borrower and, accordingly,
such Person shall have a claim against the Borrower for such amount, payable
when and to the extent that any distribution from or on behalf of such Obligor
is made in respect thereof.
SECTION 3.02.      Payments and Computations, Etc.
(a)                All amounts to be paid by the Borrower or the Servicer to the
Administrative Agent, any Credit Party, any Affected Person or any Borrower
Indemnified Party
42

--------------------------------------------------------------------------------



hereunder shall be paid no later than noon (12:00 p.m.) (New York City time) on
the day when due in same day funds to the applicable Group Agent’s Account.
(b)                Each of the Borrower and the Servicer shall, to the extent
permitted by Applicable Law, pay interest on any amount not paid or deposited by
it when due hereunder, at an interest rate per annum equal to 2.50% per annum
above the Base Rate, payable on demand.
(c)                All computations of interest under subsection (b) above and
all computations of Interest, Fees and other amounts hereunder shall be made on
the basis of a year of 360 days (or, in the case of amounts determined by
reference to the Base Rate, 365 or 366 days, as applicable) for the actual
number of days (including the first but excluding the last day) elapsed. 
Whenever any payment or deposit to be made hereunder shall be due on a day other
than a Business Day, such payment or deposit shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of such payment or deposit.
ARTICLE IV


INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST
SECTION 4.01.      Increased Costs.
(a)                Increased Costs Generally.  If any Change in Law shall:
(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Affected Person;
(ii)            subject any Affected Person to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)                          impose on any Affected Person any other
condition, cost or expense (other than Taxes) (A) affecting the Collateral, this
Agreement, any other Transaction Document, any Program Support Agreement, any
Loan or (B) affecting its obligations or rights to make Loans;
and the result of any of the foregoing shall be to increase the cost to such
Affected Person (A) acting as the Administrative Agent, a Group Agent or a
Lender hereunder or as a Program Support Provider with respect to the
transactions contemplated hereby, (B) of funding or maintaining any Loan or (C)
of maintaining its obligation to fund or maintain any Loan, or to reduce the
amount of any sum received or receivable by such Affected Person hereunder,
then, upon request of such Affected Person (or its Group Agent), the Borrower
shall pay to such Affected Person such additional amount or amounts as will
compensate such Affected Person for such additional costs incurred or reduction
suffered.
43

--------------------------------------------------------------------------------



(b)                Capital and Liquidity Requirements.  If any Affected Person
determines that any Change in Law affecting such Affected Person or any lending
office of such Affected Person or such Affected Person’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of (x) increasing the amount of capital required to be maintained by such
Affected Person or Affected Person’s holding company, if any, (y) reducing the
rate of return on such Affected Person’s capital or on the capital of such
Affected Person’s holding company, if any, or (z) causing an internal capital or
liquidity charge or other imputed cost to be assessed upon such Affected Person
or Affected Person’s holding company, if any, in each case, as a consequence of
(A) this Agreement or any other Transaction Document, (B) the commitments of
such Affected Person hereunder or under any other Transaction Document or
related Program Support Agreement, (C) the Loans made by such Affected Person or
(D) any Capital (or portion thereof), to a level below that which such Affected
Person or such Affected Person’s holding company could have achieved but for
such Change in Law (taking into consideration such Affected Person’s policies
and the policies of such Affected Person’s holding company with respect to
capital adequacy and liquidity), then from time to time, upon request of such
Affected Person (or its Group Agent), the Borrower will pay to such Affected
Person such additional amount or amounts as will compensate such Affected Person
or such Affected Person’s holding company for any such increase, reduction or
charge.
(c)                Adoption of Changes in Law.  The Borrower acknowledges that
any Affected Person may institute measures in anticipation of a Change in Law
(including, without limitation, the imposition of internal charges on such
Affected Person’s interests or obligations under any Transaction Document or
Program Support Agreement), and may commence allocating charges to or seeking
compensation from the Borrower under this Section 4.01 in connection with such
measures, in advance of the effective date of such Change in Law, and the
Borrower agrees to pay such charges or compensation to such Affected Person,
following demand therefor in accordance with the terms of this Section 4.01,
without regard to whether such effective date has occurred.
(d)                Certificates for Reimbursement.  A certificate of an Affected
Person (or its Group Agent on its behalf) setting forth the amount or amounts
necessary to compensate such Affected Person or its holding company, as the case
may be, as specified in clause (a), (b) or (c) of this Section 4.01 and
delivered to the Borrower, shall be conclusive absent manifest error.  The
Borrower shall, subject to the priorities of payment set forth in Section 3.01,
pay such Affected Person the amount shown as due on any such certificate on the
first Settlement Date occurring after the Borrower’s receipt of such
certificate.
(e)                Delay in Requests.  Failure or delay on the part of any
Affected Person to demand compensation pursuant to this Section 4.01 shall not
constitute a waiver of such Affected Person’s right to demand such compensation.
(f)                Replacement of Lenders.  If any Lender requests compensation
under this Section 4.01, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.03, the Borrower may replace such Lender in accordance
with Section 13.03(j).
SECTION 4.02.      Funding Losses.
44

--------------------------------------------------------------------------------



(a)                The Borrower will pay each Lender its ratable portion of
Breakage Fees in accordance herewith.
(b)                A certificate of a Lender (or its Group Agent on its behalf)
setting forth the amount or amounts necessary to compensate such Lender, as
specified in clause (a) above and delivered to the Borrower, shall be conclusive
absent manifest error.  The Borrower shall, subject to the priorities of payment
set forth in Section 3.01, pay such Lender the amount shown as due on any such
certificate on the first Settlement Date occurring after the Borrower’s receipt
of such certificate.
SECTION 4.03.      Taxes.
(a)                Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Borrower under any Transaction Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of the applicable Credit Party, Affected Person or Borrower
Indemnified Party) requires the deduction or withholding of any Tax from any
such payment by a Credit Party, Affected Person or Borrower Indemnified Party,
then the applicable Credit Party, Affected Person or Borrower Indemnified Party
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with Applicable Law, and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Credit Party, Affected Person or Borrower Indemnified Party receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)                Payment of Other Taxes by the Borrower.  The Borrower shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or, at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes.
(c)                Indemnification by the Borrower.  The Borrower shall
indemnify each Affected Person, within ten (10) calendar days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Affected Person or required to be withheld or
deducted from a payment to such Affected Person and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority and a certificate as to the amount of such
payment or liability, as well as the payee and other information necessary for
the Borrower to make such payment, delivered to the Borrower by an Affected
Person (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of an Affected Person, shall be conclusive absent
manifest error.
(d)                Indemnification by the Lenders.  Each Lender (other than the
Conduit Lenders) shall severally indemnify the Administrative Agent, within ten
(10) calendar days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender, its Related Conduit Lender or any of their
respective Affiliates that are Affected Persons (but only to the extent that
45

--------------------------------------------------------------------------------



the Borrower and its Affiliates have not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting any obligation of the
Borrower, the Servicer or their Affiliates to do so), (ii) any Taxes
attributable to the failure of such Lender, its Related Conduit Lender or any of
their respective Affiliates that are Affected Persons to comply with Section
13.03(f) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, its Related Conduit Lender or any of
their respective Affiliates that are Affected Persons, in each case, that are
payable or paid by the Administrative Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender (or its Group Agent) by the Administrative
Agent shall be conclusive absent manifest error.  Each Lender (other than the
Conduit Lenders) hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender, its Related Conduit Lender
or any of their respective Affiliates that are Affected Persons under any
Transaction Document or otherwise payable by the Administrative Agent to such
Lender, its Related Conduit Lender or any of their respective Affiliates that
are Affected Persons from any other source against any amount due to the
Administrative Agent under this clause (d).
(e)                Evidence of Payments.  As soon as practicable after any
payment of Taxes by the Borrower to a Governmental Authority pursuant to this
Section 4.03, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(f)                Status of Affected Persons.
(i)            Any Affected Person that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Transaction
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Affected Person, if reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such
Affected Person is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 4.03(f)(ii)(A), 4.03(f)(ii)(B) and
4.03(g)) shall not be required if, in the Affected Person’s reasonable judgment,
such completion, execution or submission would subject such Affected Person to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Affected Person
(ii)            Without limiting the generality of the foregoing:
46

--------------------------------------------------------------------------------



(A)                          an Affected Person that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Affected Person becomes a party to this Agreement and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, executed originals of Internal Revenue Service Form W-9
certifying that such Affected Person is exempt from U.S. federal backup
withholding tax;
(B)            any Affected Person that is not a U.S. Person shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Affected Person becomes a party
to this Agreement and from time to time thereafter upon the reasonable request
of the Borrower or the Administrative Agent, whichever of the following is
applicable:
(1)            in the case of such an Affected Person claiming the benefits of
an income tax treaty to which the United States is a party, (x) with respect to
payments of interest under any Transaction Document, executed originals of
Internal Revenue Service Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Transaction Document, Internal Revenue Service Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)            executed originals of Internal Revenue Service Form W-8ECI;
(3)            in the case of such an Affected Person claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Affected Person is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of Internal
Revenue Service Form W-8BEN; or
(4)            to the extent such Affected Person is not the beneficial owner,
executed originals of Internal Revenue Service Form W-8IMY, accompanied by
Internal Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, a
U.S. Tax Compliance Certificate, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as
47

--------------------------------------------------------------------------------



applicable; provided that, if such Affected Person is a partnership and one or
more direct or indirect partners of such Affected Person are claiming the
portfolio interest exemption, such Affected Person may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner; and
(C)            any Affected Person that is not a U.S. Person shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Affected Person becomes a party
to this Agreement and from time to time thereafter upon the reasonable request
of the Borrower or the Administrative Agent, executed originals of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.
(g)                Documentation Required by FATCA.  If a payment made to an
Affected Person under any Transaction Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Affected Person were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Affected Person
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Affected Person has complied with such Affected Person’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with FATCA.
(h)                Survival.  Each party’s obligations under this Section 4.03
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Credit Party or any other
Affected person, the termination of the Commitments and the repayment,
satisfaction or discharge of all the Borrower Obligations and the Servicer’s
obligations hereunder.
(i)                Updates.  Each Affected Person agrees that if any form or
certification it previously delivered pursuant to this Section 4.03 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.
48

--------------------------------------------------------------------------------



(j)                If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 4.03 (including by the payment of
additional amounts pursuant to this Section 4.03), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.03 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (j) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this clause (j), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (j) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
SECTION 4.04.      Inability to Determine Adjusted LIBOR or LMIR; Change in
Legality.
(a)                If any Group Agent shall have determined (which determination
shall be conclusive and binding upon the parties hereto absent manifest error)
on any day, by reason of circumstances affecting the interbank Eurodollar
market, either that: (i) dollar deposits in the relevant amounts and for the
relevant Interest Period or day, as applicable, are not available, (ii) adequate
and reasonable means do not exist for ascertaining Adjusted LIBOR or LMIR for
such Interest Period or day, as applicable, or (iii) Adjusted LIBOR or LMIR
determined pursuant hereto does not accurately reflect the cost to the
applicable Affected Person (as conclusively determined by such Group Agent) of
maintaining any Portion of Capital during such Interest Period or day, as
applicable, such Group Agent shall promptly give telephonic notice of such
determination, confirmed in writing, to the Borrower on such day.  Upon delivery
of such notice: (i) no Portion of Capital shall be funded thereafter at Adjusted
LIBOR or LMIR unless and until such Group Agent shall have given notice to the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist and (ii) with respect to any outstanding Portion
of Capital then funded at Adjusted LIBOR or LMIR, such Interest Rate shall
automatically be converted to the Base Rate.
(b)                If on any day any Group Agent shall have been notified by any
Affected Person that such Affected Person has determined (which determination
shall be final and conclusive absent manifest error) that any Change in Law, or
compliance by such Affected Person with any Change in Law, shall make it
unlawful or impossible for such Affected Person to fund or maintain any Portion
of Capital at or by reference to Adjusted LIBOR or LMIR, such Group Agent shall
notify the Borrower and the Administrative Agent thereof.  Upon receipt of such
notice, until the applicable Group Agent notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such determination no
longer apply, (i) no Portion of Capital shall be funded at or by reference to
Adjusted LIBOR or LMIR and (ii) the Interest for any outstanding
49

--------------------------------------------------------------------------------



portions of Capital then funded at Adjusted LIBOR or LMIR shall automatically
and immediately be converted to the Base Rate.
SECTION 4.05.      Security Interest.
(a)                As security for the performance by the Borrower of all the
terms, covenants and agreements on the part of the Borrower to be performed
under this Agreement or any other Transaction Document, including the punctual
payment when due of the Aggregate Capital and all Interest in respect of the
Loans and all other Borrower Obligations, the Borrower hereby grants to the
Administrative Agent for its benefit and the ratable benefit of the Secured
Parties, a valid, continuing and perfected first priority security interest in,
all of the Borrower’s right, title and interest in, to and under all of the
following, whether now or hereafter owned, existing or arising (collectively,
the “Collateral”): (i) all Pool Receivables, (ii) all Related Security with
respect to such Pool Receivables, (iii) all Collections with respect to such
Pool Receivables, (iv) the Lock-Boxes and Collection Accounts and all amounts on
deposit therein, and all certificates and instruments, if any, from time to time
evidencing such Lock-Boxes and Collection Accounts and amounts on deposit
therein, (v) all rights (but none of the obligations) of the Borrower under the
Purchase and Sale Agreement, (vi) all other personal and fixture property or
assets of the Borrower of every kind and nature including, without limitation,
all goods (including inventory, equipment and any accessions thereto),
instruments (including promissory notes), documents, accounts, chattel paper
(whether tangible or electronic), deposit accounts, securities accounts,
securities entitlements, letter of credit rights, commercial tort claims,
securities and all other investment property, supporting obligations, money, any
other contract rights or rights to the payment of money, insurance claims and
proceeds, and all general intangibles (including all payment intangibles) (each
as defined in the UCC) and (vii) all proceeds of, and all amounts received or
receivable under any or all of, the foregoing.
(b)                The Administrative Agent (for the benefit of the Secured
Parties) shall have, with respect to all the Collateral, and in addition to all
the other rights and remedies available to the Administrative Agent (for the
benefit of the Secured Parties), all the rights and remedies of a secured party
under any applicable UCC.  The Borrower hereby authorizes the Administrative
Agent to file financing statements describing as the collateral covered thereby
as “all of the debtor’s personal property or assets” or words to that effect,
notwithstanding that such wording may be broader in scope than the collateral
described in this Agreement.
(c)                Immediately upon the occurrence of the Final Payout Date, the
Collateral shall be automatically released from the lien created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent, the Lenders and the other Credit
Parties hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Borrower; provided, however, that promptly following written
request therefor by the Borrower delivered to the Administrative Agent following
any such termination, and at the expense of the Borrower, the Administrative
Agent shall execute (if applicable) and deliver to the Borrower UCC-3
termination statements and such other documents as the Borrower shall reasonably
request to evidence such termination.
50

--------------------------------------------------------------------------------



ARTICLE V

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
SECTION 5.01.      Conditions Precedent to Effectiveness and the Initial Credit
Extension.  This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit H hereto, in each case, in form and substance
acceptable to the Administrative Agent and (b) all fees and expenses payable by
the Borrower on the Closing Date to the Credit Parties have been paid in full in
accordance with the terms of the Transaction Documents.
SECTION 5.02.      Conditions Precedent to All Credit Extensions.  Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:
(a)                in the case of a Loan, the Borrower shall have delivered to
the Administrative Agent and each Group Agent a Loan Request for such Loan, in
accordance with Section 2.02(a);
(b)                the Servicer shall have delivered to the Administrative Agent
and each Group Agent all Information Packages required to be delivered
hereunder;
(c)                the conditions precedent to such Credit Extension specified
in Section 2.01(a) through (d) shall be satisfied;
(d)                on the date of such Credit Extension the following statements
shall be true and correct (and upon the occurrence of such Credit Extension, the
Borrower and the Servicer shall be deemed to have represented and warranted that
such statements are then true and correct):
(i)            the representations and warranties of the Borrower and the
Servicer contained in Sections 6.01 and 6.02 are true and correct in all
material respects (unless such representations and warranties contain a
materiality qualifier, in which case such representations and warranties shall
be true and correct as made) on and as of the date of such Credit Extension as
though made on and as of such date unless such representations and warranties by
their terms refer to an earlier date, in which case they shall be true and
correct in all material respects (unless such representations and warranties
contain a materiality qualifier, in which case such representations and
warranties shall be true and correct as made) on and as of such earlier date;
(ii)            no Event of Default or Unmatured Event of Default has occurred
and is continuing, and no Event of Default or Unmatured Event of Default would
result from such Credit Extension;
(iii)                          no Borrowing Base Deficit exists or would exist
after giving effect to such Credit Extension;
51

--------------------------------------------------------------------------------



(iv)                          the Aggregate Capital would not equal an amount
less than the Minimum Funding Threshold after giving effect to such Credit
Extension; and
(v)            the Termination Date has not occurred.
SECTION 5.03.      Conditions Precedent to All Releases.  Each Release hereunder
on or after the Closing Date shall be subject to the conditions precedent that:
(a)                after giving effect to such Release, the Servicer shall be
holding in trust for the benefit of the Secured Parties an amount of Collections
sufficient to pay the sum of (x) all accrued and unpaid Servicing Fees,
Interest, Fees and Breakage Fees, in each case, through the date of such
Release, (y) the amount of any Borrowing Base Deficit and (z) the amount of all
other accrued and unpaid Borrower Obligations through the date of such Release;
(b)                the Borrower shall use the proceeds of such Release solely to
pay (x) the purchase price for Receivables purchased by the Borrower in
accordance with the terms of the Purchase and Sale Agreement and (y) any amounts
owing by the Borrower to the Originators under the Subordinated Notes; and
(c)                on the date of such Release the following statements shall be
true and correct (and upon the occurrence of such Release, the Borrower and the
Servicer shall be deemed to have represented and warranted that such statements
are then true and correct):
(i)            the representations and warranties of the Borrower and the
Servicer contained in Sections 6.01 and 6.02 are true and correct in all
material respects (unless such representations and warranties contain a
materiality qualifier, in which case such representations and warranties shall
be true and correct as made) on and as of the date of such Release as though
made on and as of such date unless such representations and warranties by their
terms refer to an earlier date, in which case they shall be true and correct in
all material respects (unless such representations and warranties contain a
materiality qualifier, in which case such representations and warranties shall
be true and correct as made) on and as of such earlier date;
(ii)            no Event of Default has occurred and is continuing, and no Event
of Default would result from such Release;
(iii)                          no Borrowing Base Deficit exists or would exist
after giving effect to such Release; and
(iv)                          the Termination Date has not occurred.
ARTICLE VI


REPRESENTATIONS AND WARRANTIES
SECTION 6.01.      Representations and Warranties of the Borrower.  The Borrower
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:
52

--------------------------------------------------------------------------------



(a)                Formation and Good Standing.  The Borrower is a duly formed
and validly existing limited liability company in good standing under the laws
of the State of Delaware and has full power and authority under its
organizational documents and under the laws of the State of Delaware to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted.
(b)                Due Qualification.  The Borrower is duly qualified to do
business, is in good standing as a foreign entity and has obtained all necessary
licenses and approvals in all jurisdictions in which the conduct of its business
requires such qualification, licenses or approvals, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
(c)                Power and Authority; Due Authorization.  The Borrower (i) has
all necessary power and authority to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (B) perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and (C) grant a security interest in the Collateral to the
Administrative Agent on the terms and subject to the conditions herein provided
and (ii) has duly authorized by all necessary action such grant and the
execution, delivery and performance of, and the consummation of the transactions
provided for in, this Agreement and the other Transaction Documents to which it
is a party.
(d)                Binding Obligations.  This Agreement and each of the other
Transaction Documents to which the Borrower is a party constitutes legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
(e)                No Conflict or Violation.  The execution, delivery and
performance of, and the consummation of the transactions contemplated by, this
Agreement and the other Transaction Documents to which the Borrower is a party,
and the fulfillment of the terms hereof and thereof, will not (i) conflict with,
result in any breach of any of the terms or provisions of, or constitute (with
or without notice or lapse of time or both) a default under its organizational
documents or any indenture, sale agreement, credit agreement, loan agreement,
security agreement, mortgage, deed of trust or other agreement or instrument to
which the Borrower is a party or by which it or any of its properties is bound,
(ii) result in the creation or imposition of any Adverse Claim upon any of the
Collateral or any of its properties pursuant to the terms of any such indenture,
credit agreement, loan agreement, security agreement, mortgage, deed of trust or
other agreement or instrument, other than this Agreement and the other
Transaction Documents or (iii) conflict with or violate any Applicable Law,
except to the extent that any such conflict, breach, default, Adverse Claim or
violation could not reasonably be expected to have a Material Adverse Effect.
(f)                Litigation and Other Proceedings.  (i)  There is no action,
suit, proceeding or investigation pending or, to the best knowledge of the
Borrower, threatened, against the Borrower before any Governmental Authority and
(ii) the Borrower is not subject to any order,
53

--------------------------------------------------------------------------------



judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority that, in the case of either of the foregoing clauses (i)
and (ii), (A) asserts the invalidity of this Agreement or any other Transaction
Document, (B) seeks to prevent the grant of a security interest in any
Collateral by the Borrower to the Administrative Agent, the ownership or
acquisition by the Borrower of any Pool Receivables or other Collateral or the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document, (C) seeks any determination or ruling that could
materially and adversely affect the performance by the Borrower of its
obligations under, or the validity or enforceability of, this Agreement or any
other Transaction Document or (D) individually or in the aggregate for all such
actions, suits, proceedings and investigations could reasonably be expected to
have a Material Adverse Effect.
(g)                No Consents.  The Borrower is not required to obtain the
consent of any other party or any consent, order, license, approval,
registration, authorization, action or declaration of or with any Governmental
Authority in connection with the grant of a security interest in the Collateral
by the Borrower to the Administrative Agent hereunder or the due execution,
delivery, or performance by the Borrower of this Agreement or any other
Transaction Document to which it is a party or the consummation by the Borrower
of the transactions contemplated by this Agreement or any other Transaction
Documents to which it is a party that has not already been obtained and are in
full force and effect or the failure of which to obtain could not reasonably be
expected to have a Material Adverse Effect.
(h)                Offices; Legal Name.  The Borrower’s sole jurisdiction of
organization is the State of Delaware and such jurisdiction has not changed
within four (4) months prior to the date of this Agreement.  The office of the
Borrower is located at 311 Enterprise Drive, Plainsboro, New Jersey 08536.  The
legal name of the Borrower is Integra Receivables LLC.
(i)                Investment Company Act; Volcker Rule.  The Borrower (i) is
not, and is not controlled by, an “investment company” registered or required to
be registered under the Investment Company Act and (ii) is not a “covered fund”
under the Volcker Rule.  In determining that the Borrower is not a “covered
fund” under the Volcker Rule, the Borrower relies on, and is entitled to rely
on, the exemption from the definition of “investment company” set forth in
Section 3(c)(5) of the Investment Company Act.
(j)                No Material Adverse Effect.  Since the date of formation of
the Borrower there has been no Material Adverse Effect with respect to the
Borrower.
(k)                Accuracy of Information.  All Information Packages, Interim
Reports, Loan Requests, certificates, reports, statements, documents and other
information, other than financial projections, furnished to the Administrative
Agent or any other Credit Party by or on behalf of the Borrower pursuant to any
provision of this Agreement or any other Transaction Document, or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement or any other Transaction Document, are, at the time the same are so
furnished, complete and correct in all material respects on the date the same
are furnished to the Administrative Agent or such other Credit Party, and do not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.
54

--------------------------------------------------------------------------------



(l)                Anti-Money Laundering/International Trade Law Compliance.  No
Covered Entity is a Sanctioned Person.  No Covered Entity, either in its own
right or through any third party, (i) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or (iii)
engages in any dealings or transactions prohibited by any Anti-Terrorism Law.
(m)                Transaction Information.  None of the Borrower, any Affiliate
of the Borrower or any third party with which the Borrower or any Affiliate
thereof has contracted, has delivered, in writing or orally, to any Rating
Agency, any Transaction Information without providing such Transaction
Information to the applicable Group Agent prior to delivery to such Rating
Agency and has not participated in any oral communications with respect to
Transaction Information with any Rating Agency without the participation of such
Group Agent.
(n)                Compliance with Law.  The Borrower has complied in all
respects with all Applicable Laws to which it may be subject, except to the
extent that any such noncompliance could not reasonably be expected to have a
Material Adverse Effect.
(o)                Eligible Receivables.  Each Receivable included as an
Eligible Receivable in the calculation of the Net Receivables Pool Balance as of
any date is an Eligible Receivable as of such date.
(p)                Bulk Sales Act.  No transaction contemplated by this
Agreement requires compliance by it with any bulk sales act or similar law.
(q)                Taxes.  The Borrower has (i) timely filed all tax returns
(federal, state and local) required to be filed by it and (ii) paid, or caused
to be paid, all taxes, assessments and other governmental charges, if any, other
than taxes, assessments and other governmental charges being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
provided in accordance with GAAP, except to the extent that any such non-filing
or non-payment could not reasonably be expected to have a Material Adverse
Effect.
(r)                Opinions.  The facts regarding the Borrower, the Receivables,
the Related Security and the related matters set forth or assumed in each of the
opinions of counsel delivered in connection with this Agreement and the
Transaction Documents are true and correct in all material respects.
(s)                Other Transaction Documents.  Each representation and
warranty made by the Borrower under each other Transaction Document to which it
is a party is true and correct in all material respects (unless such
representation and warranty contains a materiality qualifier, in which case such
representation and warranty shall be true and correct as made) as of the date
when made, except for any such representation and warranty that applies as to an
earlier date (in which case, such representation and warranty shall be true and
correct in all material respects (unless such representation and warranty
contains a materiality qualifier, in which case such representation and warranty
shall be true and correct as made) as of such earlier date).
55

--------------------------------------------------------------------------------



(t)                No Linked Accounts.  There are no Linked Accounts with
respect to any Collection Account.
(u)                Margin Regulations.  The Borrower is not engaged, principally
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meanings of
Regulations T, U and X of the Board of Governors of the Federal Reserve System).
(v)                Solvency.  After giving effect to the transactions
contemplated by this Agreement and the other Transaction Documents, the Borrower
is Solvent.
(w)                Perfection Representations.
(i)            This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Borrower’s right, title and interest
in, to and under the Collateral which (A) security interest has been perfected
and is enforceable against creditors of and purchasers from the Borrower and (B)
will be free of all Adverse Claims in such Collateral.
(ii)            The Receivables constitute “accounts” or “payment intangibles”
within the meaning of Section 9-102 of the UCC.
(iii)            The Borrower owns and has good and marketable title to the
Collateral free and clear of any Adverse Claim of any Person.
(iv)              All appropriate financing statements, financing statement
amendments and continuation statements have been filed in the proper filing
office in the appropriate jurisdictions under Applicable Law in order to perfect
(and continue the perfection of) the sale or contribution of the Receivables and
Related Security from each Originator to the Borrower pursuant to the Purchase
and Sale Agreement and the grant by the Borrower of a security interest in the
Collateral to the Administrative Agent pursuant to this Agreement.
(v)            Other than the security interest granted to the Administrative
Agent pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents.  The
Borrower has not authorized the filing of and is not aware of any financing
statements filed against the Borrower that include a description of collateral
covering the Collateral other than any financing statement (i) in favor of the
Administrative Agent or (ii) that has been terminated or amended to reflect the
release of any security interest in the Collateral.  The Borrower is not aware
of any judgment lien, ERISA lien or tax lien filings against the Borrower.
(vi)            Notwithstanding any other provision of this Agreement or any
other Transaction Document, the representations contained in this Section
6.01(w) shall be continuing and remain in full force and effect until the Final
Payout Date.
(x)                The Lock-Boxes and Collection Accounts.
56

--------------------------------------------------------------------------------



(i)            Nature of Collection Accounts.  Each Collection Account
constitutes a “deposit account” within the meaning of the applicable UCC.
(ii)            Ownership.  Each Lock-Box and Collection Account is in the name
of the Borrower, and the Borrower owns and has good and marketable title to the
Collection Accounts free and clear of any Adverse Claim.
(iii)         Perfection.  The Borrower has delivered to the Administrative
Agent a fully executed Account Control Agreement relating to each Lock-Box and
Collection Account, pursuant to which each applicable Collection Account Bank
has agreed to comply with the instructions originated by the Administrative
Agent directing the disposition of funds in such Lock-Box and Collection Account
without further consent by the Borrower, the Servicer or any other Person.  The
Administrative Agent has “control” (as defined in Section 9-104 of the UCC) over
each Collection Account.
(iv)          Instructions.  Neither the Lock-Boxes nor the Collection Accounts
are in the name of any Person other than the Borrower.  Neither the Borrower nor
the Servicer has consented to the applicable Collection Account Bank complying
with instructions of any Person other than the Administrative Agent.
(y)                Ordinary Course of Business.  Each remittance of Collections
by or on behalf of the Borrower to the Credit Parties under this Agreement will
have been (i) in payment of a debt incurred by the Borrower in the ordinary
course of business or financial affairs of the Borrower and (ii) made in the
ordinary course of business or financial affairs of the Borrower.
(z)                Tax Status.  The Borrower (i) is, and shall at all relevant
times continue to be, a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 for U.S. federal income tax purposes and (ii) is not and
will not at any relevant time become an association (or publicly traded
partnership) taxable as an association for U.S. federal income tax purposes.
(aa)                Liquidity Coverage Ratio.  The Borrower has not, does not
and will not during this Agreement (x) issue any obligations that (A) constitute
asset-backed commercial paper, or (B) are securities required to be registered
under the Securities Act or that may be offered for sale under Rule 144A or a
similar exemption from registration under the Securities Act or the rules
promulgated thereunder, or (y) issue any other debt obligations or equity
interest other than debt obligations substantially similar to the obligations of
the Borrower under this Agreement that are (A) issued to other banks or
asset-backed commercial paper conduits in privately negotiated transactions, and
(B) subject to transfer restrictions substantially similar to the transfer
restrictions set forth in this Agreement.  The Borrower further represents and
warrants that its assets and liabilities are consolidated with the assets and
liabilities of Parent for purposes of generally accepted accounting principles.
(bb)                Reaffirmation of Representations and Warranties.  On the
date of each Credit Extension, on the date of each Release, on each Settlement
Date and on the date each Information Package, Interim Report or other report is
delivered to the Administrative Agent or any Group Agent hereunder, the Borrower
shall be deemed to have certified that (i) all
57

--------------------------------------------------------------------------------



representations and warranties of the Borrower hereunder are true and correct in
all material respects (unless such representations and warranties contain a
materiality qualifier, in which case such representations and warranties shall
be true and correct as made) on and as of such day as though made on and as of
such day, except for representations and warranties which apply as to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects (unless such representations and warranties
contain a materiality qualifier, in which case such representations and
warranties shall be true and correct as made) as of such date) and (ii) no Event
of Default or an Unmatured Event of Default has occurred and is continuing or
will result from such Credit Extension or Release.
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section 6.01
shall be continuing, and remain in full force and effect until the Final Payout
Date.
SECTION 6.02.      Representations and Warranties of the Servicer.  The Servicer
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:
(a)                Organization and Good Standing.  The Servicer is a duly
organized and validly existing limited liability company in good standing under
the laws of the State of Delaware and has full power and authority under its
organizational documents and under the laws of the State of Delaware to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted.
(b)                Due Qualification.  The Servicer is duly qualified to do
business, is in good standing as a foreign entity and has obtained all necessary
licenses and approvals in all jurisdictions in which the conduct of its business
or the servicing of the Pool Receivables as required by this Agreement requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
(c)                Power and Authority; Due Authorization.  The Servicer (i) has
all necessary power and authority to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party and (B) perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and (ii) has duly authorized by all necessary action the execution,
delivery and performance of, and the consummation of the transactions provided
for in, this Agreement and the other Transaction Documents to which it is a
party.
(d)                Binding Obligations.  This Agreement and each of the other
Transaction Documents to which the Servicer is a party constitutes legal, valid
and binding obligations of the Servicer, enforceable against the Servicer in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
(e)                No Conflict or Violation.  The execution, delivery and
performance of, and the consummation of the transactions contemplated by, this
Agreement and the other
58

--------------------------------------------------------------------------------



Transaction Documents to which the Servicer is a party, and the fulfillment of
the terms hereof and thereof, will not (i) conflict with, result in any breach
of any of the terms or provisions of, or constitute (with or without notice or
lapse of time or both) a default under its organizational documents or any
indenture, sale agreement, credit agreement, loan agreement, security agreement,
mortgage, deed of trust or other agreement or instrument to which the Servicer
is a party or by which it or any of its properties is bound, (ii) result in the
creation or imposition of any Adverse Claim upon any of its properties pursuant
to the terms of any such indenture, credit agreement, loan agreement, security
agreement, mortgage, deed of trust or other agreement or instrument, other than
this Agreement and the other Transaction Documents or (iii) conflict with or
violate any Applicable Law, except to the extent that any such conflict, breach,
default, Adverse Claim or violation could not reasonably be expected to have a
Material Adverse Effect.
(f)                Litigation and Other Proceedings.  (i)  There is no action,
suit, proceeding or investigation pending or, to the best knowledge of the
Servicer, threatened, against the Borrower before any Governmental Authority and
(ii) the Servicer is not subject to any order, judgment, decree, injunction,
stipulation or consent order of or with any Governmental Authority that, in the
case of either of the foregoing clauses (i) and (ii), (A) asserts the invalidity
of this Agreement or any other Transaction Document, (B) seeks to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document, (C) seeks any determination or ruling that could
materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement or any
other Transaction Document or (D) individually or in the aggregate for all such
actions, suits, proceedings and investigations could reasonably be expected to
have a Material Adverse Effect.
(g)                No Consents.  The Servicer is not required to obtain the
consent of any other party or any consent, order, license, approval,
registration, authorization, action or declaration of or with any Governmental
Authority in connection with the due execution, delivery, or performance by the
Servicer of this Agreement or any other Transaction Documents to which it is a
party or the consummation by the Servicer of the transactions contemplated by
this Agreement or any other Transaction Document to which it is a party that has
not already been obtained and are in full force and effect or the failure of
which to obtain could not reasonably be expected to have a Material Adverse
Effect.
(h)                Location of Records.  The offices where the initial Servicer
keeps all of its records relating to the servicing of the Pool Receivables are
located at 311 Enterprise Drive, Plainsboro, New Jersey 08536.
(i)                Investment Company Act.  The Servicer is not, and is not
controlled by, an “investment company” registered or required to be registered
under the Investment Company Act.
(j)                No Material Adverse Effect.  Since September 30, 2018, there
has been no Material Adverse Effect with respect to the Servicer.
(k)                Accuracy of Information.  All Information Packages, Interim
Reports, Loan Requests, certificates, reports, statements, documents and other
information, other than financial projections, furnished to the Administrative
Agent or any other Credit Party by or on
59

--------------------------------------------------------------------------------



behalf of the Servicer pursuant to any provision of this Agreement or any other
Transaction Document, or in connection with or pursuant to any amendment or
modification of, or waiver under, this Agreement or any other Transaction
Document, are, at the time the same are so furnished, complete and correct in
all material respects on the date the same are furnished to the Administrative
Agent or such other Credit Party, and do not contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.
(l)                Anti-Money Laundering/International Trade Law Compliance.  No
Covered Entity is a Sanctioned Person.  No Covered Entity, either in its own
right or through any third party, (i) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or (iii)
engages in any dealings or transactions prohibited by any Anti-Terrorism Law.
(m)                Transaction Information.  None of the Servicer, any Affiliate
of the Servicer or any third party with which the Servicer or any Affiliate
thereof has contracted, has delivered, in writing or orally, to any Rating
Agency, or monitoring a rating of, any Notes, any Transaction Information
without providing such Transaction Information to the applicable Group Agent
prior to delivery to such Rating Agency and has not participated in any oral
communications with respect to Transaction Information with any Rating Agency
without the participation of such Group Agent.
(n)                Compliance with Law.  The Servicer (i) has duly satisfied all
obligations on its part to be fulfilled under or in connection with the Pool
Receivables and the related Contracts, (ii) has maintained in effect all
qualifications required under Applicable Law in order to properly service the
Pool Receivables and (iii) has complied in all respects with all Applicable Laws
in connection with servicing the Pool Receivables, except to the extent that any
such non-satisfaction, non-maintenance or noncompliance could not reasonably be
expected to have a Material Adverse Effect.
(o)                Eligible Receivables.  Each Receivable included as an
Eligible Receivable in the calculation of the Net Receivables Pool Balance as of
any date is an Eligible Receivable as of such date.
(p)                Taxes.  The Servicer has (i) timely filed all tax returns
(federal, state and local) required to be filed by it and (ii) paid, or caused
to be paid, all taxes, assessments and other governmental charges, if any, other
than taxes, assessments and other governmental charges being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
provided in accordance with GAAP, except to the extent that any such non-filing
or non-payment could not reasonably be expected to have a Material Adverse
Effect.
(q)                Opinions.  The facts regarding the Servicer, the Receivables,
the Related Security and the related matters set forth or assumed in each of the
opinions of counsel delivered in connection with this Agreement and the
Transaction Documents are true and correct in all material respects.
60

--------------------------------------------------------------------------------



(r)                Other Transaction Documents.  Each representation and
warranty made by the Servicer under each other Transaction Document to which it
is a party (including, without limitation, the Purchase and Sale Agreement) is
true and correct in all material respects (unless such representation and
warranty contains a materiality qualifier, in which case such representation and
warranty shall be true and correct as made) as of the date when made, except for
any such representation and warranty that applies as to an earlier date (in
which case, such representation and warranty shall be true and correct in all
material respects (unless such representation and warranty contains a
materiality qualifier, in which case such representation and warranty shall be
true and correct as made) as of such earlier date).
(s)                No Linked Accounts.  There are no Linked Accounts with
respect to any Collection Account.
(t)                Credit and Collection Procedures.  The Servicer has complied
in all material respects with the Credit and Collection Procedures (or, prior to
the existence thereof in documented form, the substance thereof) with regard to
each Pool Receivable and the related Contracts.
(u)                Servicing Programs.  No license or approval is required for
the Administrative Agent’s use of any software or other computer program used by
the Servicer, any Originator or any Sub-Servicer in the servicing of the Pool
Receivables, other than those which have been obtained and are in full force and
effect.
(v)                Servicing of Pool Receivables.  Since the Closing Date, there
has been no material adverse change in the ability of the Servicer or any
Sub-Servicer to service and collect the Pool Receivables and the Related
Security.
(w)                Financial Condition.  The consolidated balance sheets of the
Servicer and its consolidated Subsidiaries as of September 30, 2018 and the
related statements of income and shareholders’ equity of the Servicer and its
consolidated Subsidiaries for the fiscal quarter then ended, copies of which
have been furnished to the Administrative Agent and the Group Agents, present
fairly in all material respects the consolidated financial position of the
Servicer and its consolidated Subsidiaries for the period ended on such date,
all in accordance with GAAP.
(x)                Reaffirmation of Representations and Warranties.  On the date
of each Credit Extension, on the date of each Release, on each Settlement Date
and on the date each Information Package, Interim Report or other report is
delivered to the Administrative Agent or any Group Agent hereunder, the Servicer
shall be deemed to have certified that (i) all representations and warranties of
the Servicer hereunder are true and correct in all material respects (unless
such representations and warranties contain a materiality qualifier, in which
case such representations and warranties shall be true and correct as made) on
and as of such day as though made on and as of such day, except for
representations and warranties which apply as to an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects (unless such representations and warranties contain a materiality
qualifier, in which case such representations and warranties shall be true and
correct as made) as of such date) and (ii) no Event of Default or an Unmatured
Event of Default has occurred and is continuing or will result from such Credit
Extension or Release.
61

--------------------------------------------------------------------------------



Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section 6.02
shall be continuing, and remain in full force and effect until the Final Payout
Date.
ARTICLE VII

COVENANTS
SECTION 7.01.      Covenants of the Borrower.  At all times from the Closing
Date until the Final Payout Date:
(a)                Payment of Principal and Interest.  The Borrower shall duly
and punctually pay Capital, Interest, Fees and all other amounts payable by the
Borrower hereunder in accordance with the terms of this Agreement.
(b)                Existence.  The Borrower shall keep in full force and effect
its existence and rights as a limited liability company under the laws of the
State of Delaware, and shall obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
other Transaction Documents and the Collateral.
(c)                Financial Reporting.  The Borrower will maintain a system of
accounting established and administered in accordance with GAAP, and the
Borrower (or the Servicer on its behalf) shall furnish to the Administrative
Agent and each Group Agent:
(i)            Annual Financial Statements of the Borrower.  Promptly upon
completion and in no event later than ninety (90) calendar days after the close
of each fiscal year of the Borrower (or, if applicable, the date on which the
financial statements describe in Section 7.01(c)(v) are delivered), annual
unaudited financial statements of the Borrower certified by a Financial Officer
of the Borrower that they fairly present in all material respects, in accordance
with GAAP, the financial condition of the Borrower as of the date indicated and
the results of its operations for the periods indicated.
(ii)            Information Packages and Interim Reports.  As soon as available
and in any event not later than two (2) Business Days prior to each Settlement
Date, an Information Package as of the most recently completed Fiscal Month;
provided, that, upon the occurrence of a Specific Reporting Event and ten (10)
Business Days’ prior written notice from the Administrative Agent, the Borrower
shall furnish or cause to be furnished to the Administrative Agent and each
Group Agent a weekly (or on a more frequent basis as indicated in the written
notice from the Administrative Agent) Interim Report with respect to the Pool
Receivables with data as of the close of business on the Business Day preceding
the date on which such Interim Report is delivered; provided, further, that, at
any time after the occurrence and during the continuance of an Event of Default,
the Administrative Agent may specify in such notice that such Interim Report be
furnished to the Administrative Agent and each Group Agent on a more frequent
basis until the Administrative Agent gives notices otherwise.
62

--------------------------------------------------------------------------------



(iii)      Other Information.  Such other information relating to the Borrower
or the Pool Receivables (including non-financial information) as the
Administrative Agent or any Group Agent may from time to time reasonably
request.
(iv)        Quarterly Financial Statements of Parent.  As soon as available and
in no event later than forty five (45) calendar days following the end of each
of the first three fiscal quarters in each of Parent’s fiscal years (or, if
applicable, the date on which such financial statements are required to be filed
with the SEC), (i) the unaudited consolidated balance sheet and statements of
income of Parent and its consolidated Subsidiaries as at the end of such fiscal
quarter and the related unaudited consolidated statements of earnings and cash
flows for such fiscal quarter and for the elapsed portion of the fiscal year
ended with the last day of such fiscal quarter, in each case setting forth
comparative figures for the corresponding fiscal quarter in the prior fiscal
year, all of which shall be certified by a Financial Officer of Parent that they
fairly present in all material respects, in accordance with GAAP, the financial
condition of Parent and its consolidated Subsidiaries as of the dates indicated
and the results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes and (ii) management’s
discussion and analysis of the important operational and financial developments
during such fiscal quarter.
(v)            Annual Financial Statements of Parent.  Within ninety (90)
calendar days after the close of each of Parent’s fiscal years (or, if
applicable, the date on which such financial statements are required to be filed
with the SEC), the consolidated balance sheet of Parent and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of earnings and cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year, all reported on by
independent certified public accountants of recognized national standing
(without a “going concern” or like qualification or exception) to the effect
that such consolidated financial statements present fairly in all material
respects, in accordance with GAAP, the financial condition of Parent and its
consolidated Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated.
(vi)       Other Reports and Filings.  Promptly (but in any event within ten
(10) calendar days) after the filing or delivery thereof, copies of all
financial information, proxy materials and reports not otherwise delivered
pursuant to Sections 7.01(c)(i) through (v) above, if any, which Parent or any
of its consolidated Subsidiaries shall publicly file with the SEC or deliver to
holders (or any trustee, agent or other representative therefor) of any of its
material Debt pursuant to the terms of the documentation governing the same.
(vii)        Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this Section 7.01(c) shall be deemed to have been furnished to each
of the Administrative Agent and each Group Agent on the date that such report,
proxy statement or other material is posted on the SEC’s website at www.sec.gov.
(d)                Notices.  The Borrower (or the Servicer on its behalf) will
notify the Administrative Agent and each Group Agent in writing of any of the
following events promptly
63

--------------------------------------------------------------------------------



upon (but in no event later than five (5) Business Days after) a Financial
Officer or other officer learning of the occurrence thereof, with such notice
describing the same, and if applicable, the steps being taken by the Person(s)
affected with respect thereto:
(i)            Notice of Events of Default or Unmatured Events of Default.  A
statement of a Financial Officer of the Borrower setting forth details of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing and the action which the Borrower proposes to take with respect
thereto.
(ii)            Representations and Warranties.  The failure of any
representation or warranty made or deemed to be made by the Borrower under this
Agreement or any other Transaction Document to be true and correct in any
material respect when made.
(iii)                          Litigation.  The institution of any litigation,
arbitration proceeding or governmental proceeding on any Integra Party, which
with respect to any Person other than the Borrower, could reasonably be expected
to have a Material Adverse Effect.
(iv)                          Adverse Claim.  (A) Any Person shall obtain an
Adverse Claim upon the Collateral or any portion thereof, (B) any Person other
than the Borrower, the Servicer or the Administrative Agent shall obtain any
rights or direct any action with respect to any Collection Account (or related
Lock-Box) or (C) any Obligor shall receive any change in payment instructions
with respect to Pool Receivable(s) from a Person other than the Servicer or the
Administrative Agent.
(v)            Name Changes.  At least ten (10) Business Days before any change
in any Originator’s or the Borrower’s name, jurisdiction of organization or any
other change requiring the amendment of UCC financing statements, a notice
setting forth such changes and the effective date thereof.
(vi)         Change in Accountants or Accounting Policy.  Any change in (i) the
external accountants of any Integra Party, (ii) any accounting policy of the
Borrower or (iii) any material accounting policy of any Originator that is
relevant to the transactions contemplated by this Agreement or any other
Transaction Document (it being understood that any change to the manner in which
any Originator accounts for the Pool Receivables shall be deemed “material” for
such purpose).
(vii)         Notice of Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event.  The occurrence of a Purchase and Sale
Termination Event or an Unmatured Purchase and Sale Termination Event under the
Purchase and Sale Agreement.
(viii)      Material Adverse Change.  Promptly after the occurrence thereof,
notice of any material adverse change in the business, operations, property or
financial or other condition of any Integra Party (including, without
limitation, a change to the Credit and Collection Procedures).
(e)                Conduct of Business.  The Borrower will carry on and conduct
its business in substantially the same manner and in substantially the same
fields of enterprise as it is presently
64

--------------------------------------------------------------------------------



conducted, and will do all things necessary to remain duly organized, validly
existing and in good standing as a domestic organization in its jurisdiction of
organization and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted.
(f)                Compliance with Laws.  The Borrower will comply with all
Applicable Laws to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.
(g)                Furnishing of Information and Inspection of Receivables.  The
Borrower will furnish or cause to be furnished to the Administrative Agent and
each Group Agent from time to time such information with respect to the Pool
Receivables and the other Collateral as the Administrative Agent or any Group
Agent may reasonably request.  The Borrower will, (i) at the Borrower’s expense,
during regular business hours with prior written notice, permit the
Administrative Agent and each Group Agent or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Borrower for the purpose of examining such books
and records and (C) discuss matters relating to the Pool Receivables, the other
Collateral or the Borrower’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Borrower having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Borrower’s expense, upon prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to the Pool Receivables and other
Collateral; provided, that the Borrower shall be required to reimburse the
Administrative Agent for only one (1) such review pursuant to clause (ii) above
in any twelve-month period, unless an Event of Default has occurred and is
continuing.
(h)                Payments on Receivables, Collection Accounts.  The Borrower
(or the Servicer on its behalf) will, and will cause each Originator to, at all
times, instruct all Obligors to deliver payments on the Pool Receivables to a
Collection Account or a Lock-Box.  The Borrower (or the Servicer on its behalf)
will, and will cause each Originator to, at all times, maintain such books and
records as are necessary to identify Collections received from time to time on
Pool Receivables and to segregate such Collections from other property of the
Servicer and the Originators.  If any payments on the Pool Receivables or other
Collections are received by the Borrower, the Servicer or an Originator, it
shall hold such payments in trust for the benefit of the Administrative Agent,
the Group Agents and the other Secured Parties and promptly (but in any event
within two (2) Business Days after receipt) remit such funds into a Collection
Account.  The Borrower (or the Servicer on its behalf) will cause each
Collection Account Bank to comply with the terms of each applicable Account
Control Agreement.  The Borrower shall not permit funds other than Collections
on Pool Receivables and other Collateral to be deposited into any Collection
Account.  If such funds are nevertheless deposited into any Collection Account,
the Borrower (or the Servicer on its behalf) shall, within two (2) Business
Days, (x) identify and transfer such funds to the appropriate Person entitled to
such funds and (y) instruct such Person to no longer deposit any such funds into
any such Collection Account.  The Borrower will not, and will not permit the
Servicer, any Originator or any other Person to commingle Collections or other
funds to which the Administrative Agent, any Group Agent or any other Secured
Party is entitled, with any other funds.  The Borrower shall only add a
Collection Account (or a related Lock-Box) or a Collection
65

--------------------------------------------------------------------------------



Account Bank to those listed on Schedule II to this Agreement, if the
Administrative Agent has received notice of such addition and an executed and
acknowledged copy of an Account Control Agreement (or an amendment thereto) in
form and substance acceptable to the Administrative Agent from the applicable
Collection Account Bank.  The Borrower shall only terminate a Collection Account
Bank or close a Collection Account (or a related Lock-Box) with the prior
written consent of the Administrative Agent.
(i)                Sales, Liens, etc.  Except as otherwise provided herein, the
Borrower will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Pool Receivable or other Collateral, or assign any right to receive income
in respect thereof.
(j)                Extension or Amendment of Pool Receivables.  Except as
otherwise permitted in Section 8.02, the Borrower will not, and will not permit
the Servicer to, alter the delinquency status or adjust the Outstanding Balance
or otherwise modify the terms of any Pool Receivable in any respect, or amend,
modify or waive, in any respect, any term or condition of any related Contract
that could have a Material Adverse Effect.  The Borrower shall at its expense,
timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, and timely and fully comply with the
Credit and Collection Procedures with regard to each Pool Receivable and the
related Contract.
(k)           Change in Credit and Collection Procedures.  The Borrower will not
make any change that could be reasonably expected to have a Material Adverse
Effect in the Credit and Collection Procedures without the prior written consent
of the Administrative Agent and the Majority Group Agents.  Promptly following
any change in the Credit and Collection Procedures, the Borrower will deliver a
copy of the updated Credit and Collection Procedures to the Administrative Agent
and each Lender.
(l)           Books and Records.  The Borrower shall maintain and implement (or
cause the Servicer to maintain and implement) administrative and operating
procedures (including an ability to recreate records evidencing Pool Receivables
and related Contracts in the event of the destruction of the originals thereof),
and keep and maintain (or cause the Servicer to keep and maintain) all
documents, books, records, computer tapes and disks and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).
(m)                Identifying of Records.  The Borrower shall: (i) identify (or
cause the Servicer to identify) its master data processing records relating to
Pool Receivables and related Contracts with a legend that indicates that the
Pool Receivables have been pledged in accordance with this Agreement and (ii)
cause each Originator so to identify its master data processing records with
such a legend.
(n)                Change in Payment Instructions to Obligors.  The Borrower
shall not (and shall not permit the Servicer or any Sub-Servicer to) add,
replace or terminate any Collection
66

--------------------------------------------------------------------------------



Account (or any related Lock-Box) or make any change in its (or their)
instructions to the Obligors regarding payments to be made to the Collection
Accounts (or any related Lock-Box), other than any instruction to remit payments
to a different Collection Account (or any related Lock-Box), unless the
Administrative Agent shall have received (i) prior written notice of such
addition, termination or change and (ii) a signed and acknowledged Account
Control Agreement (or an amendment thereto) with respect to such new Collection
Accounts (or any related Lock-Box), and the Administrative Agent shall have
consented to such change in writing.
(o)                Security Interest, Etc.  The Borrower shall (and shall cause
the Servicer to), at its expense, take all action necessary or reasonably
desirable to establish and maintain a valid and enforceable first priority
perfected security interest in the Collateral, in each case free and clear of
any Adverse Claim, in favor of the Administrative Agent (on behalf of the
Secured Parties), including taking such action to perfect, protect or more fully
evidence the security interest of the Administrative Agent (on behalf of the
Secured Parties) as the Administrative Agent or any Secured Party may reasonably
request.  In order to evidence the security interests of the Administrative
Agent under this Agreement, the Borrower shall, from time to time take such
action, or execute and deliver such instruments as may be necessary (including,
without limitation, such actions as are reasonably requested by the
Administrative Agent) to maintain and perfect, as a first-priority interest, the
Administrative Agent’s security interest in the Receivables, Related Security
and Collections.  The Borrower shall, from time to time and within the time
limits established by law, prepare and present to the Administrative Agent for
the Administrative Agent’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest.  The Administrative Agent’s approval of such filings shall authorize
the Borrower to file such financing statements under the UCC without the
signature of the Borrower, any Originator or the Administrative Agent where
allowed by Applicable Law.  Notwithstanding anything else in the Transaction
Documents to the contrary, the Borrower shall not have any authority to file a
termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements filed in connection with the Transaction Documents, without the prior
written consent of the Administrative Agent.
(p)                Further Assurances; Change in Name or Jurisdiction of
Origination, etc.
(i)            The Borrower hereby authorizes and hereby agrees from time to
time, at its own expense, promptly to execute (if necessary) and deliver all
further instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the security interest granted
pursuant to this Agreement or any other Transaction Document, or to enable the
Administrative Agent (on behalf of the Secured Parties) to exercise and enforce
the Secured Parties’ rights and remedies under this Agreement or any other
Transaction Document.  Without limiting the foregoing, the Borrower hereby
authorizes, and will, upon the request of the Administrative Agent, at the
Borrower’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.
67

--------------------------------------------------------------------------------



(ii)            The Borrower authorizes the Administrative Agent to file
financing statements, continuation statements and amendments thereto and
assignments thereof, relating to the Receivables, the Related Security, the
related Contracts, Collections with respect thereto and the other Collateral
without the signature of the Borrower.  A photocopy or other reproduction of
this Agreement shall be sufficient as a financing statement where permitted by
law.
(iii)            The Borrower shall at all times be organized under the laws of
the State of Delaware and shall not take any action to change its jurisdiction
of organization.
(iv)              The Borrower will not change its name, location, identity or
corporate structure unless (x) the Borrower, at its own expense, shall have
taken all action necessary or appropriate to perfect or maintain the perfection
of the security interest under this Agreement (including, without limitation,
the filing of all financing statements and the taking of such other action as
the Administrative Agent may request in connection with such change or
relocation) and (y) if requested by the Administrative Agent, the Borrower shall
cause to be delivered to the Administrative Agent, an opinion, in form and
substance satisfactory to the Administrative Agent as to such UCC perfection and
priority matters as the Administrative Agent may request at such time.
(q)        Transaction Information.  None of the Borrower, any Affiliate of the
Borrower or any third party with which the Borrower or any Affiliate thereof has
contracted, shall deliver, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Group Agent prior to delivery to such Rating Agency and will not
participate in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Group Agent.
(r)        Anti-Money Laundering/International Trade Law Compliance.  The
Borrower will not become a Sanctioned Person.  No Covered Entity, either in its
own right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Credit Extension to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law.  The funds
used to repay each Credit Extension will not be derived from any unlawful
activity.  The Borrower shall comply with all Anti-Terrorism Laws.  The Borrower
shall promptly notify the Administrative Agent and each Lender in writing upon
the occurrence of a Reportable Compliance Event.  The Borrower has not used and
will not use the proceeds of any Credit Extension to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country.
(s)                Borrower’s Tax Status.  The Borrower will remain a
wholly-owned subsidiary of a United States person (within the meaning of Section
7701(a)(30) of the Code) and not be subject to withholding under Section 1446 of
the Code.  The Borrower shall not take or cause any action to be taken that
could result in the Borrower (i) being treated other than as a
68

--------------------------------------------------------------------------------



“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
for U.S. federal income tax purposes or (ii) becoming an association taxable as
a corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.
(t)                Fundamental Changes.  The Borrower shall not, without the
prior written consent of the Administrative Agent and the Majority Group Agents,
permit (i) itself to merge, divide or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person or (ii) itself to be directly owned
by any Person other than an Originator or (iii) any of its issued and
outstanding Capital Stock or any of its other equity interests to become subject
to any Adverse Claims.  The Borrower shall provide the Administrative Agent with
at least ten (10) Business Days’ prior written notice before making any change
in the Borrower’s name or location or making any other change in the Borrower’s
identity or corporate structure that could impair or otherwise render any UCC
financing statement filed in connection with this Agreement or any other
Transaction Document “seriously misleading” as such term (or similar term) is
used in the applicable UCC; each notice to the Administrative Agent and the
Group Agents pursuant to this sentence shall set forth the applicable change and
the proposed effective date thereof.
(u)           Certain Agreements.  Without the prior written consent of the
Administrative Agent and the Majority Group Agents, the Borrower will not (and
will not permit any Originator or the Servicer to) amend, modify, waive, revoke
or terminate any Transaction Document to which it is a party or any provision of
the Borrower’s organizational documents which requires the consent of the
“Independent Director” (as such term is used in the Borrower’s Certificate of
Formation and Limited Liability Company Agreement).
(v)           Restricted Payments.
(i)            Except pursuant to clause (ii) below, the Borrower will not: (A)
purchase or redeem any of its membership interests, (B) declare or pay any
dividend or set aside any funds for any such purpose, (C) prepay, purchase or
redeem any Debt, (D) lend or advance any funds or (E) repay any loans or
advances to, for or from any of its Affiliates (the amounts described in clauses
(A) through (E) being referred to as “Restricted Payments”).
(ii)         Subject to the limitations set forth in clause (iii) below, the
Borrower may make Restricted Payments so long as such Restricted Payments are
made only in one or more of the following ways: (A) the Borrower may make cash
payments (including prepayments) on the Subordinated Notes in accordance with
their respective terms and (B) the Borrower may declare and pay dividends if, in
both cases, both immediately before and immediately after giving effect thereto,
the Borrower’s Net Worth is not less than the Required Capital Amount.
(iii)        The Borrower may make Restricted Payments only out of the funds, if
any, it receives pursuant to Sections 3.01 of this Agreement; provided that the
Borrower shall not pay, make or declare any Restricted Payment (including any
dividend) if, after
69

--------------------------------------------------------------------------------



giving effect thereto, any Event of Default or Unmatured Event of Default shall
have occurred and be continuing.
(w)                Other Business.  The Borrower will not: (i) engage in any
business other than the transactions contemplated by the Transaction Documents,
(ii) create, incur or permit to exist any Debt of any kind (or cause or permit
to be issued for its account any letters of credit) or bankers’ acceptances, in
the aggregate in excess of fifteen thousand dollars ($15,000), other than
pursuant to this Agreement or the Subordinated Notes or (iii) form any
Subsidiary or make any investments in any other Person.
(x)                Use of Collections Available to the Borrower.  The Borrower
shall apply the Collections available to the Borrower to make payments in the
following order of priority: (i) the payment of its obligations under this
Agreement and each of the other Transaction Documents (other than the
Subordinated Notes), (ii) the payment of accrued and unpaid interest on the
Subordinated Notes and (iii) other legal and valid purposes.
(y)             Borrower’s Net Worth.  The Borrower shall not permit the
Borrower’s Net Worth to be less than the Required Capital Amount.
(z)                Post-Closing Actions.
(i)            At any time on or after the Closing Date and within five (5)
Business Days after receipt of the initial field examination report from CBIZ,
Inc. by the Administrative Agent, the Administrative Agent may propose one or
more amendments to this Agreement in order to (A) amend or otherwise modify, or
change (directly or indirectly) the definitions of Defaulted Receivable,
Delinquent Receivable, Eligible Receivable, Excess Concentration, Net
Receivables Pool Balance, Adjusted Net Receivables Pool Balance, or Total
Reserves, or any other term referenced in such definitions but not expressly
listed hereunder; (B) increase the then existing Concentration Percentage for
any Obligor; or (C) change the calculation of the Borrowing Base, in each case
to reflect the findings of the initial field examination (the “Proposed
Amendments”).  The parties shall use commercially reasonable efforts to agree on
the form and substance of any such Proposed Amendments, and to enter into a
written amendment to this Agreement giving effect to the Proposed Amendments,
not later than ten (10) Business Days following the Administrative Agent’s
proposal.  The Borrower shall not be entitled to submit any new Loan Requests
until the Proposed Amendments, if requested, are entered into. If the parties
are unable to agree on all or any part of the Proposed Amendments, then a
Termination Date shall automatically occur on the earlier of (A) the eleventh
(11th) Business Day following the Administrative Agent’s proposal or (B) the
date the Borrower notifies the Administrative Agent in writing that it will not
agree to the Proposed Amendments.
(ii)            On or prior to January 31, 2019 (the “Post Closing Due Date”),
the Borrower shall (A) enter into and deliver an executed copy of the applicable
Account Control Agreement with respect to each Collection Account Bank and (B)
take all further actions, that may be necessary or desirable, or that the
Administrative Agent may reasonably request in connection with the immediately
preceding clause (A) (including,
70

--------------------------------------------------------------------------------



but not limited to the delivery of executed copies of the opinions of counsel
that would have been required had any such Account Control Agreement been
executed and delivered on the Closing Date), in each case, in form and substance
satisfactory to the Administrative Agent and the Majority Group Agents;
provided, that the Post-Closing Due Date may be extended upon the written
consent of the Administrative Agent (which may be via e-mail).
SECTION 7.02.      Covenants of the Servicer.  At all times from the Closing
Date until the Final Payout Date:
(a)         Existence.  The Servicer shall keep in full force and effect its
existence and rights as a limited liability company under the laws of the State
of Delaware, and shall obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary for the
conduct of its business or the servicing of the Pool Receivables as required by
this Agreement.
(b)          Financial Reporting.  The Servicer will maintain a system of
accounting established and administered in accordance with GAAP, and the
Servicer shall furnish to the Administrative Agent and each Group Agent:
(i)            Compliance Certificates.  (A) A compliance certificate promptly
upon completion of the annual report of the Parent and in no event later than
ninety (90) calendar days after the close of each fiscal year of the Parent, in
form and substance substantially similar to Exhibit G signed by a Financial
Officer of the Servicer stating that no Event of Default or Unmatured Event of
Default has occurred and is continuing, or if any Event of Default or Unmatured
Event of Default has occurred and is continuing, stating the nature and status
thereof and setting forth the current Consolidated Total Leverage Ratio and (B)
within thirty (30) calendar days after the close of each fiscal quarter of the
Servicer, a compliance certificate in form and substance substantially similar
to Exhibit G signed by a Financial Officer of the Servicer stating that no Event
of Default or Unmatured Event of Default has occurred and is continuing, or if
any Event of Default or Unmatured Event of Default has occurred and is
continuing, stating the nature and status thereof and setting forth the current
Consolidated Total Leverage Ratio.
(ii)            Information Packages and Interim Reports.  As soon as available
and in any event not later than two (2) Business Days prior to each Settlement
Date, an Information Package as of the most recently completed Fiscal Month;
provided, that, upon the occurrence of a Specific Reporting Event and ten (10)
Business Days’ prior written notice from the Administrative Agent, the Servicer
shall furnish or cause to be furnished to the Administrative Agent and each
Group Agent a weekly (or on a more frequent basis as indicated in the written
notice from the Administrative Agent) Interim Report with respect to the Pool
Receivables with data as of the close of business on the Business Day preceding
the date on which such Interim Report is delivered; provided, further, that, at
any time after the occurrence and during the continuance of an Event of Default,
the Administrative Agent may specify in such notice that such Interim Report be
furnished to the Administrative Agent and each Group Agent on a more frequent
basis until the Administrative Agent gives notices otherwise.
71

--------------------------------------------------------------------------------



(iii)         Other Information.  Such other information (including
non-financial information) as the Administrative Agent or any Group Agent may
from time to time reasonably request relating to any of the Servicer, the
Borrower, any Originator, any Obligor or the Pool Receivables.
(iv)             Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this Section 7.02(b) shall be deemed to have been furnished to each
of the Administrative Agent and each Group Agent on the date that such report,
proxy statement or other material is posted on the SEC’s website at www.sec.gov.
(c)                Notices.  The Servicer will notify the Administrative Agent
and each Group Agent in writing of any of the following events promptly upon
(but in no event later than three (3) Business Days after) a Financial Officer
or other officer learning of the occurrence thereof, with such notice describing
the same, and if applicable, the steps being taken by the Person(s) affected
with respect thereto:
(i)            Notice of Events of Default or Unmatured Events of Default.  A
statement of a Financial Officer of the Servicer setting forth details of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing and the action which the Servicer proposes to take with respect
thereto.
(ii)            Representations and Warranties.  The failure of any
representation or warranty made or deemed to be made by the Servicer under this
Agreement or any other Transaction Document to be true and correct in any
material respect when made.
(iii)        Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding which could reasonably be expected to have
a Material Adverse Effect.
(iv)         Adverse Claim.  (A) Any Person shall obtain an Adverse Claim upon
the Collateral or any portion thereof, (B) any Person other than the Borrower,
the Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Collection Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative Agent.
(v)            Name Changes.  At least ten (10) Business Days before any change
in any Originator’s or the Borrower’s name, jurisdiction of organization or any
other change requiring the amendment of UCC financing statements, a notice
setting forth such changes and the effective date thereof.
(vi)           Change in Accountants or Accounting Policy.  Any change in (i)
the external accountants of any Integra Party, (ii) any accounting policy of the
Borrower or (iii) any material accounting policy of any Originator that is
relevant to the transactions contemplated by this Agreement or any other
Transaction Document (it being understood that any change to the manner in which
any Originator accounts for the Pool Receivables shall be deemed “material” for
such purpose).
72

--------------------------------------------------------------------------------



(vii)          Notice of Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event.  The occurrence of a Purchase and Sale
Termination Event or an Unmatured Purchase and Sale Termination Event under the
Purchase and Sale Agreement.
(viii)         Material Adverse Change.  Promptly after the occurrence thereof,
notice of any material adverse change in the business, operations, property or
financial or other condition of any Integra Party (including, without
limitation, a change to the Credit and Collection Procedures).
(d)                Conduct of Business.  The Servicer will do all things
necessary to remain duly organized, validly existing and in good standing as a
domestic limited liability company in its jurisdiction of organization and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted if the failure to have such authority could
reasonably be expected to have a Material Adverse Effect.
(e)                Compliance with Laws.  The Servicer will comply with all
Applicable Laws to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.
(f)                Furnishing of Information and Inspection of Receivables.  The
Servicer will furnish or cause to be furnished to the Administrative Agent and
each Group Agent from time to time such information with respect to the Pool
Receivables and the other Collateral as the Administrative Agent or any Group
Agent may reasonably request.  The Servicer will, (i) at the Servicer’s expense,
during regular business hours with prior written notice, permit the
Administrative Agent and each Group Agent or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Servicer for the purpose of examining such books
and records and (C) discuss matters relating to the Pool Receivables, the other
Collateral or the Servicer’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer (provided
that representatives of the Servicer are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Servicer’s expense, upon prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to the Pool Receivables and other
Collateral; provided, that the Servicer shall be required to reimburse the
Administrative Agent for only one (1) such review pursuant to clause (ii) above
in any twelve-month period unless an Event of Default has occurred and is
continuing.
(g)                Payments on Receivables, Collection Accounts.  The Servicer
will at all times, instruct all Obligors to deliver payments on the Pool
Receivables to a Collection Account or a Lock-Box.  The Servicer will, at all
times, maintain such books and records as are necessary to identify Collections
received from time to time on Pool Receivables and to segregate such Collections
from other property of the Servicer and the Originators.  If any payments on the
Pool Receivables or other Collections are received by the Borrower, the Servicer
or an Originator, it shall hold such payments in trust for the benefit of the
Administrative Agent, the Group Agents
73

--------------------------------------------------------------------------------



and the other Secured Parties and promptly (but in any event within two (2)
Business Days after receipt) remit such funds into a Collection Account.  The
Servicer shall not permit funds other than Collections on Pool Receivables and
other Collateral to be deposited into any Collection Account.  If such funds are
nevertheless deposited into any Collection Account, the Servicer shall, within
two (2) Business Days, (x) identify and transfer such funds to the appropriate
Person entitled to such funds and (y) instruct such Person to no longer deposit
any such funds into any such Collection Account.  The Servicer will not, and
will not permit the Borrower, any Originator or any other Person to commingle
Collections or other funds to which the Administrative Agent, any Group Agent or
any other Secured Party is entitled, with any other funds.  The Servicer shall
only add a Collection Account (or a related Lock-Box) or a Collection Account
Bank to those listed on Schedule II to this Agreement, if the Administrative
Agent has received notice of such addition and an executed and acknowledged copy
of an Account Control Agreement (or an amendment thereto) in form and substance
acceptable to the Administrative Agent from the applicable Collection Account
Bank.  The Servicer shall only terminate a Collection Account Bank or close a
Collection Account (or a related Lock-Box) with the prior written consent of the
Administrative Agent.
(h)                Extension or Amendment of Pool Receivables.  Except as
otherwise permitted in Section 8.02, the Servicer will not alter the delinquency
status or adjust the Outstanding Balance or otherwise modify the terms of any
Pool Receivable in any respect that could have a Material Adverse Effect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract.  The Servicer shall at its expense, timely and fully perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply with the Credit and Collection
Procedures with regard to each Pool Receivable and the related Contract.
(i)                Change in Credit and Collection Procedures.  The Servicer
will comply in all respects with the Credit and Collection Procedures with
regard to each Pool Receivable and the related Contracts, except where such
noncompliance could reasonably expected to have a Material Adverse Effect.  The
Servicer will not make any material change in the Credit and Collection
Procedures without the prior written consent of the Administrative Agent and the
Majority Group Agents.  Promptly following any change in the Credit and
Collection Procedures, the Servicer will deliver a copy of the updated Credit
and Collection Procedures to the Administrative Agent and each Lender.
(j)                Books and Records.  The Servicer will maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing Pool Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).
(k)                Identifying of Records.  The Servicer shall identify its
master data processing records relating to Pool Receivables and related
Contracts with a legend that indicates that the Pool Receivables have been
pledged in accordance with this Agreement.
74

--------------------------------------------------------------------------------



(l)                Change in Payment Instructions to Obligors.  The Servicer
shall not (and shall not permit any Sub-Servicer to) add, replace or terminate
any Collection Account (or any related Lock-Box) or make any change in its
instructions to the Obligors regarding payments to be made to the Collection
Accounts (or any related Lock-Box), other than any instruction to remit payments
to a different Collection Account (or any related Lock-Box), unless the
Administrative Agent shall have received (i) prior written notice of such
addition, termination or change and (ii) a signed and acknowledged Account
Control Agreement (or an amendment thereto) with respect to such new Collection
Accounts (or any related Lock-Box) and the Administrative Agent shall have
consented to such change in writing.
(m)                Security Interest, Etc.  The Servicer shall, at its expense,
take all action necessary or reasonably desirable to establish and maintain a
valid and enforceable first priority perfected security interest in the
Collateral, in each case free and clear of any Adverse Claim in favor of the
Administrative Agent (on behalf of the Secured Parties), including taking such
action to perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Secured Party may reasonably request.  In order to evidence the
security interests of the Administrative Agent under this Agreement, the
Servicer shall, from time to time take such action, or execute and deliver such
instruments as may be necessary (including, without limitation, such actions as
are reasonably requested by the Administrative Agent) to maintain and perfect,
as a first-priority interest, the Administrative Agent’s security interest in
the Receivables, Related Security and Collections.  The Servicer shall, from
time to time and within the time limits established by law, prepare and present
to the Administrative Agent for the Administrative Agent’s authorization and
approval, all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Administrative Agent’s security
interest as a first-priority interest.  The Administrative Agent’s approval of
such filings shall authorize the Servicer to file such financing statements
under the UCC without the signature of the Borrower, any Originator or the
Administrative Agent where allowed by Applicable Law.  Notwithstanding anything
else in the Transaction Documents to the contrary, the Servicer shall not have
any authority to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent.
(n)                Further Assurances; Change in Name or Jurisdiction of
Origination, etc.  The Servicer hereby authorizes and hereby agrees from time to
time, at its own expense, promptly to execute (if necessary) and deliver all
further instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the security interest granted
pursuant to this Agreement or any other Transaction Document, or to enable the
Administrative Agent (on behalf of the Secured Parties) to exercise and enforce
the Secured Parties’ rights and remedies under this Agreement or any other
Transaction Document.  Without limiting the foregoing, the Servicer hereby
authorizes, and will, upon the request of the Administrative Agent, at the
Servicer’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.
75

--------------------------------------------------------------------------------



(o)                Transaction Information.  None of the Servicer, any Affiliate
of the Servicer or any third party with which the Servicer or any Affiliate
thereof has contracted, shall deliver, in writing or orally, to any Rating
Agency, any Transaction Information without providing such Transaction
Information to the applicable Group Agent prior to delivery to such Rating
Agency, and will not participate in any oral communications with respect to
Transaction Information with any Rating Agency without the participation of such
Group Agent.
(p)                Anti-Money Laundering/International Trade Law Compliance. 
The Servicer will not become a Sanctioned Person.  No Covered Entity, either in
its own right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Credit Extension to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law.  The funds
used to repay each Credit Extension will not be derived from any unlawful
activity.  The Servicer shall comply with all Anti-Terrorism Laws.  The Servicer
shall promptly notify the Administrative Agent and each Lender in writing upon
the occurrence of a Reportable Compliance Event.
(q)                Borrower’s Tax Status.  The Servicer shall not take or cause
any action to be taken that could result in the Borrower (i) being treated other
than as a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes or (ii) becoming an association
taxable as a corporation or a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes.
SECTION 7.03.      Separate Existence of the Borrower.  Each of the Borrower and
the Servicer hereby acknowledges that the Secured Parties, the Group Agents and
the Administrative Agent are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon the Borrower’s
identity as a legal entity separate from any Originator, the Servicer, the
Performance Guarantor and their Affiliates.  Therefore, each of the Borrower and
Servicer shall take all steps specifically required by this Agreement or
reasonably required by the Administrative Agent or any Group Agent to continue
the Borrower’s identity as a separate legal entity and to make it apparent to
third Persons that the Borrower is an entity with assets and liabilities
distinct from those of the Performance Guarantor, the Originators, the Servicer
and any other Person, and is not a division of the Performance Guarantor, the
Originators, the Servicer, its Affiliates or any other Person. Without limiting
the generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, each of the Borrower and the Servicer shall take
such actions as shall be required in order that:
(a)                Special Purpose Entity.  The Borrower will be a special
purpose company whose primary activities are restricted in its Certificate of
Formation or Limited Liability Company Agreement to: (i) purchasing or otherwise
acquiring from the Originators, owning, holding, collecting, granting security
interests or selling interests in, the Collateral, (ii) entering into agreements
for the selling, servicing and financing of the Receivables Pool (including the
76

--------------------------------------------------------------------------------



Transaction Documents) and (iii) conducting such other activities as it deems
necessary or appropriate to carry out its primary activities.
(b)                No Other Business or Debt.  The Borrower shall not engage in
any business or activity except as set forth in this Agreement nor, incur any
indebtedness or liability other than as expressly permitted by the Transaction
Documents.
(c)           Independent Director.  Not fewer than one member of the Borrower’s
board of directors (the “Independent Director”) shall be a natural person who
(i) has never been, and shall at no time be, an equityholder, director, officer,
manager, member, partner, officer, employee or associate, or any relative of the
foregoing, of any member of the Parent Group (as hereinafter defined) (other
than his or her service as an Independent Director of the Borrower or an
independent director of any other bankruptcy-remote special purpose entity
formed for the sole purpose of securitizing, or facilitating the securitization
of, financial assets of any member or members of the Parent Group), (ii) is not
a customer or supplier of any member of the Parent Group (other than his or her
service as an Independent Director of the Borrower or an independent director of
any other bankruptcy-remote special purpose entity formed for the sole purpose
of securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), (iii) is not any member of the immediate
family of a person described in (i) or (ii) above, and (iv) has (x) prior
experience as an independent director for a corporation or limited liability
company whose organizational or charter documents required the unanimous consent
of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (y) at least three
years of employment experience with one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.  For purposes of this clause (c), “Parent
Group” shall mean (i) the Parent, the Servicer, the Performance Guarantor and
each Originator, (ii) each person that directly or indirectly, owns or controls,
whether beneficially, or as a trustee, guardian or other fiduciary, five percent
(5%) or more of the membership interests in the Parent, (iii) each person that
controls, is controlled by or is under common control with the Parent and (iv)
each of such person’s officers, directors, managers, joint venturers and
partners.  For the purposes of this definition, “control” of a person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
the ownership of voting securities, by contract or otherwise.  A person shall be
deemed to be an “associate” of (A) a corporation or organization of which such
person is an officer, director, partner or manager or is, directly or
indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, (B) any trust or other estate in which such person serves as
trustee or in a similar capacity and (C) any relative or spouse of a person
described in clause (A) or (B) of this sentence, or any relative of such spouse.
The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Director of the Borrower, which notice shall be given not later than
five (5) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Director, or the failure of such Independent Director to satisfy the
criteria for an Independent Director set forth in
77

--------------------------------------------------------------------------------



this clause (c), in which case the Borrower shall provide written notice of such
election or appointment within one (1) Business Day) and (B) with any such
written notice, certify to the Administrative Agent that the Independent
Director satisfies the criteria for an Independent Director set forth in this
clause (c).
The Borrower’s Limited Liability Company Agreement shall provide that: (A) the
Borrower’s board of directors shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to the
Borrower unless the Independent Director shall approve the taking of such action
in writing before the taking of such action and (B) such provision and each
other provision requiring an Independent Director cannot be amended without the
prior written consent of the Independent Director.
The Independent Director shall not at any time serve as a trustee in bankruptcy
for any Integra Party or any of their Affiliates.
(d)                Organizational Documents.  The Borrower shall maintain its
organizational documents in conformity with this Agreement, such that it does
not amend, restate, supplement or otherwise modify its ability to comply with
the terms and provisions of any of the Transaction Documents, including, without
limitation, Section 7.01(o).
(e)                Conduct of Business.  The Borrower shall conduct its affairs
strictly in accordance with its organizational documents and observe all
necessary, appropriate and customary company formalities, including, but not
limited to, holding all regular and special members’ and board of directors’
meetings appropriate to authorize all company action, keeping separate and
accurate minutes of its meetings, passing all resolutions or consents necessary
to authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.
(f)                Compensation.  Any employee, consultant or agent of the
Borrower will be compensated from the Borrower’s funds for services provided to
the Borrower, and to the extent that Borrower shares the same officers or other
employees as the Servicer (or any other Affiliate thereof), the salaries and
expenses relating to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with such common
officers and employees.  The Borrower will not engage any agents other than its
attorneys, auditors and other professionals, and a servicer and any other agent
contemplated by the Transaction Documents for the Receivables Pool, which
servicer will be fully compensated for its services by payment of the Servicing
Fee.
(g)                Servicing and Costs.  The Borrower will contract with the
Servicer to perform for the Borrower all operations required on a daily basis to
service the Receivables Pool.  The Borrower will not incur any indirect or
overhead expenses for items shared with the Servicer (or any other Affiliate
thereof) that are not reflected in the Servicing Fee.  To the extent, if any,
that the Borrower (or any Affiliate thereof) shares items of expenses not
reflected in the Servicing Fee, such as legal, auditing and other professional
services, such expenses will be allocated to the extent practical on the basis
of actual use or the value of services rendered, and otherwise on a basis
reasonably related to the actual use or the value of services rendered.
78

--------------------------------------------------------------------------------



(h)            Operating Expenses.  The Borrower’s operating expenses will not
be paid by any Integra Party or any Affiliate thereof.
(i)                Stationery.  The Borrower will have its own separate
stationery.
(j)               Books and Records.  The Borrower’s books and records will be
maintained separately from those of the Parent, each other Integra Party and any
of their Affiliates and in a manner such that it will not be difficult or costly
to segregate, ascertain or otherwise identify the assets and liabilities of the
Borrower.
(k)                Disclosure of Transactions.  All financial statements of the
Parent, each other Integra Party or any Affiliate thereof that are consolidated
to include the Borrower will disclose that (i) the Borrower’s sole business
consists of the purchase or acceptance through capital contributions of the
Receivables and Related Rights from the Originators and the subsequent
retransfer of or granting of a security interest in such Receivables and Related
Rights to the Administrative Agent pursuant to this Agreement, (ii) the Borrower
is a separate legal entity with its own separate creditors who will be entitled,
upon its liquidation, to be satisfied out of the Borrower’s assets prior to any
assets or value in the Borrower becoming available to the Borrower’s equity
holders and (iii) the assets of the Borrower are not available to pay creditors
of the Parent, each other Integra Party or any Affiliate thereof.
(l)                Segregation of Assets.  The Borrower’s assets will be
maintained in a manner that facilitates their identification and segregation
from those of the Parent, each other Integra Party or any Affiliates thereof.
(m)            Corporate Formalities.  The Borrower will strictly observe
limited liability company formalities in its dealings with the Parent, each
other Integra Party or any Affiliates thereof, and funds or other assets of the
Borrower will not be commingled with those of the Parent, each other Integra
Party or any Affiliates thereof except as permitted by this Agreement in
connection with servicing the Pool Receivables.  The Borrower shall not maintain
joint bank accounts or other depository accounts to which the Parent, each other
Integra Party or any Affiliate thereof (other than the Servicer solely in its
capacity as such) has independent access.  The Borrower is not named, and has
not entered into any agreement to be named, directly or indirectly, as a direct
or contingent beneficiary or loss payee on any insurance policy with respect to
any loss relating to the property of the Parent, each other Integra Party or any
Subsidiaries or other Affiliates thereof.  The Borrower will pay to the
appropriate Affiliate the marginal increase or, in the absence of such increase,
the market amount of its portion of the premium payable with respect to any
insurance policy that covers the Borrower and such Affiliate.
(n)                Arm’s-Length Relationships.  The Borrower will maintain
arm’s-length relationships with the Parent, each other Integra Party and any
Affiliates thereof.  Any Person that renders or otherwise furnishes services to
the Borrower will be compensated by the Borrower at market rates for such
services it renders or otherwise furnishes to the Borrower.  Neither the
Borrower on the one hand, nor the Parent, each other Integra Party or any
Affiliate thereof, on the other hand, will be or will hold itself out to be
responsible for the debts of the other or the decisions or actions respecting
the daily business and affairs of the other.  The Parent, each Integra Party and
their respective Affiliates will immediately correct any known misrepresentation
with respect to
79

--------------------------------------------------------------------------------



the foregoing, and they will not operate or purport to operate as an integrated
single economic unit with respect to each other or in their dealing with any
other entity.
(o)                Allocation of Overhead.  To the extent that Borrower, on the
one hand, and the Parent, each other Integra Party or any Affiliate thereof, on
the other hand, have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs between them, and the Borrower shall
bear its fair share of such expenses, which may be paid through the Servicing
Fee or otherwise.
SECTION 7.04.      Financial Covenant.  The Borrower shall not, directly or
indirectly, nor shall it permit any Integra Party or the Parent to, directly or
indirectly, permit the Consolidated Total Leverage Ratio of the Parent and its
consolidated Subsidiaries as of the last day of any consecutive four fiscal
quarter period ending on the dates identified below to be greater than the ratio
set forth below opposite such date:
Four Fiscal Quarters Ending
Maximum Consolidated Total Leverage Ratio
First fiscal quarter ending after the Effective Date through March 31, 2019
5.50 to 1.00
June 30, 2019 through March 21, 2020
5.00 to 1.00
June 30, 2020 through March 21, 2021
4.50 to 1.00
June 30, 2021 and the last day of each fiscal quarter thereafter
4.00 to 1.00

Notwithstanding the foregoing, at the election of the Parent, up to two times
during the term of this Agreement, the maximum Consolidated Total Leverage Ratio
set forth in this grid above may be increased to accommodate a Permitted
Acquisition (as defined in the Credit Agreement), as determined by the Parent
and as designated in the Compliance Certificate (as defined in the Credit
Agreement, a copy of which shall be promptly provided to the Administrative
Agent hereunder) or earlier notice given by the Parent in connection with such
Permitted Acquisition (as defined in the Credit Agreement) (including for
determining any ratios, baskets, representations and warranties or test any
Event of Default (as defined in the Credit Agreement,) or Default (as defined in
the Credit Agreement) blocker pursuant to Section 1.08 of the Credit Agreement);
provided, however, such increase will not otherwise go into effect until the
closing of such Permitted Acquisition (as defined in the Credit Agreement);
provided, further, that (a) such increase shall only apply for a period of
twelve months from and after such Permitted Acquisition and immediately upon the
expiration of such twelve month period, the required maximum Consolidated Total
Leverage Ratio shall revert to the level set forth above for the measurement
period in which such step down occurs; (b) in no event shall the maximum
Consolidated Total Leverage Ratio after giving effect to any such step-up exceed
5.00 to 1.00; and (c) the maximum amount that any Consolidated Total Leverage
Ratio covenant level may step-up during any Consolidated Total Leverage Ratio
measurement period is 0.50.
80

--------------------------------------------------------------------------------



ARTICLE VIII


ADMINISTRATION AND COLLECTION
OF RECEIVABLES
SECTION 8.01.      Appointment of the Servicer.
(a)                The servicing, administering and collection of the Pool
Receivables shall be conducted by the Person so designated from time to time as
the Servicer in accordance with this Section 8.01.  Until the Administrative
Agent gives notice to the Servicer (in accordance with this Section 8.01) of the
designation of a new Servicer following an Event of Default, Integra Sales is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof.  Upon the occurrence of an Event
of Default, the Administrative Agent may (with the consent of the Majority Group
Agents) and shall (at the direction of the Majority Group Agents) designate as
Servicer any Person (including itself) to succeed Integra Sales or any successor
Servicer, on the condition in each case that any such Person so designated shall
agree to perform the duties and obligations of the Servicer pursuant to the
terms hereof.
(b)                Upon the designation of a successor Servicer as set forth in
clause (a) above, Integra Sales agrees that it will terminate its activities as
Servicer hereunder in a manner that the Administrative Agent reasonably
determines will facilitate the transition of the performance of such activities
to the new Servicer, and Integra Sales shall cooperate with and assist such new
Servicer.  Such cooperation shall include access to and transfer of records
(including all Contracts) related to Pool Receivables and use by the new
Servicer of all licenses (or the obtaining of new licenses), hardware or
software necessary or reasonably desirable to collect the Pool Receivables and
the Related Security.
(c)                Integra Sales acknowledges that, in making its decision to
execute and deliver this Agreement, the Administrative Agent and each member in
each Group have relied on Integra Sales’s agreement to act as Servicer
hereunder.  Accordingly, Integra Sales agrees that it will not voluntarily
resign as Servicer without the prior written consent of the Administrative Agent
and the Majority Group Agents, except if such activity is no longer permitted by
Applicable Law, as confirmed by an opinion of counsel reasonably satisfactory to
the Administrative Agent.
(d)           The Servicer may delegate its duties and obligations hereunder to
any subservicer (each a “Sub-Servicer”); provided, that, in each such
delegation: (i) such Sub-Servicer shall agree in writing to perform the
delegated duties and obligations of the Servicer pursuant to the terms hereof,
(ii) the Servicer shall remain liable for the performance of the duties and
obligations so delegated, (iii) the Borrower, the Administrative Agent, each
Lender and each Group Agent shall have the right to look solely to the Servicer
for performance, (iv) the terms of any agreement with any Sub-Servicer shall
provide that the Administrative Agent may terminate such agreement upon the
termination of the Servicer hereunder by giving notice of its desire to
terminate such agreement to the Servicer (and the Servicer shall provide
appropriate notice to each such Sub-Servicer) and (v) if such Sub-Servicer is
not an Affiliate of the Parent, the Administrative Agent and the Majority Group
Agents shall have consented in writing in advance to such delegation.
81

--------------------------------------------------------------------------------



(e)                For so long as an Integra Party or an Affiliate of an Integra
Party is the Servicer, the Servicer may assign its duties hereunder to any
Affiliate without the consent of the Administrative Agent or any Lender.
SECTION 8.02.      Duties of the Servicer.
(a)                The Servicer shall take or cause to be taken all such action
as may be necessary or reasonably advisable to service, administer and collect
each Pool Receivable from time to time, all in accordance with this Agreement
and all Applicable Laws, with reasonable care and diligence, and in accordance
with the Credit and Collection Procedures and consistent with the past practices
of the Originators.  The Servicer shall set aside, for the accounts of each
Group, the amount of Collections to which each such Group is entitled in
accordance with Article III hereof.  The Servicer may, in accordance with the
Credit and Collection Procedures and consistent with past practices of the
Originators, take such action, including modifications, waivers or
restructurings of Pool Receivables and related Contracts, as the Servicer may
reasonably determine to be appropriate to maximize Collections thereof or
reflect adjustments expressly permitted under the Credit and Collection
Procedures or as expressly required under Applicable Laws or the applicable
Contract; provided, that for purposes of this Agreement: (i) such action shall
not, and shall not be deemed to, change the number of days such Pool Receivable
has remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such action shall not alter the status of such Pool Receivable
as a Delinquent Receivable or a Defaulted Receivable or limit the rights of any
Secured Party under this Agreement or any other Transaction Document and (iii)
if an Event of Default has occurred and is continuing, the Servicer may take
such action only upon the prior written consent of the Administrative Agent. 
The Borrower shall deliver to the Servicer and the Servicer shall hold for the
benefit of the Administrative Agent (individually and for the benefit of each
Group), in accordance with their respective interests, all records and documents
(including computer tapes or disks) with respect to each Pool Receivable.
Notwithstanding anything to the contrary contained herein, if an Event of
Default has occurred and is continuing, the Administrative Agent may direct the
Servicer to commence or settle any legal action to enforce collection of any
Pool Receivable that is a Defaulted Receivable or to foreclose upon or repossess
any Related Security with respect to any such Defaulted Receivable.
(b)                The Servicer shall, as soon as practicable following actual
receipt of collected funds, turn over to the Borrower the collections of any
indebtedness that is not a Pool Receivable, less, if Integra Sales or an
Affiliate thereof is not the Servicer, all reasonable and appropriate
out-of-pocket costs and expenses of such Servicer of servicing, collecting and
administering such collections.  The Servicer, if other than Integra Sales or an
Affiliate thereof, shall, as soon as practicable upon demand, deliver to the
Borrower all records in its possession that evidence or relate to any
indebtedness that is not a Pool Receivable, and copies of records in its
possession that evidence or relate to any indebtedness that is a Pool
Receivable.
(c)         The Servicer’s obligations hereunder shall terminate on the Final
Payout Date.  Promptly following the Final Payout Date, the Servicer shall
deliver to the Borrower all books, records and related materials that the
Borrower previously provided to the Servicer, or that have been obtained by the
Servicer, in connection with this Agreement.
82

--------------------------------------------------------------------------------



SECTION 8.03.      Collection Account Arrangements.  On or prior to the date set
forth in Section 7.01(z)(ii), the Borrower shall have entered into Account
Control Agreements with all of the Collection Account Banks and delivered
executed counterparts of each to the Administrative Agent.  Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent may
(with the consent of the Majority Group Agents) and shall (upon the direction of
the Majority Group Agents) at any time thereafter give notice to each Collection
Account Bank that the Administrative Agent is exercising its rights under the
Account Control Agreements to do any or all of the following: (a) to have the
exclusive ownership and control of the Collection Accounts transferred to the
Administrative Agent (for the benefit of the Secured Parties) and to exercise
exclusive dominion and control over the funds deposited therein, (b) to have the
proceeds that are sent to the respective Collection Accounts redirected pursuant
to the Administrative Agent’s instructions rather than deposited in the
applicable Collection Account and (c) to take any or all other actions permitted
under the applicable Account Control Agreement.  The Borrower hereby agrees that
if the Administrative Agent at any time takes any action set forth in the
preceding sentence, the Administrative Agent shall have exclusive control (for
the benefit of the Secured Parties) of the proceeds (including Collections) of
all Pool Receivables and the Borrower hereby further agrees to take any other
action that the Administrative Agent may reasonably request to transfer such
control.  Any proceeds of Pool Receivables received by the Borrower or the
Servicer thereafter shall be sent immediately to, or as otherwise instructed by,
the Administrative Agent.
SECTION 8.04.      Enforcement Rights.
(a)                At any time following the occurrence and during the
continuation of an Event of Default:
(i)            the Administrative Agent (at the Borrower’s expense) may direct
the Obligors that payment of all amounts payable under any Pool Receivable is to
be made directly to the Administrative Agent or its designee;
(ii)            the Administrative Agent may instruct the Borrower or the
Servicer to give notice of the Secured Parties’ interest in Pool Receivables to
each Obligor, which notice shall direct that payments be made directly to the
Administrative Agent or its designee (on behalf of the Secured Parties), and the
Borrower or the Servicer, as the case may be, shall give such notice at the
expense of the Borrower or the Servicer, as the case may be; provided, that if
the Borrower or the Servicer, as the case may be, fails to so notify each
Obligor within two (2) Business Days following instruction by the Administrative
Agent, the Administrative Agent (at the Borrower’s or the Servicer’s, as the
case may be, expense) may so notify the Obligors;
(iii)          the Administrative Agent may request the Servicer to, and upon
such request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrative Agent or its designee (for the benefit of
the Secured Parties) at a place selected by the Administrative Agent and (B)
segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative
83

--------------------------------------------------------------------------------



Agent and, promptly upon receipt, remit all such cash, checks and instruments,
duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;
(iv)       the Administrative Agent may notify the Collection Account Banks that
the Borrower and the Servicer will no longer have any access to the Collection
Accounts;
(v)            the Administrative Agent may (or, at the direction of the
Majority Group Agents shall) replace the Person then acting as Servicer; and
(vi)           the Administrative Agent may collect any amounts due from an
Originator under the Purchase and Sale Agreement or the Performance Guarantor
under the Performance Guaranty.
(b)                The Borrower hereby authorizes the Administrative Agent (on
behalf of the Secured Parties), and irrevocably appoints the Administrative
Agent as its attorney-in-fact with full power of substitution and with full
authority in the place and stead of the Borrower, which appointment is coupled
with an interest, to take any and all steps in the name of the Borrower and on
behalf of the Borrower necessary or desirable, in the reasonable determination
of the Administrative Agent, after the occurrence and during the continuation of
an Event of Default, to collect any and all amounts or portions thereof due
under any and all Collateral, including endorsing the name of the Borrower on
checks and other instruments representing Collections and enforcing such
Collateral.  Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such attorney-in-fact to any liability if
any action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever.
(c)                The Servicer hereby authorizes the Administrative Agent (on
behalf of the Secured Parties), and irrevocably appoints the Administrative
Agent as its attorney-in-fact with full power of substitution and with full
authority in the place and stead of the Servicer, which appointment is coupled
with an interest, to take any and all steps in the name of the Servicer and on
behalf of the Servicer necessary or desirable, in the reasonable determination
of the Administrative Agent, after the occurrence and during the continuation of
an Event of Default, to collect any and all amounts or portions thereof due
under any and all Collateral, including endorsing the name of the Servicer on
checks and other instruments representing Collections and enforcing such
Collateral.  Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such attorney-in-fact to any liability if
any action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever.
SECTION 8.05.      Responsibilities of the Borrower.
(a)                Anything herein to the contrary notwithstanding, the Borrower
shall: (i) perform all of its obligations, if any, under the Contracts related
to the Pool Receivables to the
84

--------------------------------------------------------------------------------



same extent as if interests in such Pool Receivables had not been transferred
hereunder, and the exercise by the Administrative Agent, or any other Credit
Party of their respective rights hereunder shall not relieve the Borrower from
such obligations and (ii) pay when due any taxes, including any sales taxes
payable in connection with the Pool Receivables and their creation and
satisfaction. None of the Credit Parties shall have any obligation or liability
with respect to any Collateral, nor shall any of them be obligated to perform
any of the obligations of the Borrower, the Servicer or any Originator
thereunder.
(b)                Integra Sales hereby irrevocably agrees that if at any time
it shall cease to be the Servicer hereunder, it shall act (if the then-current
Servicer so requests) as the data-processing agent of the Servicer and, in such
capacity, Integra Sales shall conduct the data-processing functions (including
but not limited to compiling and inputting data regarding the Receivables and
Collections thereon and producing reports based on such data) of the
administration of the Receivables and the Collections thereon in substantially
the same way that Integra Sales conducted such data-processing functions while
it acted as the Servicer.  In connection with any such processing functions, the
Borrower shall pay to Integra Sales its reasonable out-of-pocket costs and
expenses from the Borrower’s own funds (subject to the priority of payments set
forth in Section 3.01).
SECTION 8.06.      Servicing Fee.
(a)                Subject to clause (b) below, the Borrower shall pay the
Servicer a fee (the “Servicing Fee”) equal to 1.00% per annum (the “Servicing
Fee Rate”) of the daily average aggregate Outstanding Balance of the Pool
Receivables.  Accrued Servicing Fees shall be payable from Collections to the
extent of available funds in accordance with Section 3.01.
(b)                If the Servicer ceases to be Integra Sales or an Affiliate
thereof, the Servicing Fee shall be the greater of: (i) the amount calculated
pursuant to clause (a) above and (ii) an alternative amount specified by the
successor Servicer not to exceed 110% of the aggregate reasonable costs and
expenses incurred by such successor Servicer in connection with the performance
of its obligations as Servicer hereunder.
ARTICLE IX


EVENTS OF DEFAULT
SECTION 9.01.      Events of Default.  If any of the following events (each an
“Event of Default”) shall occur:
(a)                (i) any Integra Party shall fail to perform or observe any
term, covenant or agreement under this Agreement or any other Transaction
Document (other than any such failure which would constitute an Event of Default
under clause (ii) or (iii) of this Section 9.01(a)), and such failure, solely to
the extent capable of cure, shall continue unremedied for thirty (30) calendar
days solely to the extent (A) such failure is capable of being cured (as
determined by the Administrative Agent) and (B) an Integra Party provides
written notice to the Administrative Agent detailing the action which it is
taking in order to cure such failure, (ii) any Integra Party shall fail to make
when due any payment or deposit to be made by it under this Agreement or any
85

--------------------------------------------------------------------------------



other Transaction Document and such failure shall continue unremedied for two
(2) Business Days (unless such failure is related to an Event of Default set
forth in Section 9.01(h)), (iii) Integra Sales shall resign as Servicer, and no
successor Servicer reasonably satisfactory to the Administrative Agent shall
have been appointed or (iv) immediately upon the breach of any covenant set
forth in Section 7.04 of this Agreement;
(b)       any representation or warranty made or deemed made by an Integra Party
(or any of their respective officers) under or in connection with this Agreement
or any other Transaction Document or any information or report delivered by an
Integra Party pursuant to this Agreement or any other Transaction Document,
shall prove to have been incorrect or untrue in any material respect when made
or deemed made or delivered, and, solely to the extent such breach is capable of
being cured (as determined by the Administrative Agent), such breach shall
continue unremedied for fifteen (15) calendar days following the earlier of (A)
any Integra Party’s actual knowledge of such breach and (B) the Administrative
Agent’s written notice to any Integra Party of such breach;
(c)     the Borrower or the Servicer shall fail to deliver an Information
Package or Interim Report pursuant to this Agreement, and such failure shall
remain unremedied for two (2) Business Days with respect to an Information
Package or two (2) Business Days with respect to an Interim Report;
(d)        this Agreement or any security interest granted pursuant to this
Agreement or any other Transaction Document shall for any reason cease to
create, or for any reason cease to be, a valid and enforceable first priority
perfected security interest in favor of the Administrative Agent with respect to
the Collateral, free and clear of any Adverse Claim;
(e)                any Integra Party shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any Insolvency Proceeding shall be instituted by or against any Integra Party
and, in the case of any such proceeding instituted against such Person (but not
instituted by such Person), either such proceeding shall remain undismissed or
unstayed for a period of sixty (60) consecutive calendar days, or any of the
actions sought in such proceeding (including the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
any Integra Party shall take any corporate or organizational action to authorize
any of the actions set forth above in this Section 9.01(e);
(f)                (i) the average for three (3) consecutive Fiscal Months of: 
(A) the Default Ratio shall exceed four percent (4.00%), (B) the Delinquency
Ratio shall exceed twelve percent (12.00%) or (C) the Dilution Ratio shall
exceed six percent (6.00%) or (ii) the Days’ Sales Outstanding shall exceed
sixty-two (62) calendar days;
(g)                a Change in Control shall occur;
(h)                a Borrowing Base Deficit shall occur, and shall not have been
cured within two (2) Business Days;
86

--------------------------------------------------------------------------------



(i)                (i) the Borrower shall fail to pay any principal of or
premium or interest on any of its Debt when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period
(not to exceed thirty (30) calendar days), if any, specified in the agreement,
mortgage, indenture or instrument relating to such Debt (whether or not such
failure shall have been waived under the related agreement); (ii) any other
Integra Party or any of their respective Subsidiaries, individually or in the
aggregate, shall fail to pay any principal of or premium or interest on any of
its Debt that is outstanding in a principal amount of at least fifty million
dollars ($50,000,000) in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period
(not to exceed thirty (30) calendar days), if any, specified in the agreement,
mortgage, indenture or instrument relating to such Debt (whether or not such
failure shall have been waived under the related agreement); (iii) any other
event shall occur or condition shall exist under any agreement, mortgage,
indenture or instrument relating to any such Debt (as referred to in clause (i)
or (ii) of this Section 9.01(i)) and shall continue after the applicable grace
period (not to exceed thirty (30) calendar days), if any, specified in such
agreement, mortgage, indenture or instrument (whether or not such failure shall
have been waived under the related agreement), if the effect of such event or
condition is to give the applicable debtholders the right (whether acted upon or
not) to accelerate or permit the acceleration of the maturity of such Debt (as
referred to in clause (i) or (ii) of this Section 9.01(i)) or to terminate the
commitment of any lender thereunder, or (iv) any such Debt (as referred to in
clause (i) or (ii) of this Section 9.01(i)) shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made or the commitment of
any lender thereunder terminated, in each case before the stated maturity
thereof;
(j)                the Performance Guarantor shall fail to perform any of its
obligations under the Performance Guaranty;
(k)            the Borrower shall fail (x) at any time (other than for ten (10)
Business Days following notice of the death or resignation of any Independent
Director) to have an Independent Director who satisfies each requirement and
qualification specified in Section 7.03(c) of this Agreement for Independent
Directors, on the Borrower’s board of directors or (y) to timely notify the
Administrative Agent of any replacement or appointment of any director that is
to serve as an Independent Director on the Borrower’s board of directors as
required pursuant to Section 7.03(c) of this Agreement;
(l)                there shall have occurred any event which materially
adversely impairs, the collectibility of the Pool Receivables generally or any
material portion thereof;
(m)                either (i) the Internal Revenue Service shall file notice of
a lien pursuant to Section 6323 of the Code with regard to any assets of the
Borrower, any Originator or the Parent or (ii) the PBGC shall, or shall indicate
its intention to, file notice of a lien pursuant to Section 4068 of ERISA with
regard to any of the assets of the Borrower, the Servicer, any Originator or the
Parent, and in either case with respect to any Originator or Parent, such lien
shall not have been released within thirty (30) calendar days;
87

--------------------------------------------------------------------------------



(n)                (i) the occurrence of a Reportable Event with respect to a
Pension Plan; (ii) the adoption of an amendment to a Pension Plan that would
require the provision of security pursuant to Section 401(a)(29) of the Code;
(iii) the existence with respect to any Multiemployer Plan of an “accumulated
funding deficiency” (as defined in Section 431 of the Code or Section 304 of
ERISA), whether or not waived; (iv) the failure to satisfy the minimum funding
standard under Section 412 of the Code with respect to any Pension Plan (v) the
incurrence of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan or the withdrawal or partial withdrawal of any
of the Borrower, any Originator, the Servicer, the Parent or any of their
respective ERISA Affiliates from any Multiemployer Plan; (vi) the receipt by any
of the Borrower, any Originator, the Servicer, the Parent or any of their
respective ERISA Affiliates from the PBGC or any plan administrator of any
notice relating to the intention to terminate any Pension Plan or Multiemployer
Plan or to appoint a trustee to administer any Pension Plan or Multiemployer
Plan; (vii) with respect to the Borrower, any Originator, the Servicer, the
Parent or any of their respective ERISA Affiliates, the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is insolvent or in
reorganization, within the meaning of Title IV of ERISA; or (viii) the
occurrence of a prohibited transaction with respect to any of the Borrower, any
Originator, the Servicer, the Parent or any of their respective ERISA Affiliates
(pursuant to Section 4975 of the Code); provided that, the occurrence or
existence of any event or condition described in each of clause (i) through
(viii) will only constitute an Event of Default if either individually or in the
aggregate, it could reasonably be expected to result in a Material Adverse
Effect;
(o)           a Purchase and Sale Termination Event shall occur under the
Purchase and Sale Agreement;
(p)        the Borrower shall be required to register as an “investment company”
within the meaning of the Investment Company Act;
(q)           any material provision of this Agreement or any other Transaction
Document shall cease to be in full force and effect or any Integra Party (or any
of their respective Affiliates) shall so state in writing; or
(r)                one or more judgments or decrees shall be entered against any
Integra Party or any Affiliate of any of the foregoing involving in the
aggregate a liability (not paid or to the extent not covered by a reputable and
solvent insurance company) and such judgments and decrees either shall be final
and non-appealable or shall not be vacated, discharged or stayed or bonded
pending appeal for any period of thirty (30) consecutive calendar days, and the
aggregate amount of all such judgments equals or exceeds fifty million dollars
($50,000,000) (or solely with respect to the Borrower, fifteen thousand dollars
($15,000));
then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Group Agents shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred), (y) declare the Final Maturity Date to have occurred
(in which case the Final Maturity Date shall be deemed to have occurred) and (z)
declare the Aggregate Capital and all other Borrower Obligations to be
immediately due and payable (in which case the Aggregate Capital and all other
Borrower Obligations shall be immediately due and payable); provided that,
automatically upon the occurrence of any event (without any requirement for the
giving of notice) described in subsection
88

--------------------------------------------------------------------------------



(e) of this Section 9.01, the Termination Date shall occur and the Aggregate
Capital and all other Borrower Obligations shall be immediately due and
payable.  Upon any such declaration or designation or upon such automatic
termination, the Administrative Agent and the other Secured Parties shall have,
in addition to the rights and remedies which they may have under this Agreement
and the other Transaction Documents, all other rights and remedies provided
after default under the UCC and under other Applicable Law, which rights and
remedies shall be cumulative.  Any proceeds from liquidation of the Collateral
shall be applied in the order of priority set forth in Section 3.01.
ARTICLE X


THE ADMINISTRATIVE AGENT
SECTION 10.01.      Authorization and Action.  Each Credit Party hereby appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent.  The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth herein. 
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.
SECTION 10.02.      Administrative Agent’s Reliance, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement (including,
without limitation, the Administrative Agent’s servicing, administering or
collecting Pool Receivables in the event it replaces the Servicer in such
capacity pursuant to Section 8.01), in the absence of its or their own gross
negligence or willful misconduct.  Without limiting the generality of the
foregoing, the Administrative Agent: (a) may consult with legal counsel
(including counsel for any Credit Party or the Servicer), independent certified
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Credit Party (whether written or oral) and shall not be
responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement; (c) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Credit Party or to inspect the
property (including the books and records) of any Credit Party; (d) shall not be
responsible to any Credit Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (e) shall be entitled to
rely, and shall be fully protected in so relying, upon any notice (including
notice
89

--------------------------------------------------------------------------------



by telephone), consent, certificate or other instrument or writing (which may be
by facsimile) believed by it to be genuine and signed or sent by the proper
party or parties.
SECTION 10.03.      Administrative Agent and Affiliates.  With respect to any
Credit Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent.  The Administrative Agent and any
of its Affiliates may generally engage in any kind of business with the Borrower
or any Affiliate thereof and any Person who may do business with or own
securities of the Borrower or any Affiliate thereof, all as if the
Administrative Agent were not the Administrative Agent hereunder and without any
duty to account therefor to any other Secured Party.
SECTION 10.04.      Indemnification of Administrative Agent.  Each Committed
Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower or any Affiliate thereof), ratably according to the
respective Percentage of such Committed Lender, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by the Administrative Agent under this Agreement
or any other Transaction Document; provided that no Committed Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct.
SECTION 10.05.      Delegation of Duties.  The Administrative Agent may execute
any of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.
SECTION 10.06.      Action or Inaction by Administrative Agent.  The
Administrative Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive such advice or concurrence of the Group Agents or the Majority Group
Agents, as the case may be, and assurance of its indemnification by the
Committed Lenders, as it deems appropriate.  The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Group Agents or the Majority Group Agents, as the case may
be, and such request or direction and any action taken or failure to act
pursuant thereto shall be binding upon all Credit Parties.  The Credit Parties
and the Administrative Agent agree that unless any action to be taken by the
Administrative Agent under a Transaction Document (i) specifically requires the
advice or concurrence of all Group Agents or (ii) may be taken by the
Administrative Agent alone or without any advice or concurrence of any Group
Agent, then the Administrative Agent may take action based upon the advice or
concurrence of the Majority Group Agents.
SECTION 10.07.      Notice of Events of Default; Action by Administrative
Agent.  The Administrative Agent shall not be deemed to have knowledge or notice
of the occurrence of any
90

--------------------------------------------------------------------------------



Unmatured Event of Default or Event of Default unless the Administrative Agent
has received notice from any Credit Party or the Borrower stating that an
Unmatured Event of Default or Event of Default has occurred hereunder and
describing such Unmatured Event of Default or Event of Default.  If the
Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Group Agent, whereupon each Group Agent shall promptly give
notice thereof to its respective Conduit Lender(s) and Related Committed
Lender(s).  The Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, concerning an Unmatured Event
of Default or Event of Default or any other matter hereunder as the
Administrative Agent deems advisable and in the best interests of the Secured
Parties.
SECTION 10.08.      Non-Reliance on Administrative Agent and Other Parties. 
Each Credit Party expressly acknowledges that neither the Administrative Agent
nor any of its directors, officers, agents or employees has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by the Administrative Agent.  Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of, and investigation into, the business, operations,
property, prospects, financial and other conditions and creditworthiness of each
Integra Party and the Pool Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document.  Except
for items expressly required to be delivered under any Transaction Document by
the Administrative Agent to any Credit Party, the Administrative Agent shall not
have any duty or responsibility to provide any Credit Party with any information
concerning any Integra Party that comes into the possession of the
Administrative Agent or any of its directors, officers, agents, employees,
attorneys-in-fact or Affiliates.
SECTION 10.09.      Successor Administrative Agent.
(a)                The Administrative Agent may, upon at least thirty (30)
calendar days’ notice to the Borrower, the Servicer and each Group Agent, resign
as Administrative Agent.  Except as provided below, such resignation shall not
become effective until a successor Administrative Agent is appointed by the
Majority Group Agents as a successor Administrative Agent and has accepted such
appointment.  If no successor Administrative Agent shall have been so appointed
by the Majority Group Agents, within thirty (30) calendar days after the
departing Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, appoint a successor
Administrative Agent as successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Majority Group Agents
within sixty (60) calendar days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may, on
behalf of the Secured Parties, petition a court of competent jurisdiction to
appoint a successor Administrative Agent.
(b)                Upon such acceptance of its appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall succeed to and become vested with all the rights and
duties of the resigning Administrative Agent, and the resigning Administrative
Agent shall be discharged from its duties and obligations under the Transaction
Documents.  After any resigning Administrative Agent’s resignation hereunder,
91

--------------------------------------------------------------------------------



the provisions of this Article X and Article XII shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was the
Administrative Agent.
SECTION 10.10.      Structuring Agent.  Each of the parties hereto hereby
acknowledges and agrees that the Structuring Agent shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement, other
than the Structuring Agent’s right to receive fees pursuant to Section 2.03 and
expenses (if any) pursuant to Section 13.04.  Each Credit Party acknowledges
that it has not relied, and will not rely, on the Structuring Agent in deciding
to enter into this Agreement and to take, or omit to take, any action under any
Transaction Document.
ARTICLE XI


THE GROUP AGENTS
SECTION 11.01.      Authorization and Action.  Each Credit Party that belongs to
a Group hereby appoints and authorizes the Group Agent for such Group to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to such Group Agent by the terms hereof, together
with such powers as are reasonably incidental thereto.  No Group Agent shall
have any duties other than those expressly set forth in the Transaction
Documents, and no implied obligations or liabilities shall be read into any
Transaction Document, or otherwise exist, against any Group Agent.  No Group
Agent assumes, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with the Borrower or any Affiliate thereof, any
Lender except for any obligations expressly set forth herein.  Notwithstanding
any provision of this Agreement or any other Transaction Document, in no event
shall any Group Agent ever be required to take any action which exposes such
Group Agent to personal liability or which is contrary to any provision of any
Transaction Document or Applicable Law.
SECTION 11.02.      Group Agent’s Reliance, Etc.  No Group Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Group Agent under or in connection with
this Agreement or any other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct.  Without limiting the generality of
the foregoing, a Group Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Borrower or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Credit Party (whether written or oral) and
shall not be responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement or any other Transaction Document; (c) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any other
Transaction Document on the part of the Borrower or any Affiliate thereof or any
other Person or to inspect the property (including the books and records) of the
Borrower or any Affiliate thereof; (d) shall not be responsible to any Credit
Party for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Transaction Documents or any
other instrument or document furnished pursuant hereto; and (e) shall be
entitled to rely, and shall be fully protected in so relying, upon any notice
(including
92

--------------------------------------------------------------------------------



notice by telephone), consent, certificate or other instrument or writing (which
may be by facsimile) believed by it to be genuine and signed or sent by the
proper party or parties.
SECTION 11.03.      Group Agent and Affiliates.  With respect to any Credit
Extension or interests therein owned by any Credit Party that is also a Group
Agent, such Credit Party shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not a
Group Agent.  A Group Agent and any of its Affiliates may generally engage in
any kind of business with the Borrower or any Affiliate thereof and any Person
who may do business with or own securities of the Borrower or any Affiliate
thereof or any of their respective Affiliates, all as if such Group Agent were
not a Group Agent hereunder and without any duty to account therefor to any
other Secured Party.
SECTION 11.04.      Indemnification of Group Agents.  Each Committed Lender in
any Group agrees to indemnify the Group Agent for such Group (to the extent not
reimbursed by the Borrower or any Affiliate thereof), ratably according to the
proportion of the Percentage of such Committed Lender to the aggregate
Percentages of all Committed Lenders in such Group, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Group Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by such Group Agent under this Agreement or any
other Transaction Document; provided that no Committed Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Group Agent’s gross negligence or willful misconduct.
SECTION 11.05.      Delegation of Duties.  Each Group Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties.  No Group Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
SECTION 11.06.      Notice of Events of Default.  No Group Agent shall be deemed
to have knowledge or notice of the occurrence of any Unmatured Event of Default
or Event of Default unless such Group Agent has received notice from the
Administrative Agent, any other Group Agent, any other Credit Party, the
Servicer or the Borrower stating that an Unmatured Event of Default or Event of
Default has occurred hereunder and describing such Unmatured Event of Default or
Event of Default.  If a Group Agent receives such a notice, it shall promptly
give notice thereof to the Credit Parties in its Group and to the Administrative
Agent (but only if such notice received by such Group Agent was not sent by the
Administrative Agent).  A Group Agent may take such action concerning an
Unmatured Event of Default or Event of Default as may be directed by Committed
Lenders in its Group representing a majority of the Commitments in such Group
(subject to the other provisions of this Article XI), but until such Group Agent
receives such directions, such Group Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, as such Group Agent deems
advisable and in the best interests of the Conduit Lenders and Committed Lenders
in its Group.
SECTION 11.07.      Non-Reliance on Group Agent and Other Parties.  Each Credit
Party expressly acknowledges that neither the Group Agent for its Group nor any
of such Group Agent’s
93

--------------------------------------------------------------------------------



directors, officers, agents or employees has made any representations or
warranties to it and that no act by such Group Agent hereafter taken, including
any review of the affairs of the Borrower or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by such Group Agent.  Each
Credit Party represents and warrants to the Group Agent for its Group that,
independently and without reliance upon such Group Agent, any other Group Agent,
the Administrative Agent or any other Credit Party and based on such documents
and information as it has deemed appropriate, it has made and will continue to
make its own appraisal of, and investigation into, the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Borrower or any Affiliate thereof and the Receivables and its own decision to
enter into this Agreement and to take, or omit, action under any Transaction
Document.  Except for items expressly required to be delivered under any
Transaction Document by a Group Agent to any Credit Party in its Group, no Group
Agent shall have any duty or responsibility to provide any Credit Party in its
Group with any information concerning the Borrower or any Affiliate thereof that
comes into the possession of such Group Agent or any of its directors, officers,
agents, employees, attorneys-in-fact or Affiliates.
SECTION 11.08.      Successor Group Agent.  Any Group Agent may, upon at least
thirty (30) days’ notice to the Administrative Agent, the Borrower, the Servicer
and the Credit Parties in its Group, resign as Group Agent for its Group.  Such
resignation shall not become effective until a successor Group Agent is
appointed by the Lender(s) in such Group.  Upon such acceptance of its
appointment as Group Agent for such Group hereunder by a successor Group Agent,
such successor Group Agent shall succeed to and become vested with all the
rights and duties of the resigning Group Agent, and the resigning Group Agent
shall be discharged from its duties and obligations under the Transaction
Documents.  After any resigning Group Agent’s resignation hereunder, the
provisions of this Article XI and Article XII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was a Group Agent.
SECTION 11.09.      Reliance on Group Agent.  Unless otherwise advised in
writing by a Group Agent or by any Credit Party in such Group Agent’s Group,
each party to this Agreement may assume that (i) such Group Agent is acting for
the benefit and on behalf of each of the Credit Parties in its Group, as well as
for the benefit of each assignee or other transferee from any such Person and
(ii) each action taken by such Group Agent has been duly authorized and approved
by all necessary action on the part of the Credit Parties in its Group.
ARTICLE XII


INDEMNIFICATION
SECTION 12.01.      Indemnities by the Borrower.
(a)                Without limiting any other rights that the Administrative
Agent, the Credit Parties, the Affected Persons and their respective assigns,
officers, directors, agents and employees (each, a “Borrower Indemnified Party”)
may have hereunder or under Applicable Law, the Borrower hereby agrees to
indemnify each Borrower Indemnified Party from and against any and all claims,
expenses, damages, losses and liabilities suffered or sustained (including
Attorney Costs) (all of the foregoing being collectively referred to as
“Borrower Indemnified Amounts”) arising out of, relating to or in connection
this Agreement or any other Transaction Document or
94

--------------------------------------------------------------------------------



the use of proceeds of the Credit Extensions or the security interest in respect
of any Pool Receivable or any other Collateral; excluding, however, (x) Borrower
Indemnified Amounts to the extent a final non-appealable judgment of a court of
competent jurisdiction holds that such Borrower Indemnified Amounts resulted
solely from the gross negligence, bad faith, willful misconduct by the Borrower
Indemnified Party seeking indemnification, (y) Borrower Indemnified Amounts to
the extent a final non-appealable judgment of a court of competent jurisdiction
holds that such Borrower Indemnified Amounts resulted solely from a material
breach of a Transaction Document by the Borrower Indemnified Party seeking
indemnification and (z) Taxes that are covered by Section 4.03.  Without
limiting or being limited by the foregoing, the Borrower shall pay on demand (it
being understood that if any portion of such payment obligation is made from
Collections, such payment will be made at the time and in the order of priority
set forth in Section 3.01), to each Borrower Indemnified Party any and all
amounts necessary to indemnify such Borrower Indemnified Party from and against
any and all Borrower Indemnified Amounts relating to or resulting from any of
the following (but excluding Borrower Indemnified Amounts and Taxes described in
clauses (x), (y) and (z) above):
(i)            any Pool Receivable which the Borrower or the Servicer includes
as an Eligible Receivable as part of the Net Receivables Pool Balance but which
is not an Eligible Receivable at such time;
(ii)            any representation, warranty or statement made or deemed made by
the Borrower (or any of its respective officers) under or in connection with
this Agreement, any of the other Transaction Documents, any Information Package,
Interim Report or any other information or report delivered by or on behalf of
the Borrower pursuant hereto which shall have been untrue or incorrect when made
or deemed made;
(iii)          the failure by the Borrower to comply with any Applicable Law
with respect to any Pool Receivable or the related Contract; or the failure of
any Pool Receivable or the related Contract to conform to any such Applicable
Law;
(iv)         the failure to vest in the Administrative Agent a first priority
perfected security interest in all or any portion of the Collateral, in each
case free and clear of any Adverse Claim;
(v)        the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Pool Receivable and the other
Collateral and Collections in respect thereof, whether at the time of any Credit
Extension or at any subsequent time;
(vi)         any dispute, claim or defense (other than discharge in bankruptcy),
of an Obligor to the payment of any Pool Receivable (including, without
limitation, a defense based on such Pool Receivable or the related Contract not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from or relating
to collection activities with respect to such Pool Receivable;
95

--------------------------------------------------------------------------------



(vii)         any failure of the Borrower to perform any of its duties or
obligations in accordance with the provisions hereof and of each other
Transaction Document related to Pool Receivables or to timely and fully comply
with the Credit and Collection Procedures in regard to each Pool Receivable;
(viii)       any products liability, environmental or other claim arising out of
or in connection with any Pool Receivable or other merchandise, goods or
services which are the subject of or related to any Pool Receivable;
(ix)                  the commingling of Collections of Pool Receivables at any
time with other funds;
(x)            any investigation, litigation or proceeding (actual or
threatened) related to this Agreement or any other Transaction Document or the
use of proceeds of any Credit Extensions or in respect of any Pool Receivable or
other Collateral or any related Contract;
(xi)               any failure of the Borrower to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document;
(xii)                any offset, setoff, adjustment, or other non-cash reduction
of any Pool Receivable (including Deemed Collections) not arising from the
bankruptcy or insolvency, lack of creditworthiness or other financial default or
inability to pay of the related Obligor any undisputed indebtedness;
(xiii)                 any claim brought by any Person other than a Borrower
Indemnified Party arising from any activity by the Borrower or any Affiliate of
the Borrower in servicing, administering or collecting any Pool Receivable;
(xiv)               the failure by the Borrower to pay when due any taxes,
including, without limitation, sales, excise or personal property taxes;
(xv)                   any failure of a Collection Account Bank to comply with
the terms of the applicable Account Control Agreement, the termination by a
Collection Account Bank prior to the appointment of a successor collection
account bank or any amounts payable by the Administrative Agent to a Collection
Account Bank under any Account Control Agreement;
(xvi)              any dispute, claim, offset or defense (other than discharge
in bankruptcy of the Obligor) of the Obligor to the payment of any Pool
Receivable (including, without limitation, a defense based on such Pool
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of goods or the rendering of services
related to such Pool Receivable or the furnishing or failure to furnish any such
goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;
96

--------------------------------------------------------------------------------



(xvii)            any action taken by the Administrative Agent as
attorney-in-fact for the Borrower, any Originator or the Servicer pursuant to
this Agreement or any other Transaction Document;
(xviii)           the use of proceeds of any Credit Extension;
(xix)         any reduction in Capital as a result of the distribution of
Collections if all or a portion of such distributions shall thereafter be
rescinded or otherwise must be returned for any reason; or
(xx)                  any failure by any Originator to provide an Obligor with
an invoice evidencing indebtedness related to a Pool Receivable.
(b)                Notwithstanding anything to the contrary in this Agreement,
solely for purposes of the Borrower’s indemnification obligations in clauses
(ii), (iii), (vii) and (xi) of this Article XII, any representation, warranty or
covenant qualified by the occurrence or non-occurrence of a material adverse
effect or similar concepts of materiality shall be deemed to be not so
qualified.
(c)                If for any reason the foregoing indemnification is
unavailable to any Borrower Indemnified Party or insufficient to hold it
harmless, then the Borrower shall contribute to such Borrower Indemnified Party
the amount paid or payable by such Borrower Indemnified Party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of the Borrower and its Affiliates on
the one hand and such Borrower Indemnified Party on the other hand in the
matters contemplated by this Agreement as well as the relative fault of the
Borrower and its Affiliates and such Borrower Indemnified Party with respect to
such loss, claim, damage or liability and any other relevant equitable
considerations.  The reimbursement, indemnity and contribution obligations of
the Borrower under this Section 12.01 shall be in addition to any liability
which the Borrower may otherwise have, shall extend upon the same terms and
conditions to each Borrower Indemnified Party, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Borrower and the Borrower Indemnified Parties.
(d)                Any indemnification or contribution under this Section 12.01
shall survive the termination of this Agreement.
SECTION 12.02.      Indemnification by the Servicer.
(a)                The Servicer hereby agrees to indemnify and hold harmless the
Borrower, the Administrative Agent, the Credit Parties, the Affected Persons and
their respective assigns, officers, directors, agents and employees (each, a
“Servicer Indemnified Party”), from and against any and all claims, expenses,
damages, losses and liabilities suffered or sustained by reason of any acts,
omissions or alleged acts or omissions arising out of activities of the Servicer
pursuant to this Agreement or any other Transaction Document, including any
judgment, award, settlement, Attorney Costs and other costs or expenses incurred
in connection with the defense of any actual or threatened action, proceeding or
claim (all of the foregoing being collectively referred to as, “Servicer
Indemnified Amounts”); excluding (w) Servicer Indemnified Amounts to the extent
a final non-appealable judgment of a court of competent jurisdiction holds that
such Servicer
97

--------------------------------------------------------------------------------



Indemnified Amounts resulted solely from the gross negligence, bad faith or
willful misconduct by the Servicer Indemnified Party seeking indemnification,
(x) Servicer Indemnified Amounts to the extent a final non-appealable judgment
of a court of competent jurisdiction holds that such Servicer Indemnified
Amounts resulted solely from a material breach of a Transaction Document by the
Servicer Indemnified Party seeking indemnification, (y) Taxes that are covered
by Section 4.03 and (z) Servicer Indemnified Amounts to the extent the same
includes losses in respect of Pool Receivables that are uncollectible solely on
account of the insolvency, bankruptcy, lack of creditworthiness or other
financial inability to pay of the related Obligor.  Without limiting or being
limited by the foregoing, the Servicer shall pay on demand, to each Servicer
Indemnified Party any and all amounts necessary to indemnify such Servicer
Indemnified Party from and against any and all Servicer Indemnified Amounts
relating to or resulting from any of the following (but excluding Servicer
Indemnified Amounts described in clauses (z), (y) and (z) above):
(i)            any representation, warranty or statement made or deemed made by
the Servicer (or any of its respective officers) under or in connection with
this Agreement, any of the other Transaction Documents, any Information Package,
Interim Report or any other information or report delivered by or on behalf of
the Servicer pursuant hereto which shall have been untrue or incorrect when made
or deemed made;
(ii)            the failure by the Servicer to comply with any Applicable Law
with respect to any Pool Receivable or the related Contract; or the failure of
any Pool Receivable or the related Contract to conform to any such Applicable
Law;
(iii)           the commingling of Collections of Pool Receivables at any time
with other funds; or
(iv)           any failure of the Servicer to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document (including, without limitation, the failure or delay by the Servicer to
provide, or cause the applicable Originator to provide, any Obligor with an
invoice or other evidence of Indebtedness related to a Pool Receivable).
(b)                If for any reason the foregoing indemnification is
unavailable to any Servicer Indemnified Party or insufficient to hold it
harmless, then the Servicer shall contribute to the amount paid or payable by
such Servicer Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative economic
interests of the Servicer and its Affiliates on the one hand and such Servicer
Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Servicer and its Affiliates and
such Servicer Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations.  The reimbursement,
indemnity and contribution obligations of the Servicer under this Section 12.02
shall be in addition to any liability which the Servicer may otherwise have,
shall extend upon the same terms and conditions to Servicer Indemnified Party,
and shall be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Servicer and the Servicer Indemnified
Parties.
(c)                Any indemnification or contribution under this Section 12.02
shall survive the termination of this Agreement.
98

--------------------------------------------------------------------------------



ARTICLE XIII


MISCELLANEOUS
SECTION 13.01.      Amendments, Etc.
No failure on the part of any Credit Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  No amendment or waiver of
any provision of this Agreement or consent to any departure by any of the
Borrower or any Affiliate thereof shall be effective unless in a writing signed
by the Administrative Agent and the Majority Group Agents (and, in the case of
any amendment, also signed by the Borrower), and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (A) no amendment, waiver or
consent shall, unless in writing and signed by the Servicer, affect the rights
or duties of the Servicer under this Agreement; (B) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent and each
Group Agent:
(a)                change (directly or indirectly) the definitions of, Borrowing
Base Deficit, Defaulted Receivable, Delinquent Receivable, Eligible Receivable,
Facility Limit, Final Maturity Date, Net Receivables Pool Balance, Adjusted Net
Receivables Pool Balance or Total Reserves contained in this Agreement, or
increase the then existing Concentration Percentage for any Obligor or change
the calculation of the Borrowing Base;
(b)                reduce the amount of Capital or Interest or any Fee that is
payable on account of any Loan or with respect to any other Credit Extension or
delay any scheduled date for payment thereof;
(c)                change any Event of Default;
(d)          release all or a material portion of the Collateral from the
Administrative Agent’s security interest created hereunder;
(e)           release the Performance Guarantor from any of its obligations
under the Performance Guaranty or terminate the Performance Guaranty;
(f)                change any of the provisions of this Section 13.01 or the
definition of “Majority Group Agents”; or
(g)                change the order of priority in which Collections are applied
pursuant to Section 3.01.
Notwithstanding the foregoing, (i) no amendment, waiver or consent shall
increase any Committed Lender’s Commitment hereunder without the consent of such
Committed Lender and (ii) no amendment, waiver or consent shall reduce any Fees
payable by the Borrower to any member of any Group or delay the dates on which
any such Fees are payable, in either case, without the consent of the Group
Agent for such Group and (iii) no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except
99

--------------------------------------------------------------------------------



with respect to any amendment, waiver or other modification referred to in
clauses (i) through (vii) above and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.
SECTION 13.02.      Notices, Etc.  All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication) and faxed or delivered, to each party hereto,
at its address set forth under its name on Schedule III hereto or at such other
address as shall be designated by such party in a written notice to the other
parties hereto.  Notices and communications by facsimile shall be effective when
sent (and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.
SECTION 13.03.      Assignability; Addition of Lenders; Removal of Lenders.
(a)                Assignment by Conduit Lenders.  This Agreement and the rights
of each Conduit Lender hereunder (including each Loan made by it hereunder)
shall be assignable by such Conduit Lender and its successors and permitted
assigns (i) to any Program Support Provider of such Conduit Lender without prior
notice to or consent from the Borrower or any other party, or any other
condition or restriction of any kind, (ii)  to any other Lender with prior
notice to the Borrower but without consent from the Borrower or (iii) with the
prior written consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed; provided, however, that such consent shall not
be required if an Event of Default or Unmatured Event of Default has occurred
and is continuing), to any other Eligible Assignee.  Each assignor of a Loan or
any interest therein may, in connection with the assignment or participation,
disclose to the assignee or Participant any information relating to the Borrower
and its Affiliates, including the Receivables, furnished to such assignor by or
on behalf of the Borrower and its Affiliates or by the Administrative Agent;
provided that, prior to any such disclosure, the assignee or Participant agrees
to preserve the confidentiality of any confidential information relating to the
Borrower and its Affiliates received by it from any of the foregoing entities in
a manner consistent with Section 13.06(b).
(b)                Assignment by Committed Lenders.  Each Committed Lender may
assign to any Eligible Assignee or to any other Committed Lender all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and any Loan or interests therein
owned by it); provided, however that
(i)            except for an assignment by a Committed Lender to either an
Affiliate of such Committed Lender or any other Committed Lender, each such
assignment shall require the prior written consent of the Borrower (such consent
not to be unreasonably withheld, conditioned or delayed; provided, however, that
such consent shall not be required if an Event of Default or an Unmatured Event
of Default has occurred and is continuing);
(ii)            each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;
100

--------------------------------------------------------------------------------



(iii)         the amount being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance Agreement with
respect to such assignment) shall in no event be less than the lesser of (x)
five million dollars ($5,000,000) and (y) all of the assigning Committed
Lender’s Commitment; and
(iv)        the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.
Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Committed Lender hereunder and (y) the assigning Committed Lender shall, to the
extent that rights and obligations have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish such rights and be released from
such obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Committed Lender’s rights and obligations under this Agreement, such Committed
Lender shall cease to be a party hereto).
(c)                Register.  The Administrative Agent shall, acting solely for
this purpose as an agent of the Borrower, maintain at its address referred to on
Schedule III of this Agreement (or such other address of the Administrative
Agent notified by the Administrative Agent to the other parties hereto) a copy
of each Assignment and Acceptance Agreement delivered to and accepted by it and
a register for the recordation of the names and addresses of the Committed
Lenders and the Conduit Lenders, the Commitment of each Committed Lender and the
aggregate outstanding Capital (and stated interest) of the Loans of each Conduit
Lender and Committed Lender from time to time (the “Register”).  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Servicer, the Administrative Agent, the Group
Agents, and the other Credit Parties may treat each Person whose name is
recorded in the Register as a Committed Lender or Conduit Lender, as the case
may be, under this Agreement for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower, the Servicer, any Group
Agent, any Conduit Lender or any Committed Lender at any reasonable time and
from time to time upon reasonable prior notice.
(d)                Procedure.  Upon its receipt of an Assignment and Acceptance
Agreement executed and delivered by an assigning Committed Lender and an
Eligible Assignee or assignee Committed Lender, the Administrative Agent shall,
if such Assignment and Acceptance Agreement has been duly completed, (i) accept
such Assignment and Acceptance Agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
the Servicer.
(e)           Participations.  Each Committed Lender may sell participations to
one or more Eligible Assignees (each, a “Participant”) in or to all or a portion
of its rights and/or obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and the interests in the Loans
owned by it); provided, however, that
101

--------------------------------------------------------------------------------



(i)            such Committed Lender’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrower hereunder) shall
remain unchanged, and
(ii)       such Committed Lender shall remain solely responsible to the other
parties to this Agreement for the performance of such obligations.
The Administrative Agent, the Group Agents, the Conduit Lenders, the other
Committed Lenders, the Borrower and the Servicer shall have the right to
continue to deal solely and directly with such Committed Lender in connection
with such Committed Lender’s rights and obligations under this Agreement.
(f)                Participant Register.  Each Committed Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Committed Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans or its other obligations under any this Agreement) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such
Committed Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(g)                Assignments by Agents.  This Agreement and the rights and
obligations of the Administrative Agent and each Group Agent herein shall be
assignable by the Administrative Agent or such Group Agent, as the case may be,
and its successors and assigns; provided that in the case of an assignment to a
Person that is not an Affiliate of the Administrative Agent or such Group Agent,
so long as no Event of Default or Unmatured Event of Default has occurred and is
continuing, such assignment shall require the Borrower’s consent (not to be
unreasonably withheld, conditioned or delayed).
(h)                Assignments by the Borrower or the Servicer.  Neither the
Borrower nor, except as provided in Section 8.01, the Servicer may assign any of
its respective rights or obligations hereunder or any interest herein without
the prior written consent of the Administrative Agent and each Group Agent (such
consent to be provided or withheld in the sole discretion of such Person).
(i)                Addition of Lenders or Groups.  The Borrower may, with
written consent of the Administrative Agent and the Majority Group Agents, add
additional Persons as Lenders (by creating a new Group) or cause an existing
Lender to increase its Commitment; provided, however, that the Commitment of any
existing Lender may only be increased with the prior written consent of such
Lender.  Each new Lender (or Group) shall become a party hereto, by executing
102

--------------------------------------------------------------------------------



and delivering to the Administrative Agent and the Borrower, an assumption
agreement (each, an “Assumption Agreement”) in the form of Exhibit D hereto
(which Assumption Agreement shall, in the case of any new Lender, be executed by
each Person in such new Lender’s Group).
(j)                Removal of Lenders.  If (i) any Lender requests compensation
under Section 4.01, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.03, (iv) any Lender is a Defaulting Lender, or (v) any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, this Section 13.03),
all of its interests, rights (other than its existing rights to payments
pursuant to Sections 4.01 and 4.03) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(i)            such Lender shall have received payment of an amount equal to
100% of the outstanding Capital, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Transaction Documents
from the assignee (to the extent of such outstanding Capital and accrued
interest and fees);
(ii)            in the case of any such assignment resulting from a claim for
compensation under Section 4.01 or payments required to be made pursuant to
Section 4.03, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iii)                   such assignment does not conflict with Applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
(k)                Pledge to a Federal Reserve Bank.  Notwithstanding anything
to the contrary set forth herein, (i) any Lender, Program Support Provider or
any of their respective Affiliates may at any time pledge or grant a security
interest in all or any portion of its interest in, to and under this Agreement
(including, without limitation, rights to payment of Capital and Interest) and
any other Transaction Document to secure its obligations to a Federal Reserve
Bank, without notice to or the consent of the Borrower, the Servicer, any
Affiliate thereof or any Credit Party; provided, however, that that no such
pledge shall relieve such assignor of its obligations under this Agreement.
(l)                Pledge to a Security Trustee.  Notwithstanding anything to
the contrary set forth herein, (i) any Lender, Program Support Provider or any
of their respective Affiliates may at any time pledge or grant a security
interest in all or any portion of its interest in, to and under this Agreement
(including, without limitation, rights to payment of Capital and Interest) and
any other Transaction Document to a security trustee in connection with the
funding by such Person of Loans, without notice to or the consent of the
Borrower, the Servicer, any Affiliate thereof or
103

--------------------------------------------------------------------------------



any Credit Party; provided, however, that that no such pledge shall relieve such
assignor of its obligations under this Agreement.
SECTION 13.04.      Costs and Expenses.  In addition to the rights of
indemnification granted under Section 12.01 hereof, the Borrower agrees to pay
on demand all reasonable and documented out-of-pocket costs and expenses in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement, any Program Support Agreement (or any
supplement or amendment thereof) related to this Agreement and the other
Transaction Documents (together with all amendments, restatements, supplements,
consents and waivers, if any, from time to time hereto and thereto), including,
without limitation, (i) the reasonable Attorney Costs for the Administrative
Agent, the Structuring Agent and the other Credit Parties and any of their
respective Affiliates with respect thereto and with respect to advising the
Administrative Agent, the Structuring Agent and the other Credit Parties and
their respective Affiliates as to their rights and remedies under this Agreement
and the other Transaction Documents and (ii) reasonable accountants’, auditors’
and consultants’ fees and expenses for the Administrative Agent, the Structuring
Agent and the other Credit Parties and any of their respective Affiliates and
the fees and charges of any nationally recognized statistical rating agency
incurred in connection with the administration and maintenance of this Agreement
or advising the Administrative Agent or any other Credit Party as to their
rights and remedies under this Agreement or as to any actual or reasonably
claimed breach of this Agreement or any other Transaction Document.  In
addition, the Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses (including reasonable Attorney Costs), of the Administrative
Agent, the Structuring Agent and the other Credit Parties and their respective
Affiliates, incurred in connection with the enforcement of any of their
respective rights or remedies under the provisions of this Agreement and the
other Transaction Documents.
SECTION 13.05.      No Proceedings; Limitation on Payments.
(a)                Each of the Borrower, the Administrative Agent, the Servicer,
each Group Agent, each Lender and each assignee of a Loan or any interest agrees
that it will not institute against, or join any other Person in instituting
against, any Conduit Lender any Insolvency Proceeding so long as any Notes or
other senior indebtedness issued by such Conduit Lender shall be outstanding or
there shall not have elapsed one year plus one day since the last day on which
any such Notes or other senior indebtedness shall have been outstanding.
(b)                Each of the Servicer, each Group Agent, each Lender and each
assignee of a Loan or any interest therein, hereby covenants and agrees that it
will not institute against, or join any other Person in instituting against, the
Borrower any Insolvency Proceeding until one year and one day after the Final
Payout Date; provided, that the Administrative Agent may take any such action in
its sole discretion following the occurrence of an Event of Default.
(c)                Notwithstanding any provisions contained in this Agreement to
the contrary, a Conduit Lender shall not, and shall be under no obligation to,
pay any amount, if any, payable by it pursuant to this Agreement or any other
Transaction Document unless (i) such Conduit Lender has received funds which may
be used to make such payment and which funds are not required to repay such
Conduit Lender’s Notes when due and (ii) after giving effect to such payment,
either (x) such Conduit Lender could issue Notes to refinance all of its
outstanding Notes
104

--------------------------------------------------------------------------------



(assuming such outstanding Notes matured at such time) in accordance with the
program documents governing such Conduit Lender’s securitization program or (y)
all of such Conduit Lender’s Notes are paid in full.  Any amount which any
Conduit Lender does not pay pursuant to the operation of the preceding sentence
shall not constitute a claim (as defined in Section 101 of the Bankruptcy Code)
against or company obligation of such Conduit Lender for any such insufficiency
unless and until such Conduit Lender satisfies the provisions of clauses (i) and
(ii) above.  The provisions of this Section 13.05 shall survive any termination
of this Agreement.
SECTION 13.06.      Confidentiality.
(a)                Each of the Borrower and the Servicer covenants and agrees to
hold in confidence, and not disclose to any Person, the terms of this Agreement
or any Fee Letter (including any fees payable in connection with this Agreement,
such Fee Letter or any other Transaction Document or the identity of the
Administrative Agent or any other Credit Party), except as the Administrative
Agent and each Group Agent may have consented to in writing prior to any
proposed disclosure; provided, however, that it may disclose such information
(i) to its Advisors and Representatives, (ii) to the extent such information has
become available to the public other than as a result of a disclosure by or
through the Borrower, the Servicer or their Advisors and Representatives or
(iii) to the extent it should be (A) required by Applicable Law, or in
connection with any legal or regulatory proceeding or (B) requested by any
Governmental Authority to disclose such information; provided, that, in the case
of clause (iii) above, the Borrower and the Servicer will use reasonable efforts
to maintain confidentiality and will (unless otherwise prohibited by Applicable
Law) notify the Administrative Agent and the affected Credit Party of its
intention to make any such disclosure prior to making such disclosure.  Each of
the Borrower and the Servicer agrees to be responsible for any breach of this
Section 13.06 by its Representatives and Advisors and agrees that its
Representatives and Advisors will be advised by it of the confidential nature of
such information and shall agree to comply with this Section.  Notwithstanding
the foregoing, it is expressly agreed that each of the Borrower, the Servicer
and their respective Affiliates may publish a press release or otherwise
publicly announce the existence and principal amount of the Commitments under
this Agreement and the transactions contemplated hereby; provided that the
Administrative Agent shall be provided a reasonable opportunity to review such
press release or other public announcement prior to its release and provide
comment thereon; and provided, further, that no such press release shall name or
otherwise identify the Administrative Agent, any other Credit Party or any of
their respective Affiliates without such Person’s prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed). 
Notwithstanding the foregoing, the Borrower consents to the publication by the
Administrative Agent or any other Credit Party of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement.
(b)                Each of the Administrative Agent and each other Credit Party,
severally and with respect to itself only, agrees to hold in confidence, and not
disclose to any Person, any confidential and proprietary information concerning
the Borrower, the Servicer and their respective Affiliates and their businesses
or the terms of this Agreement (including any fees payable in connection with
this Agreement or the other Transaction Documents), except as the Borrower or
the Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives and to any related Program Support Provider, (ii) to its
assignees and Participants and potential
105

--------------------------------------------------------------------------------



assignees and Participants and their respective counsel if they agree in writing
to hold it confidential, (iii) to the extent such information has become
available to the public other than as a result of a disclosure by or through it
or its Representatives or Advisors or any related Program Support Provider, (iv)
to any nationally recognized statistical rating organization in connection with
obtaining or maintaining the rating of any Conduit Lender’s Notes or as
contemplated by 17 CFR 240.17g-5(a)(3), (v) at the request of a bank examiner or
other regulatory authority or in connection with an examination of any of the
Administrative Agent, any Group Agent or any Lender or their respective
Affiliates or Program Support Providers or (vi) to the extent it should be (A)
required by Applicable Law, or in connection with any legal or regulatory
proceeding or (B) requested by any Governmental Authority to disclose such
information; provided, that, in the case of clause (vi) above, the
Administrative Agent, each Group Agent and each Lender will use reasonable
efforts to maintain confidentiality and will (unless otherwise prohibited by
Applicable Law) notify the Borrower and the Servicer of its making any such
disclosure as promptly as reasonably practicable thereafter.  Each of the
Administrative Agent, each Group Agent and each Lender, severally and with
respect to itself only, agrees to be responsible for any breach of this Section
13.06 by its Representatives, Advisors and Program Support Providers and agrees
that its Representatives, Advisors and Program Support Providers will be advised
by it of the confidential nature of such information and shall agree to comply
with this Section.
(c)                As used in this Section, (i) “Advisors” means, with respect
to any Person, such Person’s accountants, attorneys and other confidential
advisors and (ii) “Representatives” means, with respect to any Person, such
Person’s Affiliates, and its and their Subsidiaries, directors, managers,
officers, employees, members, investors, financing sources, insurers,
professional advisors, representatives and agents; provided that such Persons
shall not be deemed to Representatives of a Person unless (and solely to the
extent that) confidential information is furnished to such Person.
(d)                Notwithstanding the foregoing, to the extent not inconsistent
with applicable securities laws, each party hereto (and each of its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as defined in
Section 1.6011-4 of the Treasury Regulations) of the transactions contemplated
by the Transaction Documents and all materials of any kind (including opinions
or other tax analyses) that are provided to such Person relating to such tax
treatment and tax structure.
SECTION 13.07.      GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).
SECTION 13.08.      Execution in Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which when taken together shall constitute one and the
same agreement.  Delivery of an
106

--------------------------------------------------------------------------------



executed counterpart hereof by facsimile or other electronic means shall be
equally effective as delivery of an originally executed counterpart.
SECTION 13.09.      Integration; Binding Effect; Survival of Termination.  This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.  This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 4.01, 4.02, 4.03, 10.04, 10.06, 11.04, 12.01, 12.02,
13.04, 13.05, 13.06, 13.09, 13.11 and 13.13 shall survive any termination of
this Agreement.
SECTION 13.10.      CONSENT TO JURISDICTION.
(a)                EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH
RESPECT TO THE BORROWER AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II)
WITH RESPECT TO EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE
JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN
NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND EACH PARTY HERETO
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, MAY BE HEARD AND
DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  NOTHING IN THIS SECTION 13.10 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING
ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE SERVICER OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.  EACH OF THE BORROWER
AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.  THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(b)                EACH OF THE BORROWER AND THE SERVICER CONSENTS TO THE SERVICE
OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
OF SUCH PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 13.02.  NOTHING IN
THIS SECTION 13.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
OTHER CREDIT PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
107

--------------------------------------------------------------------------------



SECTION 13.11.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
SECTION 13.12.      Ratable Payments.  If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.
SECTION 13.13.      Limitation of Liability.
(a)                No claim may be made by the Borrower or any Affiliate thereof
or any other Person against any Credit Party or their respective Affiliates,
members, directors, officers, employees, incorporators, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any other
Transaction Document, or any act, omission or event occurring in connection
herewith or therewith; and each of the Borrower and the Servicer hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.  None
of the Credit Parties and their respective Affiliates shall have any liability
to the Borrower or any Affiliate thereof or any other Person asserting claims on
behalf of or in right of the Borrower or any Affiliate thereof in connection
with or as a result of this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby, except to the extent that any
losses, claims, damages, liabilities or expenses incurred by the Borrower or any
Affiliate thereof result from the breach of contract, gross negligence or
willful misconduct of such Credit Party in performing its duties and obligations
hereunder and under the other Transaction Documents to which it is a party.
(b)                The obligations of the Administrative Agent and each of the
other Credit Parties under this Agreement and each of the Transaction Documents
are solely the corporate obligations of such Person.  No recourse shall be had
for any obligation or claim arising out of or based upon this Agreement or any
other Transaction Document against any member, director, officer, employee or
incorporator of any such Person.
SECTION 13.14.      Intent of the Parties.  The Borrower has structured this
Agreement with the intention that the Loans and the obligations of the Borrower
hereunder will be treated under United States federal, and applicable state,
local and foreign tax law as debt (the “Intended Tax Treatment”).  The Borrower,
the Servicer, the Administrative Agent and the other Credit Parties agree to
file no tax return, or take any action, inconsistent with the Intended Tax
Treatment unless
108

--------------------------------------------------------------------------------



required by law.  Each assignee and each Participant acquiring an interest in a
Credit Extension, by its acceptance of such assignment or participation, agrees
to comply with the immediately preceding sentence.
SECTION 13.15.      USA Patriot Act.  Each of the Administrative Agent and each
of the other Credit Parties hereby notifies the Borrower and the Servicer that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent
and the other Credit Parties may be required to obtain, verify and record
information that identifies any Integra Party, which information includes the
name, address, tax identification number and other information regarding any
Integra Party that will allow the Administrative Agent and the other Credit
Parties to identify such Integra Party in accordance with the PATRIOT Act.  This
notice is given in accordance with the requirements of the PATRIOT Act.  Each of
the Borrower and the Servicer agrees to provide the Administrative Agent and
each other Credit Parties such information and documentation as may reasonably
be requested by the Administrative Agent or any Credit Party, from time to time,
for purposes of compliance by the Administrative Agent or such Credit Party with
Applicable Laws (including without limitation the PATRIOT Act and other “know
your customer” and anti-money laundering rules and regulations) and any policy
or procedure implemented by the Administrative Agent or such Credit Party to
comply therewith.
SECTION 13.16.      Right of Setoff.  Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Credit Party (including by any
branches or agencies of such Credit Party) to, or for the account of, the
Borrower or the Servicer against amounts owing by the Borrower or the Servicer
hereunder (even if contingent or unmatured); provided that such Credit Party
shall notify the Borrower or the Servicer, as applicable, promptly following
such setoff.
SECTION 13.17.      Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 13.18.      Mutual Negotiations.  This Agreement and the other
Transaction Documents are the product of mutual negotiations by the parties
thereto and their counsel, and no party shall be deemed the draftsperson of this
Agreement or any other Transaction Document or any provision hereof or thereof
or to have provided the same.  Accordingly, in the event of any inconsistency or
ambiguity of any provision of this Agreement or any other Transaction Document,
such inconsistency or ambiguity shall not be interpreted against any party
because of such party’s involvement in the drafting thereof.
SECTION 13.19.      Captions and Cross References.  The various captions
(including the table of contents) in this Agreement are provided solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.  Unless otherwise indicated, references in this
Agreement to any Section, Schedule or Exhibit are to
109

--------------------------------------------------------------------------------



such Section Schedule or Exhibit to this Agreement, as the case may be, and
references in any Section, subsection, or clause to any subsection, clause or
subclause are to such subsection, clause or subclause of such Section,
subsection or clause.
[Signature Pages Follow]


110

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
INTEGRA RECEIVABLES LLC,
as the Borrower
By:       /s/ Sravan K. Emany  
Name:  Sravan K. Emany  
Title:    Treasurer  
INTEGRA LIFESCIENCES SALES LLC,
as the Servicer
By: Integra LifeSciences Corporation, its sole member
By:       /s/ Sravan K. Emany                                                  
                     

Name:  Sravan K. Emany                                                 

Title:    Vice President, Treasurer and Investor Relations  


S-1

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as the Administrative Agent
By:       /s/ Eric Bruno  
Name:  Eric Bruno  
Title:    Senior Vice President  
PNC BANK, NATIONAL ASSOCIATION,
as the Group Agent for the PNC Group
By:       /s/ Eric Bruno                                             

Name:  Eric Bruno                                                  

Title:    Senior Vice President                                  

PNC BANK, NATIONAL ASSOCIATION,
as a Committed Lender
By:       /s/ Eric Bruno                                               

Name:  Eric Bruno                                                    

Title:    Senior Vice President                                    



S-2

--------------------------------------------------------------------------------



ACCEPTED AND ACKNOWLEDGED SOLELY WITH RESPECT TO SECTION 10.10 HEREOF:
PNC CAPITAL MARKETS LLC,
as the Structuring Agent
By:       /s/ Eric
Bruno                                                                                                                                              
Name:  Eric
Bruno                                                                                                                              
Title:    Managing
Director                                                                                                                                                            


S-3

--------------------------------------------------------------------------------

EXHIBIT A
Form of Loan Request
[Letterhead of Borrower]
[Date]


[Administrative Agent]
[Group Agents]
Re:                          Loan Request
Ladies and Gentlemen:
Reference is hereby made to that certain Receivables Financing Agreement, dated
as of December 21, 2018, by and among Integra Receivables LLC (the “Borrower”),
Integra LifeSciences Sales LLC, as Servicer (the “Servicer”), the Lenders party
thereto, the Group Agents party thereto, PNC Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) and PNC
Capital Markets LLC, as Structuring Agent (the “Structuring Agent”) (as amended,
supplemented or otherwise modified from time to time, the “Agreement”). 
Capitalized terms used in this Loan Request and not otherwise defined herein
shall have the meanings assigned thereto in the Agreement.
This letter constitutes a Loan Request pursuant to Section 2.02(a) of the
Agreement.  The Borrower hereby request a Loan in the amount of [$_______] to be
made on [_____, 20__] (of which $[___] will be funded by the PNC Group [and
$[___] will be funded by the [___] Group].  The proceeds of such Loan should be
deposited to [Account number], at [Name, Address and ABA Number of Bank].  After
giving effect to such Loan, the Aggregate Capital will be [$_______].
The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:
(i)            the representations and warranties of the Borrower and the
Servicer contained in Sections 6.01 and 6.02 of the Agreement are true and
correct in all material respects (unless such representations and warranties
contain a materiality qualifier, in which case such representations and
warranties shall be true and correct as made) on and as of the date of such
Credit Extension as though made on and as of such date unless such
representations and warranties by their terms refer to an earlier date, in which
case they shall be true and correct in all material respects (unless such
representations and warranties contain a materiality qualifier, in which case
such representations and warranties shall be true and correct as made) on and as
of such earlier date;
(ii)            no Event of Default or Unmatured Event of Default has occurred
and is continuing, and no Event of Default or Unmatured Event of Default would
result from such Credit Extension;
Exhibit A-1

--------------------------------------------------------------------------------



(iii)                no Borrowing Base Deficit exists or would exist after
giving effect to such Credit Extension;
(iv)                the Aggregate Capital will not exceed the Facility Limit;
(v)            the sum of (A) the Capital of the applicable Lender, plus (B) the
aggregate outstanding Capital of each other Lender in its Group, would not
exceed the Group Commitment of such Lender’s Group;
(vi)              if the applicable Lender is a Committed Lender, the aggregate
outstanding Capital of such Committed Lender would not exceed its Commitment;
(vii)                the Aggregate Capital would not exceed the Borrowing Base
at such time; and
(viii)             the Termination Date has not occurred.


Exhibit A-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.
Very truly yours,
INTEGRA RECEIVABLES LLC
By:                                                                                              
Name:                                                                                              
Title:                                                                                              


Exhibit A-3

--------------------------------------------------------------------------------

EXHIBIT B
Form of Reduction Notice
[Letterhead of Borrower]
[Date]
[Administrative Agent]
[Group Agents]
Re:                          Reduction Notice
Ladies and Gentlemen:
Reference is hereby made to that certain Receivables Financing Agreement, dated
as of December 21, 2018, by and among Integra Receivables LLC (the “Borrower”),
Integra LifeSciences Sales LLC, as Servicer (the “Servicer”), the Lenders party
thereto, the Group Agents party thereto, PNC Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) and PNC
Capital Markets LLC, as Structuring Agent (the “Structuring Agent”) (as amended,
supplemented or otherwise modified from time to time, the “Agreement”). 
Capitalized terms used in this Reduction Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Agreement.
This letter constitutes a Reduction Notice pursuant to Section 2.02(d) of the
Agreement.  The Borrower hereby notifies the Administrative Agent and the
Lenders that it shall prepay the outstanding Capital of the Lenders in the
amount of [$_______] to be made on [_____, 201_].  After giving effect to such
prepayment, the Aggregate Capital will be [$_______].
The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such reduction, as follows:
(i)            the representations and warranties of the Borrower and the
Servicer contained in Sections 6.01 and 6.02 of the Agreement are true and
correct in all material respects (unless such representations and warranties
contain a materiality qualifier, in which case such representations and
warranties shall be true and correct as made) on and as of the date of such
prepayment as though made on and as of such date unless such representations and
warranties by their terms refer to an earlier date, in which case they shall be
true and correct in all material respects (unless such representations and
warranties contain a materiality qualifier, in which case such representations
and warranties shall be true and correct as made)  on and as of such earlier
date;
(ii)            no Event of Default or Unmatured Event of Default has occurred
and is continuing, and no Event of Default or Unmatured Event of Default would
result from such prepayment;


Exhibit B-1

--------------------------------------------------------------------------------

(iii)            no Borrowing Base Deficit exists or would exist after giving
effect to such prepayment;
(iv)            the Aggregate Capital would not equal an amount less than the
Minimum Funding Threshold; and
(v)            the Termination Date has not occurred.
Exhibit B-2

--------------------------------------------------------------------------------

In Witness Whereof, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.
Very truly yours,
INTEGRA RECEIVABLES LLC
By: ______________________________________________________________
                                                                                           
Name:
______________________________________________________________                                                                                             
Title:  
______________________________________________________________                                                                                           





Exhibit B-3

--------------------------------------------------------------------------------

EXHIBIT C
Form of Assignment and Acceptance Agreement
Dated as of ___________, 20__
Section 1.
Commitment assigned:
$[_____]
Assignor’s remaining Commitment:
$[_____]
Capital allocable to Commitment assigned:
$[_____]
Assignor’s remaining Capital:
$[_____]
Interest (if any) allocable to Capital assigned:
$[_____]
Interest (if any) allocable to Assignor’s remaining Capital:
$[_____]



Section 2.
Effective Date of this Assignment and Acceptance Agreement:   [__________]
Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 13.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Committed Lender under that certain Receivables
Financing Agreement, dated as of December 21, 2018, by and among Integra
Receivables LLC (the “Borrower”), Integra LifeSciences Sales LLC, as Servicer
(the “Servicer”), the Lenders party thereto, the Group Agents party thereto, PNC
Bank, National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) and PNC Capital Markets LLC, as Structuring Agent (the
“Structuring Agent”) (as amended, supplemented or otherwise modified from time
to time, the “Agreement”).
(Signature Pages Follow)
Exhibit C-1

--------------------------------------------------------------------------------

ASSIGNOR:                                                                                               
                                                              [_________]
By:                                                                                    
Name:
Title
ASSIGNEE:                                                                                                                    
                                            [_________]
By:                                                                                    
Name:
Title:
[Address]
Accepted as of date first above
written:
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By: _______________________________________________________________
                                                                                         
Name:
Title:
INTEGRA RECEIVABLES LLC,
as Borrower
By:   
_______________________________________________________________                                                                                        
Name:
Title:




Exhibit C-2

--------------------------------------------------------------------------------

EXHIBIT D
Form of Assumption Agreement
THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [______ __, ____], is
among ____________________ (the “Borrower”), [________], as conduit lender (the
“[_____] Conduit Lender”), [________], as the Related Committed Lender (the
“[______] Committed Lender” and together with the Conduit Lender, the “[_____]
Lenders”), and [________], as group agent for the [_____] Lenders (the “[______]
Group Agent” and together with the [_____] Lenders, the “[_______] Group”).
BACKGROUND
The Borrower and various others are parties to a certain Receivables Financing
Agreement, dated as of December 21, 2018 (as amended through the date hereof and
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Receivables Financing Agreement”).  Capitalized
terms used and not otherwise defined herein have the respective meaning assigned
to such terms in the Receivables Financing Agreement.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1.     This letter constitutes an Assumption Agreement pursuant to
Section 13.03(i) of the Receivables Financing Agreement.  The Borrower desires
[the [_____] Lenders] [the [______] Committed Lender] to [become a Group]
[increase its existing Commitment] under the Receivables Financing Agreement,
and upon the terms and subject to the conditions set forth in the Receivables
Financing Agreement, the [the [_____] Lenders] [the [______] Committed Lender]
agree[s] to [become Lenders within a Group thereunder] [increase its Commitment
to the amount set forth as its “Commitment” under the signature of such [______]
Committed Lender hereto].
The Borrower hereby represents and warrants to the [the [_____] Lenders] [the
[______] Committed Lender] [and the [_________] Group Agent] as of the date
hereof, as follows:
(i)            the representations and warranties of the Borrower contained in
Section 6.01 of the Receivables Financing Agreement are true and correct on and
as of such date as though made on and as of such date;
(ii)            no Event of Default or Unmatured Event of Default has occurred
and is continuing, or would result from the assumption contemplated hereby; and
(iii)                          the Termination Date shall not have occurred.
SECTION 2.                                                      Upon execution
and delivery of this Agreement by the Borrower and [each member of the [______]
Group] [the [_____] Lenders] [the [______] Committed Lender], satisfaction of
the other conditions with respect to the addition of a Group specified in
Section 13.03(i) of the Receivables Financing Agreement (including the written
consent of the Administrative Agent and the Majority Group Agents) and receipt
by the Administrative Agent of counterparts of this Agreement (whether by
facsimile or otherwise) executed by each of the parties
Exhibit D-1

--------------------------------------------------------------------------------



hereto, [the [_____] Lenders shall become a party to, and have the rights and
obligations of Lenders under, the Receivables Financing Agreement and the
“Commitment” with respect to the Committed Lenders in such Group as shall be as
set forth under the signature of each such Committed Lender hereto] [the
[______] Committed Lender shall increase its Commitment to the amount set forth
as the “Commitment” under the signature of the [______] Committed Lender
hereto].
SECTION 3.      Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Lender, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after the latest maturing commercial paper notes
or other senior indebtedness issued by such Conduit Lender is paid in full. The
covenant contained in this paragraph shall survive any termination of the
Receivables Financing Agreement.
SECTION 4.        THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).  This Agreement may not be amended or
supplemented except pursuant to a writing signed be each of the parties hereto
and may not be waived except pursuant to a writing signed by the party to be
charged.  This Agreement may be executed in counterparts, and by the different
parties on different counterparts, each of which shall constitute an original,
but all together shall constitute one and the same agreement.
(Signature Pages Follow)
Exhibit D-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.
[___________], as a Conduit Lender




By:   ____________________________________________________________________
                                                                                                   
Name Printed:  
___________________________________________________                                                                                                       
Title:
[Address]
[___________], as a Committed Lender


By:    
____________________________________________________________________                                                                                                     
Name Printed:     
___________________________________________________                                                                                                    
Title:
[Address]
[Commitment]
[_____________], as Group Agent for [_________]


By:   
____________________________________________________________________                                                                                                    
Name Printed:     
__________________________________________________                                                                                                    
Title:
[Address]
Exhibit D-3

--------------------------------------------------------------------------------

INTEGRA RECEIVABLES LLC,
as Borrower
By:      
____________________________________________________________________                                                                               
Name Printed:     _________________________________________________
                                                                                
Title:    
____________________________________________________________________                                                                                 

Exhibit D-4

--------------------------------------------------------------------------------

EXHIBIT E
Credit and Collection Procedures
(Attached)




Exhibit E-1

--------------------------------------------------------------------------------

EXHIBIT F
Form of Information Package
(Attached)
Exhibit F-1

--------------------------------------------------------------------------------

EXHIBIT G
Form of Compliance Certificate
To: PNC Bank, National Association, as Administrative Agent
This Compliance Certificate is furnished pursuant to that certain Receivables
Financing Agreement, dated as of December 21, 2018, by and among Integra
Receivables LLC (the “Borrower”), Integra LifeSciences Sales LLC, as Servicer
(the “Servicer”), the Lenders party thereto, the Group Agents party thereto, PNC
Bank, National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) and PNC Capital Markets LLC, as Structuring Agent (the
“Structuring Agent”) (as amended, supplemented or otherwise modified from time
to time, the “Agreement”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.            I am the duly elected ________________of the Servicer.
2.            I have reviewed the terms of the Agreement and each of the other
Transaction Documents and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and condition of the Borrower
during the accounting period covered by the attached financial statements.
3.            The examinations described in paragraph 2 above did not disclose,
and I have no knowledge of, the existence of any condition or event which
constitutes an Event of Default or an Unmatured Event of Default, as each such
term is defined under the Agreement, during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].
4.            Schedule I attached hereto sets forth financial statements of the
Parent and its Subsidiaries for the period referenced on such Schedule I.
[5.            Described below are the exceptions, if any, to paragraph 3 above
by listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:]
Exhibit G-1

--------------------------------------------------------------------------------



The foregoing certifications are made and delivered this ______ day of
___________________, 20___.
[_________]
By:                                                              
Name:                                                              
Title:                                                              
Exhibit G-2

--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE
A.            Schedule of Compliance as
of                                                                                                                              
___________________, 20__ with Section 7.02(b)(i) of the Agreement.  Unless
otherwise defined herein, the terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.
This schedule relates to the month ended: __________________.
B.            The following financial statements of the Parent and its
Subsidiaries for the period ending on ______________, 20__, are attached hereto:
C.            Consolidated Total Leverage Ratio _____________ for the four
consecutive fiscal quarter period ending:  _________________.


Exhibit G-3

--------------------------------------------------------------------------------

EXHIBIT H
Closing Memorandum
(Attached)
Exhibit H-1

--------------------------------------------------------------------------------

EXHIBIT I
Form of Interim Report
(Attached)




Exhibit I-1

--------------------------------------------------------------------------------

SCHEDULE I
Commitments
PNC Group
   
Party
Capacity
Maximum Commitment
PNC
Committed Lender
$150,000,000
PNC
Group Agent
N/A





Schedule I-1

--------------------------------------------------------------------------------

SCHEDULE II
Lock-Boxes, Collection Accounts and Collection Account Banks
Collection Account Bank
Lock-Box
Collection Account
Bank of America, N.A.
[_____________]
[_____________]





Schedule II-1

--------------------------------------------------------------------------------

SCHEDULE III
Notice Addresses
(A)                          in the case of the Borrower, at the following
address:
Integra Receivables LLC
311 Enterprise Drive
Plainsboro, New Jersey 08536
Attention:  Sravan Emany
Telephone:  [_____________]
Facsimile:  [_____________]
Email:  [_____________]
(B)            in the case of the Servicer, at the following address:
Integra LifeSciences Sales LLC
311 Enterprise Drive
Plainsboro, NJ 08536
Attention:  Sravan Emany
Telephone:  [_____________]
Facsimile:  [_____________]
Email:  [_____________]
(C)            in the case of PNC or the Administrative Agent, at the following
address:
PNC Bank, National Association
300 Fifth Avenue
Pittsburgh, PA 15222
Attention:  Robyn Reeher
Telephone:  [_____________]
Facsimile:  [_____________]
Email:  [_____________]
(D)                          in the case of any other Person, at the address for
such Person specified in the other Transaction Documents; in each case, or at
such other address as shall be designated by such Person in a written notice to
the other parties to this Agreement.
Schedule III-1

--------------------------------------------------------------------------------

SCHEDULE IV
Excluded Obligors and Originators
Excluded Obligors:


1.
None

Excluded Originators (or sub-division or business unit thereof):


1.
Integra Pain Management, a business unit or division of Integra LifeSciences
Corporation

Schedule IV-1